Exhibit 10.1


























TRIAGE PURCHASE AGREEMENT






by and among


ALERE INC.,


QTB ACQUISITION CORP.,


for purposes of Sections 6.13 and 12.15,


QUIDEL CORPORATION


and


for the limited purposes herein set forth,


ABBOTT LABORATORIES


Dated as of July 15, 2017













--------------------------------------------------------------------------------








TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1
SECTION 1.01. Certain Defined Terms.
1
SECTION 1.02. Definitions.
11
SECTION 1.03. Interpretation.
13
ARTICLE II PURCHASE AND SALE
13
SECTION 2.01. Purchase and Sale of Assets.
14
SECTION 2.02. Assumption and Exclusion of Liabilities.
18
SECTION 2.03. Foreign Acquisition Agreements.
19
SECTION 2.04. Non-Assignment; Consents.
19
SECTION 2.05. Purchase Price.
21
SECTION 2.06. Purchase Price Allocation.
21
SECTION 2.07. Closing.
22
SECTION 2.08. Deferred Asset Transfers.
22
SECTION 2.09. Closing Deliveries by Seller.
23
SECTION 2.10. Closing Deliveries by Purchaser.
23
SECTION 2.11. Transferred Inventory Determination and Adjustment
24
ARTICLE III REPRESENTATIONS AND WARRANTIES OF ABBOTT
25
SECTION 3.01. Organization; Standing.
25
SECTION 3.02. Corporate Authorization; Noncontravention.
25
SECTION 3.03. Litigation.
26
SECTION 3.04. Brokers and Other Advisors.
26
SECTION 3.05. No Other Representations or Warranties.
26
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
26
SECTION 4.01. Organization; Standing.
26
SECTION 4.02. Corporate Authorization; Noncontravention.
27
SECTION 4.03. Governmental Approvals.
28
SECTION 4.04. Financial Statements; Undisclosed Liabilities
28
SECTION 4.05. Absence of Certain Changes.
29
SECTION 4.06. Legal Proceedings.
29
SECTION 4.07. Compliance with Laws; Governmental Authorizations.
30
SECTION 4.08. Tax Matters.
30
SECTION 4.09. Employees and Employee Benefits.
31
SECTION 4.10. Labor Matters
31
SECTION 4.11. Environmental Matters.
32
SECTION 4.12. Intellectual Property
32
SECTION 4.13. Assets; Real and Personal Property; Inventory.
33
SECTION 4.14. Material Contracts.
34
SECTION 4.15. Regulatory Compliance.
35



i

--------------------------------------------------------------------------------







SECTION 4.16. Brokers and Other Advisors.
36
SECTION 4.17. No Other Representations or Warranties
36
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
36
SECTION 5.01. Organization; Standing.
36
SECTION 5.02. Corporate Authorization; Noncontravention.
37
SECTION 5.03. Governmental Approvals.
38
SECTION 5.04. Litigation.
38
SECTION 5.05. Financing.
39
SECTION 5.06. Solvency; Fraudulent Conveyance.
39
SECTION 5.07. Brokers and Other Advisors.
40
SECTION 5.08. Investigation.
40
ARTICLE VI COVENANTS AND AGREEMENTS
41
SECTION 6.01. Conduct of the Triage Business.
41
SECTION 6.02. Efforts; Regulatory and Other Authorizations.
43
SECTION 6.03. Public Announcements.
45
SECTION 6.04. Access to Information; Confidentiality.
46
SECTION 6.05. Non-Solicit.
48
SECTION 6.06. Notification of Certain Matters.
48
SECTION 6.07. Credit and Performance Support Obligations.
48
SECTION 6.08. Seller Names and Marks.
49
SECTION 6.09. Triage Business Names and Marks.
50
SECTION 6.10. Records Access and Transfer.
51
SECTION 6.11. Further Assurances; Post-Closing Cooperation.
52
SECTION 6.12. Patent Licenses.
53
SECTION 6.13. Financing.
53
SECTION 6.14. Audited Financial Statements.
55
ARTICLE VII EMPLOYEE MATTERS
55
SECTION 7.01. Transferred Employees.
56
SECTION 7.02. Compensation and Employee Benefits.
56
SECTION 7.03. Severance Liabilities.
58
SECTION 7.04. Equity Incentives and Bonus Payments.
58
SECTION 7.05. 401(k) Plan.
58
ARTICLE VIII TAXES
58
SECTION 8.01. Periodic Taxes.
58
SECTION 8.02. Refunds and Credits.
59
SECTION 8.03. Resolution of Tax Controversies.
59
SECTION 8.04. Tax Cooperation.
59
SECTION 8.05. Conveyance Taxes.
59
SECTION 8.06. VAT.
60
SECTION 8.07. Survival of Obligations.
60
ARTICLE IX CONDITIONS TO CLOSING
60
SECTION 9.01. Conditions to Obligation of Purchaser.
60
SECTION 9.02. Conditions to Obligation of Seller.
61



ii

--------------------------------------------------------------------------------







ARTICLE X TERMINATION
62
SECTION 10.01. Termination.
63
SECTION 10.02. Effect of Termination.
63
ARTICLE XI INDEMNIFICATION
63
SECTION 11.01. Survival of Representations and Warranties.
63
SECTION 11.02. Indemnification by Seller.
64
SECTION 11.03. Indemnification by Purchaser.
64
SECTION 11.04. Limitations on Indemnifiable Losses.
64
SECTION 11.05. Indemnity Procedures.
65
SECTION 11.06. Tax Treatment of Indemnity Payments.
67
SECTION 11.07. Exclusivity.
67
ARTICLE XII GENERAL PROVISIONS
67
SECTION 12.01. Amendment.
67
SECTION 12.02. Extension of Time; Waiver, Etc.
67
SECTION 12.03. Assignment.
67
SECTION 12.04. Counterparts.
68
SECTION 12.05. Entire Agreement; No Third Party Beneficiaries
68
SECTION 12.06. Governing Law; Jurisdiction.
68
SECTION 12.07. Specific Enforcement.
69
SECTION 12.08. WAIVER OF JURY TRIAL.
69
SECTION 12.09. Notices.
69
SECTION 12.10. Bulk Sales Laws.
70
SECTION 12.11. Severability.
70
SECTION 12.12. Fees and Expenses.
70
SECTION 12.13. No Recourse; Waiver of Claims.
70
SECTION 12.14. Rescission.
71
SECTION 12.15. Guarantee.
71



EXHIBITS
Exhibit A        -    Accounting Methodologies
Exhibit B        -    Archived Records Agreement
Exhibit C        -    Deed
Exhibit D        -    Manufacturing and Supply Agreement
Exhibit E-1 and E-2    -    San Diego Lease Agreements
Exhibit F        -    Triage Assignment, Assumption and Bill of Sale    
Exhibit G        -    Triage Transition Services Agreement
Exhibit H        -    Commitment Letter
Exhibit I        -    FIRPTA Affidavit




iii

--------------------------------------------------------------------------------











TRIAGE PURCHASE AGREEMENT
THIS TRIAGE PURCHASE AGREEMENT is dated as of July 15, 2017, by and among Alere
Inc., a Delaware corporation (“Seller”), QTB Acquisition Corp., a Delaware
corporation (“Purchaser”), for purposes of Sections 6.13 and 12.15, Quidel
Corporation, a Delaware corporation (“Purchaser Parent”) and, for the limited
purposes herein set forth, Abbott Laboratories, an Illinois corporation
(“Abbott”). Seller and Purchaser are referred to herein collectively as the
“Parties” and individually as a “Party”.
WHEREAS, Seller and Abbott have entered into an Agreement and Plan of Merger
(the “Merger Agreement”), dated as of January 30, 2016, as amended on April 13,
2017, pursuant to which, subject to the conditions set forth in the Merger
Agreement, Angel Sub, Inc., a Delaware corporation and a wholly owned Subsidiary
(as hereinafter defined) of Abbott, will be merged with and into Seller (the
“Merger”), with Seller surviving (the “Merger Transaction”); and
WHEREAS, Seller desires to effect the sale and divestiture of the Triage
Business and Purchaser desires to purchase the Triage Business.
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties,
Purchaser Parent and Abbott hereby agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01.    Certain Defined Terms. For purposes of this Agreement:
“Accounting Methodologies” means the accounting methodologies, conventions,
policies, practices and procedures set forth on Exhibit A.
“Accounts Payables” means all trade accounts payables to the extent related to
the Triage Business as of the Closing arising out of the purchase or other
acquisition of goods or services of the Triage Business prior to the Closing.
“Accounts Receivable” means all trade accounts and notes receivable and other
miscellaneous receivables to the extent related to the Triage Business as of the
Closing arising out of the sale or other disposition of goods or services of the
Triage Business prior to the Closing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of Securities
or partnership or other ownership interests, by contract or otherwise. For
purposes of this Agreement, (a) prior to the Effective Time (as defined in the
Merger Agreement), none of Abbott or any of its Affiliates shall be deemed or
considered Affiliates of Seller or any of its Affiliates


1

--------------------------------------------------------------------------------







and (b) from and after the Effective Time, Seller and its Affiliates shall be
deemed Affiliates of Abbott and its Affiliates.
“Agreement” means this Purchase Agreement, including all Schedules and Exhibits
hereto, as it may be amended from time to time in accordance with its terms.
“Ancillary Agreements” means, collectively, the Archived Records Agreement,
Deed, Foreign Acquisition Agreements, Manufacturing and Supply Agreement, San
Diego Lease Agreements, Triage Assignment, Assumption and Bill of Sale, Triage
Transition Services Agreement and any other agreements that the Parties and
Abbott may mutually agree.
“Antibody Assets” means the Know-How and Other Intellectual Property owned by
the Asset Seller Entities (a) used in the research, development, manufacture,
production, and purification of antibodies, antibody reagents and assays of the
(i) Products and Development Projects as of the date of this Agreement or (ii)
Discontinued Products as conducted by the Asset Seller Entities prior to the
date of this Agreement or (b) known by the Transferred Employees and primarily
related to the research, development, manufacture, production, and purification
of antibodies, antibody reagents and assays of the Products, Development
Projects or Discontinued Products.
“Archived Records Agreement” means the agreement regarding access to, and
retention and production of, Archived Records, in the form attached as Exhibit
B, to be entered into at the Closing between the applicable Asset Seller
Entities and the applicable Designated Purchasers.
“Asset Seller Entities” means, individually, or collectively, Seller and the
Subsidiaries of Seller that are identified in Schedule 1.01(a).
“Books, Records and Files” means any studies, reports, records (including
shipping and personnel records), books of account, invoices, instruments,
surveys, data (including financial, sales, purchasing and operating data),
computer data, disks, tapes, marketing plans, customer lists, supplier lists,
distributor lists, correspondence and other documents.
“Business Day” means any day that is not a Saturday, a Sunday or other day that
(a) is a statutory holiday under the federal Laws of the United States or (b) is
otherwise a day on which banks in New York, New York are authorized or obligated
by Law or executive order to remain closed.
“Cash Equivalents” means, with respect to any Person at any date, without
duplication, money orders, bank drafts, commercial paper, treasury bills,
short-term United States federal government bonds, checks received but not yet
deposited or money market funds, in each case on hand or credited to an open
account in the name of such Person with a Third Party financial institution.
“Code” means the Internal Revenue Code of 1986.
“Competition Laws” means the Sherman Antitrust Act, the Clayton Antitrust Act,
the Hart-Scott-Rodino Antitrust Improvement Act of 1976, the Federal Trade
Commission Act, all applicable foreign antitrust Laws and all other applicable
Laws that are designed or intended to prohibit, restrict or regulate actions
having the purpose or effect of monopolization, lessening of competition or
restraint of trade through merger or acquisition.


2

--------------------------------------------------------------------------------







“Consent” means any consent, approval, authorization, consultation, waiver,
permit, grant, agreement, certificate, exemption, order, registration,
declaration, filing, notice of, with or to any Person or under any Law, or the
expiration or termination of a waiting period under any Competition Law.
“Contract” means any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, or contract.
“Datasite” means the virtual data room entitled “Temple-T” hosted by Merrill
Corporation at https://global.merrillcorp.com.
“Deed” means a limited warranty deed for the Transferred Real Property in the
form of Exhibit C.  
“Designated Purchaser” means Purchaser or, if directed in writing by Purchaser,
any direct or indirect wholly owned Subsidiaries of Purchaser Parent.
“Discontinued Products” means the discontinued products and development programs
that are listed on Schedule 1.01(b).
“Dollars” and “$” shall each mean lawful money of the United States.
“Encumbrance” means any mortgage, deed of trust, lease, license, condition,
covenant, restriction, hypothecation, option to purchase or lease or otherwise
acquire any interest, right of first refusal or offer, conditional sale or other
title retention agreement, adverse claim of ownership or use, easement,
encroachment, right of way or other title defect, Third Party right or
encumbrance of any kind or nature.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Exchange Rate” means, with respect to a given day, the exchange rate between
the applicable Foreign Currency and Dollars as observed by Bloomberg (ask rate
or, if the Foreign Currency is in Euros, bid rate) at 9:00 a.m. Eastern Time on
such day.
“Excluded Businesses” means any and all businesses of Abbott, the Asset Seller
Entities or their respective Affiliates other than the Triage Business.
“Excluded Triage Product Business” means the products of any business of the
Asset Seller Entities as of the date hereof, other than the Products, that both
(a) use the Triage Transitional Marks in the packaging and labeling of such
product on the date hereof, and (b) are listed on Schedule 1.01(c).
“Existing Licenses” means the Contracts listed on Schedule 1.01(d).
“Exploit” means (a) with respect to any product, apparatus, device, composition,
method, process, or service, to research, develop, design, test, modify, make,
use, sell, have made, used and sold, import, reproduce, market, distribute,
commercialize, support, maintain, correct and create derivative works and (b) to
authorize, license, sublicense, contract, direct, instruct, or otherwise permit
another Person to perform any of the acts in clause (a).
“Financing Sources” means the Lenders and any other entities that have committed
to provide or arrange or otherwise entered into agreements in connection with
all or any part of the Financing or any Alternative Financing, including the
parties to the Commitment Letter, any joinder agreements, indentures or credit
agreements entered pursuant thereto or


3

--------------------------------------------------------------------------------







relating thereto, together with their respective Affiliates, and their, and
their respective Affiliates’ Representatives and their respective successors and
assigns.
“Foreign Currency” means any currency other than Dollars.
“Fraud” means common law liability of a Party or Abbott for willfully and
knowingly committing fraud, with the specific intent to deceive and mislead,
arising from a breach of, or inaccuracy in, a representation and warranty set
forth in Article III, IV or V.
“Fundamental Representations” means the representations and warranties of Seller
contained in Section 4.01 (Organization; Standing), Sections 4.02(a) and (b)
(Corporate Authorization), Section 4.08 (Tax Matters) and Section 4.16 (Brokers
and Other Advisors).
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other legislative, executive
or judicial governmental entity (in each case including any self-regulatory
organization), whether federal, state or local, domestic, foreign or
multinational.
“Governmental Authorization” means, other than a Registration, any licenses,
approvals, clearances, permits, certificates, waivers, amendments, consents,
exemptions, variances, expirations and terminations of any waiting period
requirements (including pursuant to Competition Laws), other actions by, and
notices, filings, registrations, qualifications, declarations and designations
with, and other authorizations and approvals issued by or obtained from, a
Governmental Authority.
“Healthcare Regulatory Authority” means any federal, national, foreign or
multinational governmental health regulatory agency or authority with
jurisdiction over (a) the development, marketing, labeling, sale, use, handling
and control, safety, efficacy, reliability, manufacturing, approval, or
licensing of any drug, device or over-the-counter pharmaceutical product,
(b) healthcare programs under which such products are purchased, or (c) the
protection of personal health information, including Notified Bodies established
by European Union member states to assess whether products comply with the EU
Medical Devices Directive.
“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness or obligations of such Person for borrowed
money, including any indebtedness evidenced by notes, bonds, debentures or
similar Contracts, (b) all debt securities or warrants or other rights to
acquire any debt securities of such Person, (c) all guarantee obligations of
such Person of any of the foregoing indebtedness, obligations or debt securities
of another Person, (d) all obligations under capitalized leases, determined in
accordance with GAAP and (e) all “keep well” or other agreements entered into by
such Person to maintain any of the foregoing.
“Information Technology Assets” means any equipment that is used in the
acquisition, storage, manipulation, management, movement, control, display,
switching, interchange, transmission, or reception of data or information,
including printers, storage devices, computers, computer equipment, network
equipment and systems and phone equipment and systems.
“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether registered or unregistered,
including such rights in and to: any patent (including all reissues, divisions,
continuations, continuations-in-part and


4

--------------------------------------------------------------------------------







extensions thereof), patent application or invention discovery; any Trademark;
any copyright, copyright registration, design, design registration or database
rights; any Internet domain name, and registrations and applications therefor;
any Know-How; and any computer software (including source and object codes,
databases and related documentation).
“IRS” means the Internal Revenue Service.
“Know-How” means trade secrets (including where applicable, the Trade Secrets),
confidential know-how, confidential customer data, or other confidential
information, whether tangible or intangible, including algorithms, ideas,
designs, formulas, methods, processes, procedures and methodologies used in or
applied to reagents or antibodies (including the identification and formulation
of the components thereof), programs, prototypes, systems and techniques.
“knowing, material and intentional breach” means a breach by a Party or Abbott
of the terms of this Agreement where (a) the action (or failure to act) that
constituted the breach was deliberate and willful and not inadvertent, and (b)
at the time, Abbott or the Party or its Representative taking or authorizing
such action (or failure to act) (i) knew that such action (or failure to act)
would constitute, or would reasonably be expected to result in, a material
breach of this Agreement, and (ii) intends for such action (or failure to act)
to breach this Agreement.
“Knowledge” means (a) with respect to Seller, the actual knowledge of the
officers or directors of Seller or the Asset Seller Entities listed on Schedule
1.01(e)(i), (b) with respect to Abbott, the actual knowledge of the individual
listed on Schedule 1.01(e)(ii), and (c) with respect to Purchaser, the actual
knowledge of the officers or directors of Purchaser Parent listed on
Schedule 1.01(e)(iii).
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable, including those arising under any Law, Action or
Judgment of a Governmental Authority and those arising under any Contract.
“Lien” means any pledge, lien, charge, Encumbrance or security interest of any
kind or nature.
“Losses” means any and all losses, damages, costs, deficiencies, assessments,
fees and expenses, including interest, penalties, judgments, fines, reasonable
fees of attorneys and other advisors and other reasonable expenses and costs of
investigation or defense; provided, that “Losses” shall not include any
consequential, exemplary, indirect, special or punitive damages, including loss
of future revenue, income or profits, business interruption, diminution of value
or loss of business reputation or opportunity, except for any such damages to
the extent actually awarded and paid to a Third Party.
“Manufacturing and Supply Agreement” means the manufacturing and supply
agreement in the form of Exhibit D.
“Material Adverse Effect” means with respect to the Triage Business, any effect,
change, event or occurrence that, individually or in the aggregate (a) would
prevent or materially delay, interfere with, impair or hinder the consummation
of the Transactions or the compliance by Seller with its obligations under this
Agreement or (b) has a material adverse effect on the business, results of
operations, assets or condition (financial or otherwise) of the Triage Business
taken as a whole; provided, however, that none of the following, and no effect,
change, event or occurrence arising out of, or resulting from, the following,
shall constitute or be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be


5

--------------------------------------------------------------------------------







expected to occur with respect to this clause (b): any effect, change, event or
occurrence (i) generally affecting (A) the industry in which the Triage Business
operates, including changes in the use, adoption or non-adoption of technologies
or industry standards, or (B) the economy, credit or financial or capital
markets, in the United States or elsewhere in the world, including changes in
interest or exchange rates, or (ii) to the extent arising out of, resulting from
or attributable to (A) changes or prospective changes in Law (including changes
or prospective changes in generally applicable rules, regulations and
administrative policies of the FDA) or in GAAP or in accounting standards, or
any changes or prospective changes in the interpretation or enforcement of any
of the foregoing, or any changes or prospective changes in general legal,
regulatory or political conditions, (B) any change proximately caused by (1) the
negotiation, execution or announcement of the Merger Agreement or this Agreement
or the performance of the Merger Agreement or this Agreement in accordance with
their respective terms or the consummation of the Merger or the Transactions
(other than compliance with Section 6.01(a) or for purposes of any
representations or warranties contained in Sections 4.02(c) or 4.03) or (2) the
announcement of the Other Transactions or the consummation thereof pursuant to
Contracts that do not, by their respective terms, adversely affect in any
material way the composition of the Triage Business, Purchased Assets or Assumed
Liabilities (other than with respect to co-owned Intellectual Property included
within the Purchased Assets or the separation of Shared Contracts on terms and
subject to conditions substantially similar to Section 2.04) or contravene the
covenants of Seller or Abbott hereunder, including in the case of each of (1)
and (2) the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, partners, employees or regulators, or any
litigation arising from allegations of breach of fiduciary duty or violation of
Law relating to the Merger Agreement, this Agreement or the consummation of the
Merger or the Transactions, (C) acts of war (whether or not declared), sabotage
or terrorism, or any escalation or worsening of any such acts of war (whether or
not declared), sabotage or terrorism, (D) volcanoes, tsunamis, pandemics,
earthquakes, hurricanes, tornados or other natural disasters, (E) any action
taken by Seller or its Subsidiaries with Purchaser’s written consent or at
Purchaser’s written request, (F) any change resulting or arising from the
identity of, or any facts or circumstances relating to, Purchaser or any of its
Affiliates, (G) any change or prospective change in Seller’s credit ratings, (H)
any decline in the market price, or change in trading volume, of the capital
stock of Seller or (I) any failure of the Triage Business to meet any internal
or public projections, forecasts, guidance, estimates, milestones, budgets or
internal or published financial or operating predictions of revenue, earnings,
cash flow or cash position (it being understood that the exceptions in clauses
(G), (H) and (I) shall not prevent or otherwise affect a determination that the
underlying cause of any such change, decline or failure referred to therein (to
the extent not otherwise falling within any of the exceptions provided by clause
(i) and clauses (ii)(A) through (I) hereof) is, may be, contributed to or may
contribute to, a Material Adverse Effect); provided further, however, that any
effect, change, event or occurrence referred to in clause (i) or clauses
(ii)(A), (C) or (D) may be taken into account in determining whether there has
been, or would reasonably be expected to be, a Material Adverse Effect to the
extent such effect, change, event or occurrence has a disproportionate adverse
effect on the Triage Business, taken as a whole, as compared to other
participants in the industry in which the Triage Business operates (in which
case the incremental disproportionate impact or impacts may be taken into
account in determining whether there has been, or would reasonably be expected
to be, a Material Adverse Effect).
“Merger Clearances” means the Consents of Governmental Authorities under
applicable Competition Laws for (a) the Merger Transaction as described in the
Merger Agreement and (b) the Other Transactions.
“Other Intellectual Property” means Intellectual Property other than (a) patents
(including all reissues, divisions, continuations, continuations-in-part and
extensions thereof) and patent applications, (b) Trademarks, (c) Know-How and
(d) Intellectual Property to which rights are granted to any Asset Seller Entity
pursuant to a Contract.


6

--------------------------------------------------------------------------------







“Other Transactions” means the sale, transfer or other conveyance of any assets,
rights, properties or Liabilities of Seller and its Affiliates (other than the
Purchased Assets) to one or more Third Parties in connection with the
consummation of the Merger Transaction or receipt of the Merger Clearances.
“Permitted Encumbrances” means (a) easements, rights-of-way, encroachments,
restrictions, conditions and other similar Encumbrances incurred or suffered in
the ordinary course of business and which, individually or in the aggregate, do
not and would not reasonably be expected to materially impair the use (or
contemplated use), utility or value of the applicable real property or otherwise
materially impair the present or contemplated business operations at such
location, (b) zoning, entitlement, building and other land use regulations
imposed by Governmental Authorities having jurisdiction over such real property
and (c) Permitted Liens.
“Permitted Liens” means (a) statutory Liens for Taxes, assessments or other
charges by Governmental Authorities not yet due and payable or the amount or
validity of which is being contested in good faith and by appropriate
proceedings, (b) mechanics’, materialmen’s, carriers’, workmen’s,
warehouseman’s, repairmen’s, landlords’ and similar Liens granted or which arise
in the ordinary course of business consistent with past practice for amounts
that are not delinquent and that are not, individually or in the aggregate,
material to the Triage Business, (c)(i) pledges or deposits under workmen’s
compensation Laws, unemployment insurance Laws or similar legislation, (ii) good
faith deposits in connection with bids, tenders or Contracts with Governmental
Authorities, customers or suppliers in the ordinary course consistent with past
practice (other than for the payment of Indebtedness) or leases for tangible
personal property, or (iii) deposits to secure public or statutory obligations
or to secure surety or appeal bonds or deposits as security for contested Taxes,
in each case incurred or made in the ordinary course of business consistent with
past practice, (d) non-exclusive licenses of Intellectual Property granted in
the ordinary course of business consistent with past practice and (e) such other
Liens, Encumbrances or defects or imperfections of title that do not,
individually or in the aggregate, materially detract from the value or the
ownership, operation or existing use of the asset or property affected by such
Lien, Encumbrance, defect or imperfection.
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.
“Post-Closing Tax Period” means any taxable period (or portion thereof)
commencing after the Closing, including such portion of any Straddle Period
commencing after the Closing.
“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or prior to the Closing, including such portion of any Straddle Period up to and
including the date of Closing.
“Products” means, collectively, the products set forth on Schedule 1.01(f) (but
excluding any Discontinued Products and Development Projects).
“Purchaser Disclosure Letter” means the Purchaser Disclosure Letter attached
hereto, dated as of the date hereof, delivered by Purchaser in connection with
this Agreement.
“Purchaser Occupied Real Property” means the Transferred Real Property other
than the portion thereof leased by Seller or one of its Affiliates as tenant
pursuant to the San Diego Lease Agreements or occupied solely by Seller and its
Affiliates following the Closing pursuant to the Triage Transition Services
Agreement.


7

--------------------------------------------------------------------------------









“Registered” means registered with or the subject of a pending application
before any Governmental Authority or Internet domain name registrar.
“Registrations” means authorizations and/or approvals issued by any Healthcare
Regulatory Authority (including premarket approval applications, premarket
notifications, investigational device exemptions, manufacturing site approvals
or authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent) held by the Asset Seller Entities as of
the Closing that are required for the research, development, manufacture,
distribution, marketing, storage, transportation, use or sale of the Products.
“Representatives” means, with respect to any Person, its officers, directors,
employees, consultants, agents, financial advisors, investment bankers,
attorneys, accountants, other advisors, Affiliates and other representatives.
“Required Information” means all financial and other pertinent information
regarding the Purchased Assets as may be reasonably requested by Purchaser that
is reasonably available to, or reasonably obtainable by, Seller and consists of
information of the type customarily included in offering documents or marketing
materials used to syndicate credit facilities of the type contemplated by the
Commitment Letter or any other permitted Alternative Financing.
“Restricted Contract” means any Contract which would be applicable to Purchaser
or its Affiliates following Closing that: (a) contains any standstill or similar
restriction on an Asset Seller Entity’s ability to acquire assets or Securities
of another Person, (b) indemnifies or holds harmless any Person, or assumes the
Tax, environmental or other Liability of any Person, which indemnity or
assumption of Liability is material to the Triage Business taken as a whole
(other than indemnification provisions or assumptions of Liability in commercial
Contracts entered into in the ordinary course of business consistent with past
practice), or (c) contains terms that would limit or purport to limit the
ability of Purchaser or its Affiliates to conduct the Triage Business, including
any Contract that would limit the ability of Purchaser or its Affiliates to
compete in any line of business or with any Person or in any geographic area or
during any period of time.
“Retained Field” means performing in vitro diagnostics on an instrument or in a
system, in each case that has a throughput of at least thirty (30) patient test
samples per hour.
“San Diego Lease Agreements” means the lease agreements for the Transferred Real
Property to be occupied by Seller and its Affiliates following the Closing, in
the form of Exhibit E-1 and Exhibit E-2.
“SEC” means the Securities and Exchange Commission.
“Securities” means, with respect to any Person, any class or series of common
stock, preferred stock, membership interest and any other equity securities or
capital stock of such Person, however described and whether voting or
non-voting.
“Seller Charter Documents” means Seller’s certificate of incorporation
(including the Certificate of Designations) and by-laws, each as amended.
“Seller Disclosure Letter” means the Seller Disclosure Letter attached hereto,
dated as of the date hereof, delivered by Seller to Purchaser in connection with
this Agreement.


8

--------------------------------------------------------------------------------







“Seller Plan” means each plan, program, policy, agreement or other arrangement
covering current or former employees, directors or consultants, that is (a) an
employee welfare plan within the meaning of Section 3(1) of ERISA (whether or
not subject to ERISA), (b) an employee pension benefit plan within the meaning
of Section 3(2) of ERISA (whether or not subject to ERISA), including any plan
which is a “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), (c)
a stock option, stock purchase, stock appreciation right or other stock-based
agreement, program or plan, (d) an individual employment, consulting, severance,
retention, transaction bonus or other similar Contract, or (e) a bonus,
incentive, deferred compensation, profit-sharing, retirement, post-retirement,
vacation, severance or termination pay, benefit or fringe-benefit plan, program,
policy, agreement or other arrangement, in each case that is sponsored,
maintained or contributed to by Seller or any of its Subsidiaries or to which
Seller or any of its Subsidiaries contributes or is obligated to contribute to
or has or may have any Liability, and in each case providing benefits to any
Triage Business Employee, other than any plan, program, policy, agreement or
arrangement mandated by applicable Law that is sponsored, maintained or
administered by a Governmental Authority, including any workers’ compensation
plan, program or arrangement.
“Seller Transitional Marks” means the Trademarks set forth on Schedule 1.01(g).
“Specified Qualifications” means the following: (a) all instances of the word
“material” in Section 4.04, (b) both instances of the phrase “Material Adverse
Effect” (including the use of the word “Material” in the defined term and all
instances of the word “material” in the definition thereof) in Section 4.05, (c)
the instance of the word “material” in Section 4.14(b)(iii), and (d) use of the
word “Material” when used as the first word of the defined term “Material
Contract” and the instance of the word “material” used in the definition
thereof.
“Straddle Period” means any taxable period beginning on or before the date of
the Closing and ending after the date of the Closing.
“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which Securities or other ownership interests representing more than 50% of the
ordinary voting power (or, in the case of a partnership, more than 50% of the
general partnership interests) are, as of such date, owned by (a) such Person or
(b) one (1) or more Subsidiaries of such Person or (c) such Person and one (1)
or more Subsidiaries of such Person.
“Tax” or “Taxes” means (a) any and all federal, state, provincial, local or
foreign taxes, fees, levies, duties, tariffs, imposts, and other similar charges
(together with any and all interest, penalties and additions to tax) imposed by
any Governmental Authority, including taxes or other charges on or with respect
to net income, gross income, franchises, windfall or other profits, gross
receipts, property, sales, use, goods and services, service use, harmonized
sales, capital stock, payroll, employment, social security, workers’
compensation, unemployment compensation, employment insurance premiums or net
worth; taxes or other charges in the nature of excise, severance, occupation,
withholding, ad valorem, stamp, transfer, value added, or gains taxes; license,
lease, registration and documentation fees; and customs’ duties, tariffs, and
similar charges, together with any interest or penalty, addition to tax or
additional amount imposed by any Governmental Authority, (b) any Liability for
payment of amounts described in clause (a) whether as a result of transferee
Liability, of being a member of an affiliated, consolidated, combined or unitary
group for any period or otherwise through operation of Law, and (c) any
Liability for the payment of amounts described in clauses (a) or (b) as a result
of any tax sharing, tax indemnity or tax allocation agreement or any other
express or implied Contract to indemnify any other Person.


9

--------------------------------------------------------------------------------







“Tax Returns” means returns, reports, claims for refund, declarations of
estimated Taxes, elections, designations and information statements, including
any schedule or attachment thereto or any amendment thereof, with respect to
Taxes filed or required to be filed with any Governmental Authority, including
consolidated, combined and unitary tax returns.
“Territories” means each country in which (a) the Triage Business recognized
revenue for sales of the Products in the period commencing on January 1, 2014
and terminating on the Closing Date, or (b) a Registration has been issued.
“Third Party” means any Person other than Abbott, Seller, Purchaser, and their
respective Affiliates.
“Trade Secrets” means any information that (a) relates to the Triage Business,
(b) is not known outside the Triage Business (other than by Seller and its
Affiliates, and any Persons to whom they disclosed), and (c) gives the owner
thereof an opportunity to obtain an advantage over competitors who do not know
or use it.
“Trademark” means any trademark, trademark registration, trademark application,
service mark, trade name, logo, business name or brand name, trade dress and
similar rights (in each case whether or not Registered) and all goodwill
associated with the foregoing.
“Transactions” means the sale and acquisition of the Purchased Assets and the
assumption of the Assumed Liabilities pursuant to this Agreement and the other
transactions contemplated by this Agreement and the Ancillary Agreements (but
expressly excluding the Merger Transaction and the Other Transactions).
“Transaction Expenses” means the aggregate amount of any and all fees and
expenses payable to (a) investment bankers, brokers, finders or similar agents
or (b) counsel, accountants or other advisors, in each case in connection with
the Transactions that are incurred by or on behalf of, or paid or to be paid
directly by, any Asset Seller Entity or any Person that any Asset Seller Entity
pays or reimburses or is otherwise legally obligated to pay or reimburse.
“Transferred Real Property” means the building, structures, facilities, real
property and other rights in respect of real property described on Schedule
1.01(h).
“Treasury Regulations” means the United States Treasury Regulations promulgated
under the Code.
“Triage Assignment, Assumption and Bill of Sale” means the assignment,
assumption and bill of sale, in the form attached as Exhibit F, to be entered
into at the Closing between the applicable Asset Seller Entities and the
applicable Designated Purchasers.
“Triage Business” means the research, development, manufacture, marketing, sale
and distribution of the Products, as and to the extent conducted by Seller and
its Affiliates as of the date of this Agreement.
“Triage Confidential Information” means any confidential or proprietary
information known as of the Closing to Seller or Abbott or their respective
Affiliates that relates to the Triage Business or the Purchased Assets,
including trade secrets, processes, product development, price, customer and
supplier lists, pricing and marketing plans, policies and strategies, details of
client and consultant Contracts, operations methods, product development
techniques or business acquisition plans, in each case other than any such
information (a) to the extent that it also relates to the Excluded Assets,
Excluded Liabilities, Excluded Businesses or


10

--------------------------------------------------------------------------------







Other Transactions, or (b) as to which Seller or its Affiliates owns or retains
an undivided interest following the Closing.
“Triage Field” means performing in vitro diagnostics on a consumable and reader
where the reader and consumable have a throughput of not more than thirty (30)
patient test samples per hour, and where such consumable and reader are separate
or integrated, and are manual, semi-automated or automated.
“Triage Transition Services Agreement” means the transition services agreement
in the form attached as Exhibit G.
“Triage Transitional Marks” means the Trademarks set forth on Schedule 1.01(i).

SECTION 1.02.    Definitions. The following terms have the meanings set forth in
the Sections set forth below:
Term
Section
2016 P&L Information
4.04(a)
Abbott
Preamble
Action
4.06
Additional Assigned Intellectual Property
2.01(a)(x)
Allocation Dispute Notice
2.06(a)
Allocation Firm
2.06(a)
Alternative Financing
6.13(a)
Archived Records
6.10(a)
Assumed Liabilities
2.02(a)
Audited Financial Statements
6.14(a)(i)
Auditor
6.14(a)(i)
Bankruptcy and Equity Exception
3.02(a)
BNP Purchase Agreement
9.01(g)
Cap
11.04(a)(iii)
Closing
2.07
Closing Date
2.07
Commitment Letter
5.05(a)
Confidentiality Agreement
6.04(b)
Consultant
2.11(b)
Continuation Period
7.02(a)
Conveyance Taxes
8.05
Deductible
11.04(a)(ii)
Deferred Asset Jurisdiction
2.08(a)
Deferred Assets and Liabilities
2.08(a)
Deferred Transfer Closing
2.08(b)
Development Projects
2.01(a)(x)
Direct Claim
11.05(b)
Direct Claim Notice
11.05(b)



11

--------------------------------------------------------------------------------







Term
Section
Dispute Notice
2.11(b)
End Date
10.01(e)
Environmental Laws
4.11(a)
Environmental Permits
4.11(b)
Estimated Allocation
2.06(a)
Exchange Act
4.03
Excluded Assets
2.01(b)
Excluded Liabilities
2.02(b)
Excluded Seller Marks
6.08(b)
Exclusive Contract
2.01(a)(iv)
Exclusive Triage Know-How
2.01(a)(ix)
FDA
4.15(a)
Fee Letters
5.05(a)
Filed SEC Documents
Article IV
Final Allocation
2.06(a)
Final Transferred Inventory
2.11(b)
Financial Statements
4.04(a)
Financing
5.05(a)
Food and Drug Laws
4.15(a)
Foreign Acquisition Agreements
2.03
FTC
6.02(b)
Guarantor
12.15
Health Care Laws
4.15(a)
Indemnified Party
11.05(a)(i)
Indemnifying Party
11.05(a)(i)
Initial Interim Financial Statements
6.14(a)(i)
Initial Purchase Price
2.05
Interim Balance Sheet
4.04(a)
Interim Financial Statements
6.14(a)(ii)
Judgment
4.06
Labor Agreement
4.10(a)
Laws
4.07
Lenders
5.05(a)
Material Contract
4.14(a)
Merger Agreement
Recitals
Merger
Recitals
Merger Transaction
Recitals
Offer Employee
7.01(d)
Parties
Preamble
Periodic Taxes
8.01
Purchase Price
2.05



12

--------------------------------------------------------------------------------







Term
Section
Purchased Assets
2.01(a)
Purchaser
Preamble
Purchaser Indemnitees
11.02
Purchaser Parent
Preamble
Reference Balance Sheet
4.04(a)
SEC Financial Statements
4.04(b)
Securities Act
4.03
Seller
Preamble
Seller Guarantees
6.07
Seller Indemnitees
11.03
Shared Contract
2.01(a)(iv)
Specified Patents
2.01(a)(vii)
Third Party Claim
11.05(a)(i)
Third Party Claim Notice
11.05(a)(i)
Transferred Employee
7.01(a)(ii)
Transferred Intellectual Property
2.01(a)(ix)
Transferred Inventory
2.01(a)(xiv)
Transferred Inventory Calculation
2.11(a)
Transferred Trademarks
6.09(b)
Triage Business Employees
7.01(a)(i)
Triage Business Employee List
4.09(a)(i)
Triage Independent Contractor List
4.09(a)(ii)




SECTION 1.03.    Interpretation.
(a)    When a reference is made in this Agreement to an Article, a Section,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Exhibit or Schedule to, this Agreement unless otherwise indicated. The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement. The terms
“or”, “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. The words “made available
to Purchaser” and words of similar import refer to documents (i) posted to the
Datasite at least 24 hours prior to the date hereof or (ii) delivered in person
or electronically to Purchaser or its Representatives at least 24 hours prior to
the date hereof. All accounting terms used and not defined herein shall have the
respective meanings given to them under GAAP. All terms defined in this
Agreement shall have the defined meanings when used in any document made or
delivered pursuant hereto unless otherwise defined therein. The occurrence of
any effect, change, event or occurrence set forth in clause (ii)(B) of the
definition of Material Adverse Effect shall not be deemed to constitute the


13

--------------------------------------------------------------------------------







operation of the Triage Business outside the ordinary course. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes or promulgation of regulations and rules thereunder and references to
all attachments, schedules and exhibits thereto and instruments incorporated
therein. References to a Person are also to its permitted assigns and
successors. Any reference herein to the Purchased Assets or Transferred
Intellectual Property as of the date hereof, or at any time prior to the
Closing, including in Article IV and Section 6.01 shall mean the assets, rights
and properties of the Asset Seller Entities at such referenced time, which if
owned on the Closing Date would be Purchased Assets.
(b)    The Parties, Purchaser Parent and Abbott have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties, Purchaser Parent and Abbott and no
presumption or burden of proof shall arise favoring or disfavoring the Parties,
Purchaser Parent or Abbott by virtue of the authorship of any provision of this
Agreement.

ARTICLE II    

PURCHASE AND SALE

SECTION 2.01.    Purchase and Sale of Assets.
(a)    Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Seller shall sell, convey, assign and transfer, and
Seller shall cause the other applicable Asset Seller Entities to sell, convey,
assign and transfer to the applicable Designated Purchaser, and Purchaser shall,
or shall cause the other applicable Designated Purchasers to, purchase from the
applicable Asset Seller Entities, free and clear of any Liens, other than
Permitted Encumbrances, all of the right, title and interest of Seller and the
other Asset Seller Entities, in and to the following assets, rights and
properties (the “Purchased Assets”):
(i)    all real property rights in respect of the Transferred Real Property;
(ii)    the tangible personal property, including machinery, equipment,
mechanical and spare parts, supplies, tools, tooling, jigs, molds, dies,
production supplies, samples, media, fixtures, office equipment and other
tangible property of any kind (other than any Information Technology Assets,
which are solely addressed in Section 2.01(a)(xviii) and Section 2.01(a)(xix)),
that is (A) subject to Section 2.01(b)(vi), located at the Purchaser Occupied
Real Property and used primarily in or primarily related to the Triage Business,
(B) set forth on Schedule 2.01(a)(ii) or (C) located at the facility of a Third
Party supplier to any Asset Seller Entity and used primarily in or primarily
related to the Triage Business;
(iii)    the spare parts and calibration equipment located at the portion of the
Transferred Real Property depicted on Schedule 2.01(a)(iii) that are used
primarily in or primarily related to the Triage Business;
(iv)    subject to Section 2.04, (A) the rights under Contracts to which any
Asset Seller Entity is a party that are used, but not exclusively, in the Triage
Business or relate, but not exclusively, to any Purchased Asset or Assumed
Liability (each such Contract, a “Shared Contract”), in each case to the extent
used in or related to the Triage Business, and (B)


14

--------------------------------------------------------------------------------







all rights under the Contracts to which any Asset Seller Entity is a party that
are exclusively used in the Triage Business or exclusively related to any
Purchased Asset or Assumed Liability (each such Contract, an “Exclusive
Contract”), in the case of each of (A) and (B) except (1) for Contracts the
subject of Sections 2.01(a)(v) and Section 2.01(a)(vi), (2) as provided in
Section 2.01(b)(iii), Section 2.01(b)(iv), Section 2.01(b)(vii) or Section
2.01(b)(x) and (3) for Contracts pursuant to which rights in Intellectual
Property are granted to any Asset Seller Entity (including with respect to
Information Technology Assets), which are intended to be addressed in Section
2.01(a)(v);
(v)    subject to Section 2.04, (A) all rights under the Exclusive Contracts
listed on Schedule 2.01(a)(v)(A) and (B) the rights under the Shared Contracts
listed on Schedule 2.01(a)(v)(B), to the extent used in or related to the Triage
Business;
(vi)    the rights under the Contracts by and between any Asset Seller Entity
and (A) a Transferred Employee or (B) an independent contractor that is
identified on the Triage Independent Contractor List, as updated pursuant to
Section 7.01(b), in each case to the extent used in or related to the Triage
Business;
(vii)    (A) the patents and patent applications listed on
Schedule 2.01(a)(vii)(A) (including all reissues, divisions, continuations,
continuations-in-part and extensions thereof); and (B) the patents and patent
applications listed on Schedule 2.01(a)(vii)(B) (including all reissues,
divisions, continuations, continuations-in-part and extensions thereof) (the
“Specified Patents”); provided that the Specified Patents also shall be subject
to the license granted pursuant to Section 6.12(b);
(viii)    subject to Section 6.09, the Trademarks listed on
Schedule 2.01(a)(viii);
(ix)    (A) subject to Schedule 2.01(a)(ix)(A), the Antibody Assets, other
Know-How and Other Intellectual Property owned by the Asset Seller Entities that
are used exclusively in the Triage Business (the “Exclusive Triage Know-How”),
and (B) co-ownership of an undivided interest (with Seller and its Affiliates)
in the Antibody Assets, other Know-How and Other Intellectual Property owned by
the Asset Seller Entities that are (1) used in the Triage Business and that do
not constitute Exclusive Triage Know-How, or (2) are set forth on
Schedule 2.01(a)(ix)(A) (the Antibody Assets and other Know-How and Other
Intellectual Property described in this Section 2.01(a)(ix), collectively, with
the Intellectual Property described in Section 2.01(a)(v), Section 2.01(a)(vii)
and Section 2.01(a)(viii), the “Transferred Intellectual Property”);
(x)    subject to Section 2.04 and to the extent transferable, (A) subject to
Schedule 2.01(a)(ix)(A), the Antibody Assets, other Know-How and Other
Intellectual Property owned by the Asset Seller Entities that (1) are used
exclusively in (x) the development programs conducted by the Asset Seller
Entities with respect to the products that are set forth on Schedule 2.01(a)(x),
as such development programs exist as of the Closing, and (y) any other products
in development for the Triage system as of the date of this Agreement, as
evidenced by written records (the development programs and products in
development described in this Section 2.01(a)(x)(A)(1), the “Development
Projects”), or (2) was, prior to the date of this Agreement, used exclusively in
the Discontinued Products and (B) co-ownership of an undivided interest (with
Seller and its Affiliates) in the Antibody Assets, other Know-How and Other
Intellectual Property owned by the Asset Seller Entities and that are not
included in clause (A) of this Section 2.01(a)(x) and that (1) in the case of
the Development Projects, is used therein as of the Closing and (2) in the case
the Discontinued Products, was, prior to the date of this Agreement, used
therein (the Antibody Assets and other Know-How and Other Intellectual Property
described in this Section 2.01(a)(x), collectively, the “Additional Assigned
Intellectual Property”);


15

--------------------------------------------------------------------------------







(xi)    except as provided in Section 2.01(b)(xii), subject to Section 2.04 and
to the extent transferable, (A) the Registrations used exclusively in or related
exclusively to the distribution, marketing, promotion, selling or offering for
sale of the Products, (B) any pending applications for the same and (C) the
remaining rights of the Asset Seller Entities, if any, in Registrations
previously used exclusively in the distribution, marketing, promotion, selling
or offering for sale of the Products that have expired or terminated prior to
the Closing Date;
(xii)    subject to Section 2.04 and to the extent transferable, the
Governmental Authorizations held by the Asset Seller Entities used exclusively
in or related exclusively to the Triage Business or the Purchased Assets;
(xiii)    subject to Section 6.08, all advertising, marketing, training and
promotional materials and all other printed or written materials, including
website content and the design of such websites protected by applicable Law, in
each case that is used exclusively in, or related exclusively to, the Triage
Business;
(xiv)    all inventories used or intended for use in the Triage Business (the
“Transferred Inventory”), including (A) raw materials, but solely to the extent
used or intended for use in the Triage Business, and (B) all works in process,
semi-finished and finished products, stores, replacement and spare parts,
packaging and labelling materials, operating supplies and inventory on
consignment, in transit or deposited in a warehouse, in each case to the extent
used or intended for use in the Products;
(xv)    all credits, prepaid expenses, advance payments, security deposits,
escrows and other prepaid items to the extent paid to a Third Party and to the
extent directly related to the Triage Business;
(xvi)    except to the extent related to or arising out of or in connection with
any Excluded Liabilities or Excluded Assets, all claims, counterclaims, causes
of action, choses in action, rights of recovery, and rights of set-off of any
kind (including all damages and payments for past, present or future
infringement or misappropriation of Transferred Intellectual Property and the
Additional Assigned Intellectual Property, the right to use and recover for past
infringements or misappropriations of Transferred Intellectual Property and the
Additional Assigned Intellectual Property, and any and all corresponding rights
that have been, now or hereafter may be secured throughout the world with
respect to any Transferred Intellectual Property and the Additional Assigned
Intellectual Property), in each case to the extent related to, arising out of or
in connection with the Triage Business, the Purchased Assets or the Assumed
Liabilities;
(xvii)    subject to Section 6.10, to the extent permitted by applicable Law,
(A) sole ownership of Books, Records and Files and Tax Returns relating
exclusively to the Triage Business, the Purchased Assets or the Assumed
Liabilities, and (B) co-ownership of an undivided interest (with each Party
retaining, subject to Section 6.04, the right to use, license, disclose, grant
access to, transfer and convey the same without restriction except as expressly
set forth in Sections 6.04(b), (c) and (d)) in any Books, Records and Files and
Tax Returns to the extent relating to the Triage Business, the Purchased Assets
or the Assumed Liabilities and not included in clause (A) of this Section
2.01(a)(xvii); provided that Seller may redact any information not related to
the Triage Business from any Books, Records and Files or Tax Returns (the
documents and other tangible and electronic embodiments of the items described
in clauses (A) and (B) of this Section 2.01(a)(xvii), the “Triage Business
Records”);
(xviii)    except for the items described in Section 2.01(a)(xix) and
Section 2.01(b)(viii), and subject to Section 2.04, (A) the Information
Technology Assets listed on Schedule 2.01(a)(xviii) and (B) (1) all rights under
Exclusive Contracts to which any Asset


16

--------------------------------------------------------------------------------







Seller Entity is a party pursuant to which rights in Intellectual Property are
granted to any Asset Seller Entity for the use of the Information Technology
Assets described in clause (A) and which rights are necessary for the use of or
currently used in the use of such Information Technology Assets and (2) the
rights under the Shared Contracts to which any Asset Seller Entity is a party
pursuant to which rights in Intellectual Property are granted to any Asset
Seller Entity for the use of the Information Technology Assets described in
clause (A) and which rights are necessary for the use of or currently used in
the use of such Information Technology Assets, in the case of this subclause (2)
to the extent used in or related to the Triage Business;
(xix)    all owned or leased desktop computers, laptops, tablets, mobile phones
and similar assets primarily used by the Transferred Employees;
(xx)    without duplication of the assets, rights and properties described in
Sections 2.01(a)(ix) and (x), (A) the cell lines used exclusively in the Triage
Business and described more particularly on Schedule 2.01(a)(xx)(A), and (B) an
aliquot of the cell lines used both in the Triage Business and the Excluded
Business and described more particularly on Schedule 2.01(a)(xx)(B);
(xxi)    the sample banks described on Schedule 2.01(a)(xxi);
(xxii)    the rights under Contracts (other than any license agreement for
Intellectual Property) to which any Asset Seller Entity is a party, to the
extent relating to the leasing, maintenance, outfitting, or other operation of
the Transferred Real Property, but excluding (A) Contracts that exclusively
relate to any activities of the Excluded Businesses that may be conducted at the
Transferred Real Property, (B) Contracts that relate to the manufacture of
products, and (C) any Ancillary Agreements; and
(xxiii)    all goodwill of the Triage Business as a going concern.
(b)    Excluded Assets. Notwithstanding anything in Section 2.01(a) to the
contrary, no Designated Purchaser shall purchase or otherwise acquire any right,
title and interest in or to any assets, rights or properties of Abbott, Seller
or their respective Affiliates, regardless of kind, description or location or
whether tangible or intangible, real, personal or mixed, except for the
Purchased Assets (the “Excluded Assets”), including the following:
(i)    all cash and Cash Equivalents, including any cash or Cash Equivalents
residing in any collateral account securing any obligation or contingent
obligation;
(ii)    any and all Accounts Receivable;
(iii)    any Contracts used in the Triage Business that relate to the division,
corporate office, overhead or back-office functions of Seller and its
Affiliates;
(iv)    except to the extent included in the Purchased Assets under
Section 2.01(a)(v) or Section 2.01(a)(xviii), any Contracts pursuant to which
rights in Intellectual Property are granted to any Asset Seller Entity,
including Contracts described on Schedule 2.01(b)(iv);
(v)    all Intellectual Property other than (A) the Transferred Intellectual
Property, and (B) the Additional Assigned Intellectual Property;
(vi)    the machinery, equipment, mechanical and spare parts, supplies, tools,
tooling, jigs, molds, dies, production supplies, samples, media and fixtures
described on Schedule 2.01(b)(vi);


17

--------------------------------------------------------------------------------







(vii)    all current and prior insurance Contracts and all rights of any nature
with respect thereto, including all insurance proceeds received or receivable
thereunder;
(viii)    all owned or leased desktop computers, laptops, tablets, mobile phones
and similar assets primarily used by employees of Seller or its Affiliates other
than the Transferred Employees;
(ix)    all other Information Technology Assets other than those described in
Section 2.01(a)(xviii) or Section 2.01(a)(xix);
(x)    all assets of any Seller Plan or any similar benefit plan, program or
arrangement that is maintained or contributed to by any Seller or Affiliate of
Seller;
(xi)    subject to the provisions of Article VIII, any right to any refund or
credit with respect to Taxes relating to any Pre-Closing Tax Period;
(xii)    the Registrations used in the manufacturing of the Products set forth
on Schedule 2.01(b)(xii);
(xiii)    all claims, counterclaims, causes of action, choses in action, rights
of recovery, and rights of set-off of any kind (including all damages and
payments for past, present or future infringement or misappropriation of
Intellectual Property, the right to use and recover for past infringements or
misappropriations of Intellectual Property, and any and all corresponding rights
that have been, now or hereafter may be secured throughout the world with
respect to any Intellectual Property) to the extent related to the items
described in this Section 2.01(b) or not otherwise included in Purchased Assets
under Section 2.01(a)(xvi);
(xiv)    all cells lines other than those described in Section 2.01(a)(xx),
including the remaining portion of any cell line of which an aliquot thereof is
included in the Purchased Assets pursuant to Section 2.01(a)(xx); and
(xv)    any real property or interest in real property other than the
Transferred Real Property.


18

--------------------------------------------------------------------------------








SECTION 2.02.    Assumption and Exclusion of Liabilities.
(a)    Assumed Liabilities. Upon the terms and subject to the conditions and
exclusions set forth in this Agreement, at the Closing, Purchaser shall, or
shall cause the applicable Designated Purchasers to, assume and satisfy, pay,
perform and discharge when due the following Liabilities of the Asset Seller
Entities, to the extent arising out of or relating to acts or omissions in the
conduct of the Triage Business or ownership of the Purchased Assets, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable as of the Closing Date, other than the Excluded
Liabilities (all of the following Liabilities to be so assumed, satisfied or
discharged being herein collectively called the “Assumed Liabilities”), and no
Designated Purchaser or its Affiliates shall assume (by succession, transfer or
assignment or otherwise) or have any responsibility for any other Liabilities of
the Asset Seller Entities:
(i)    all Liabilities to the extent arising out of or relating to acts or
omissions after the Closing in the conduct of the Triage Business or the
ownership of the Purchased Assets from and after the Closing (except as
expressly excluded pursuant to subclauses (1) and (2) of clause (ii) of this
Section 2.02(a));
(ii)    (A) to the extent related to the Triage Business, all Liabilities
arising after Closing to the extent arising out of or resulting from: (1)
Exclusive Contracts included in the Purchased Assets under
Section 2.01(a)(iv)(B), Section 2.01(a)(v)(A), Section 2.01(a)(vi) and
Section 2.01(a)(xviii)(C)(i), and (2) Shared Contracts included in the Purchased
Assets under Section 2.01(a)(iv)(A), Section 2.01(a)(v)(B), and
Section 2.01(a)(xviii)(C)(ii), and (B) to the extent related to the leasing,
maintenance, outfitting, or other operation of the Transferred Real Property,
all Liabilities arising after Closing to the extent arising out of or resulting
from Contracts included in the Purchased Assets under Section 2.01(a)(xxii),
except in each case to the extent (1) arising out of or relating to the
performance or nonperformance by any Asset Seller Entity of any obligation that
was required to be performed or fulfilled by such Asset Seller Entity prior to
the Closing or (2) attributable to the acts or omissions of any Asset Seller
Entity prior to the Closing; and
(iii)    all Liabilities for or with respect to which Purchaser bears
responsibility pursuant to Article VII or Article VIII.
(b)    Excluded Liabilities. After the Closing, Seller and its Affiliates shall
retain (or, if necessary, expressly assume), and shall be responsible for
paying, performing and discharging when due, all Liabilities of the Asset Seller
Entities other than the Assumed Liabilities, whether accrued or fixed, known or
unknown, absolute or contingent, matured or unmatured or determined or
determinable as of the Closing Date, including the following Liabilities (all of
the foregoing, the “Excluded Liabilities”):
(i)    all Liabilities to the extent arising out of or relating to acts or
omissions prior to the Closing in the conduct of the Triage Business or the
ownership of the Purchased Assets prior to the Closing;
(ii)    all Indebtedness of the Asset Seller Entities;
(iii)    all Transaction Expenses;
(iv)    all Accounts Payables;
(v)    all Liabilities to the extent arising out of or relating to the Excluded
Assets or the Excluded Businesses; and


19

--------------------------------------------------------------------------------







(vi)    all Liabilities for or with respect to which Seller bears responsibility
pursuant to Article VII or Article VIII.

SECTION 2.03.    Foreign Acquisition Agreements. The transfer of Purchased
Assets or Assumed Liabilities in or to a jurisdiction in which local Laws
require observance of specified formalities or procedures to legally effect a
transfer of Purchased Assets or Assumed Liabilities will be effected pursuant to
short-form acquisition agreements substantially in the form of the Assignment,
Assumption and Bill of Sale, except for: (a) the deletion of provisions which
are inapplicable to such Purchased Assets or Assumed Liabilities; (b) such
changes as may be necessary to satisfy the requirements of applicable local Law;
and (c) such changes as may be reasonably agreed upon in writing by Seller,
Purchaser and Abbott (the “Foreign Acquisition Agreements”); provided, in each
case that the Foreign Acquisition Agreements shall serve purely to effect and
make enforceable vis-à-vis Third Parties the transfer of the legal and
beneficial interest in and to the Purchased Assets and Assumed Liabilities and
shall not have any significant effect on the value being received by any
Designated Purchaser or any Asset Seller Entity, including the allocation of
assets and Liabilities as between them, all of which shall be determined by this
Agreement.

SECTION 2.04.    Non-Assignment; Consents.
(a)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to sell, assign, transfer, convey,
deliver or assume a Purchased Asset or an Assumed Liability to the extent that a
sale, assignment, transfer, conveyance, delivery or assumption thereof (i) would
be prohibited by Law or (ii) would, without the Consent by any relevant Third
Party, (A) constitute a breach or other contravention thereof or of any Contract
related to the Triage Business or (B) be ineffective, void or voidable, in the
case of each of clauses (A) and (B) unless and until such Consent is obtained.
(b)    If the Closing occurs and (i) the circumstances described in
Section 2.04(a) exist or (ii) any Consent of a Governmental Authority that is
required to permit a Designated Purchaser to place Products on the market in a
particular jurisdiction under a Registration included within the Purchased
Assets has not then been obtained and such jurisdiction is not a Deferred Asset
Jurisdiction (which are the subject of Section 2.08), until the earlier of such
time as such Consent is obtained and the first anniversary of the Closing Date,
(A) Seller and Purchaser shall use their respective commercially reasonable
efforts to obtain, or cause to be obtained, any such Consent required to: (x)
sell, assign, transfer, convey or deliver (directly or indirectly) any Purchased
Asset to Purchaser or another Designated Purchaser, and (y) obtain the
unconditional release of the Asset Seller Entities and their respective
Affiliates so that Purchaser or another Designated Purchaser shall be solely
responsible for the Assumed Liabilities; provided, that (1) nothing in this
Agreement shall obligate or in any way require the Asset Seller Entities, Abbott
or any of their respective Affiliates to expend money, commence any Action or
offer or grant any material accommodation (financial or otherwise) to any Third
Party in connection with obtaining any Consent to transfer any Purchased Asset
and (2) costs to obtain subscriptions, software as a service or software or
information technology licenses shall not be deemed a cost to obtain Consent,
and Purchaser shall be solely responsible for the cost of any such
subscriptions, software as a service or software or information technology
licenses for the operation of the Triage Business or ownership of the Purchased
Assets following Closing, including those included within, or related to
Information Technology Assets included within, the Purchased Assets under
Section 2.01(a)(xviii), and (B) pending such Consent and continuing until the
earlier of (1) the receipt of such Consent and (2) the first anniversary of the
Closing Date, Seller and Purchaser will put in place any lawful arrangement, the
content of which shall be reasonably acceptable to Purchaser and Abbott (with
any appropriate “firewalls” or similar procedures required under applicable
Competition Laws), intended to provide Purchaser, to the fullest extent
practicable, the claims, rights and benefits of any such Purchased Asset and the


20

--------------------------------------------------------------------------------







burdens and costs of any such Assumed Liability (including by means of any
agency, contract manufacturing, distribution, supply, subcontracting,
sublicensing or subleasing arrangement). Seller shall pay to Purchaser promptly
upon receipt thereof, all income, proceeds and other monies received by Seller
or its Affiliates with respect to any such Purchased Assets (net of any Assumed
Liabilities, Taxes or any other reasonable out-of-pocket costs imposed upon or
incurred by Seller or any of its Affiliates in connection with the arrangements
contemplated by this Section 2.04(b)). Once a required Consent for the sale,
assignment, conveyance, assumption, transfer and delivery of a Purchased Asset
is obtained, Seller will promptly transfer such Purchased Asset or Assumed
Liability to Purchaser or another Designated Purchaser at no additional cost to
Purchaser in accordance with the terms of this Agreement.
(c)    Without limiting the provisions of Section 2.04(a) and 2.04(b), any
Shared Contract to be assigned, transferred or conveyed in accordance with
Section 2.01(a) shall, to the extent commercially reasonable, be separated as of
the Closing, so that each of Purchaser and Seller or their respective Affiliates
shall be entitled to the rights and benefits and shall assume the related
portion of any Liabilities inuring to their respective businesses (with respect
to Purchaser, from and after the Closing). The Parties shall cooperate with each
other to effect such separation. The costs to effect such separation shall be
borne equally by Seller and Purchaser; provided that (A) Purchaser shall be
solely responsible for the costs of any subscriptions, software as a service or
software or information technology licenses for the operation of the Triage
Business or ownership of the Purchased Assets following Closing, and (B) Seller
shall be solely responsible for the costs of any subscriptions, software as a
service or software or information technology licenses not related to the
operation of the Triage Business or ownership of the Purchased Assets following
Closing. If any Shared Contract cannot be so separated, Seller and Purchaser
shall, and shall cause each of their respective Affiliates to, use their
commercially reasonable efforts to cause, for the period after the Closing and
for the duration of the then-current term after the Closing (i) the rights and
benefits under each Shared Contract to the extent relating to the Triage
Business to be enjoyed by the applicable Designated Purchaser, (ii) the
Liabilities under each Shared Contract to the extent constituting an Assumed
Liability and relating to the Triage Business to be borne by the applicable
Designated Purchaser, (iii) the rights and benefits under each Shared Contract
to the extent related to the Excluded Businesses to be enjoyed by the applicable
Asset Seller Entity, and (iv) the Liabilities under each Shared Contract to the
extent constituting an Excluded Liability or related to the Excluded Businesses
to be borne by the applicable Asset Seller Entity. Seller shall use commercially
reasonable efforts to enforce, at the request (and for the benefit and burden)
of Purchaser, any rights of any Asset Seller Entity, as applicable, arising from
the portion of any Shared Contract that is not assigned or transferred to the
applicable Designated Purchaser to the extent such rights are related to the
Triage Business.

SECTION 2.05.    Purchase Price. Subject to the terms and conditions of this
Agreement, at the Closing, Purchaser, on behalf of itself and the other
Designated Purchasers, shall (a) pay to Seller, on behalf of the Asset Seller
Entities, an aggregate purchase price for the Purchased Assets in an amount in
cash equal to $400,000,000 (the “Initial Purchase Price”) and (b) assume the
Assumed Liabilities (together with the Initial Purchase Price, the “Purchase
Price”). The Initial Purchase Price shall be paid in Dollars at the Closing by
wire transfer in immediately available funds to a bank account or accounts
designated in writing by Seller no later than three (3) Business Days prior to
the Closing Date. Notwithstanding anything to the contrary herein, if any
portion of the Initial Purchase Price is required under applicable Law to be
paid in a Foreign Currency or to a specific Asset Seller Entity, the applicable
Dollar amount (as allocated pursuant to Section 2.06) shall be converted into
the applicable Foreign Currency at the Exchange Rate in effect three (3)
Business Days prior to the Closing and paid by Purchaser or another Designated
Purchaser to the applicable Asset Seller Entity by wire transfer to one (1) or
more bank accounts designated at least three (3) Business Days prior to the
Closing Date in


21

--------------------------------------------------------------------------------







writing by Seller in lieu of the payment of such portion of the Initial Purchase
Price in Dollars pursuant to this Section 2.05.

SECTION 2.06.    Purchase Price Allocation.
(a)    As soon as practicable after the date of this Agreement, Seller shall
prepare and deliver to Purchaser a proposed allocation of the Purchase Price by
country based on an estimate of the fair market values of the Purchased Assets
and, if required by applicable Law, an allocation by asset category within a
particular country (together the “Estimated Allocation”). Subject to Section
6.04(a), during the fifteen (15) day period following delivery of the Estimated
Allocation, Seller shall make its Representatives reasonably and timely
available to Purchaser, Abbott and their respective Representatives to discuss
the Estimated Allocation. The Estimated Allocation shall be prepared in
accordance with the principles of Section 1060 of the Code and the Treasury
Regulations promulgated thereunder. If Purchaser does not deliver written notice
of any dispute (an “Allocation Dispute Notice”) within fifteen (15) days after
receipt of the Estimated Allocation, the Estimated Allocation shall be deemed
the Final Allocation for all purposes hereunder. Prior to the end of such
fifteen (15) day period, Purchaser may accept the Estimated Allocation by
delivering written notice to that effect to Seller and Abbott, in which case the
Estimated Allocation shall be deemed the Final Allocation for all purposes
hereunder when such notice is given. If Purchaser delivers an Allocation Dispute
Notice within such fifteen (15) day period, the Parties and Abbott shall use
reasonable best efforts to resolve such dispute during the thirty (30) day
period following Seller’s receipt of the Allocation Dispute Notice from
Purchaser. If the Parties and Abbott do not agree upon a final resolution with
respect to the Estimated Allocation within such fifteen (15) day period, then
the Estimated Allocation shall be submitted immediately to an internationally
recognized, independent accounting or valuation firm reasonably acceptable to
the Parties and Abbott (the “Allocation Firm”). The Allocation Firm shall be
requested to render a determination of the applicable dispute within fifteen
(15) days after referral of the matter to such Allocation Firm, which
determination must be in writing and must set forth, in reasonable detail, the
basis therefor. The determination of the Allocation Firm shall be final and
binding, absent manifest error. Any fees payable to the Allocation Firm shall be
borne equally by Seller and Purchaser. The Estimated Allocation accepted by the
Parties and Abbott or determined by the Allocation Firm, as the case may be,
shall be the “Final Allocation”. The Final Allocation shall be done at arm’s
length based upon a good faith determination of fair market value.
(b)    Except as otherwise provided in this Agreement, each of Seller and
Purchaser and each of their respective Affiliates shall be bound by the Final
Allocation for purposes of determining any Taxes related to the transfer of the
Purchased Assets. Seller and Purchaser shall prepare and file, and cause their
respective Affiliates to prepare and file, their Tax Returns on a basis
consistent with the Final Allocation. Except as otherwise provided in this
Agreement, none of Seller, Purchaser or their respective Affiliates shall take
any position inconsistent with the Final Allocation in any Tax Return, in any
Tax refund claim, in any Action or otherwise unless required by a final
determination by an applicable Governmental Authority. If any Party, or any
Affiliate of any Party, receives notice from any Governmental Authority that
such Governmental Authority is disputing the Final Allocation, such Party shall
promptly notify the other Party, and Seller and Purchaser agree to use their
reasonable best efforts to defend such Final Allocation in any Action.

SECTION 2.07.    Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Purchased Assets and the assumption of the Assumed
Liabilities contemplated by this Agreement shall take place at a closing (the
“Closing”) to be held at the offices of Baker & McKenzie LLP, 300 East Randolph
Street, Suite 5000, Chicago, Illinois 60601, at 9:00 a.m., Chicago time, on the
third (3rd) Business Day following the satisfaction or waiver of the conditions
to the obligations of the Parties and Abbott set forth in


22

--------------------------------------------------------------------------------







Article IX (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the fulfillment or waiver of those conditions),
or at such other place or at such other time or on such other date as the
Parties and Abbott may mutually agree upon in writing (the “Closing Date”).
Subject to Section 2.08, for the purposes of this Agreement, the Closing shall
be deemed to have occurred at 12:01 A.M. local time in each applicable
jurisdiction on the Closing Date.

SECTION 2.08.    Deferred Asset Transfers.
(a)    If (i) any Consent of a Governmental Authority required to (A) consummate
the sale of the Purchased Assets or assumption of the Assumed Liabilities in any
applicable jurisdiction, or (B) permit a Designated Purchaser to place Products
on the market in a particular jurisdiction under a Registration included within
the Purchased Assets has not been obtained at the time of the Closing, (ii)
despite the exercise by Purchaser of its reasonable best efforts, the applicable
Designated Purchaser (A) is not fully formed, organized or incorporated, or (B)
in any applicable jurisdiction has not received the Governmental Authorizations
or Registrations necessary for the conduct of the Triage Business in such
jurisdiction prior to the Closing Date or (iii) any Governmental Authority in an
applicable jurisdiction shall have enacted, issued, promulgated, enforced or
entered any Judgment (whether temporary, preliminary or permanent) that has the
effect of making the portion of the Transactions contemplated in such
jurisdiction illegal or otherwise prohibiting the consummation of such
Transactions in such jurisdiction that is continuing as of the Closing Date
(each such jurisdiction, a “Deferred Asset Jurisdiction”), then the Parties
shall, in accordance with this Section 2.08(a) and Section 2.08(b), defer (to
the extent permitted under applicable Law) the consummation of the portion of
the Transactions contemplated in such Deferred Asset Jurisdiction solely with
respect to the Purchased Assets and Assumed Liabilities in respect of such
Deferred Asset Jurisdiction (such items for each Deferred Asset Jurisdiction,
the “Deferred Assets and Liabilities”); provided, however, that the Parties
shall have no obligation to consummate the Transactions if any of the conditions
set forth in Section 9.01, in the case of Purchaser, or Section 9.02, in the
case of Seller, shall not have been satisfied or waived by such Party.
(b)    From and after the Closing, and until such time as the applicable
Deferred Assets and Liabilities have been transferred to Purchaser pursuant to
Section 2.08(c) (each, a “Deferred Transfer Closing”), such Deferred Assets and
Liabilities will be held for Purchaser’s benefit and account and will be managed
and operated by the applicable Asset Seller Entity(ies) for the benefit and
account of the applicable Designated Purchaser, with all gains, income, Losses,
Taxes and Tax benefits or other items generated thereby to be for the account of
the applicable Designated Purchaser. Seller and Purchaser will use their
respective reasonable best efforts to allow the applicable Designated Purchaser
to receive the uninterrupted use and benefit of any Deferred Assets and
Liabilities from the Closing Date to the date of its Deferred Transfer Closing.
Except as otherwise contemplated by this Section 2.08 or the other provisions of
this Agreement, to the extent permitted under applicable Law, until the
applicable Deferred Transfer Closing occurs, Seller will conduct the Triage
Business in such Deferred Asset Jurisdiction in accordance with the reasonable
and lawful instructions of Purchaser and its Affiliates and, except to the
extent resulting from or arising out of the gross negligence or willful
misconduct of or violation of Law by Seller or its Affiliates, Purchaser shall
defend and indemnify the Seller Indemnitees and save and hold each of them
harmless against any Losses incurred, sustained or suffered by them arising out
of or as a result of the performance by Seller and its Affiliates of its and
their respective obligations under this Section 2.08 in respect of any Deferred
Assets and Liabilities from and after the Closing until the applicable Deferred
Transfer Closing in accordance with the terms and provisions of this Section
2.08.


23

--------------------------------------------------------------------------------







(c)    The Deferred Transfer Closing of any Deferred Assets and Liabilities
shall occur as promptly as is reasonably practicable after receipt of all
applicable required Consents, completion of the formation, organization or
incorporation of the applicable Designated Purchaser (and the receipt of
necessary Governmental Authorizations and Registrations), the resolution of all
applicable Judgments and the expiration of all mandatory waiting periods, or at
such time as the Parties may mutually agree upon in writing. For purposes of
Sections 2.01(a), 2.02, 2.04, 2.09(a), 2.10(b), 6.02, 6.04(a), 6.11, and
7.02(d), the instance of “Closing” in the last sentence of Section 1.03(a), the
instance of “Closing” in the second sentence of Section 2.07, and the instances
of “Closing” in the last two (2) sentences of Section 7.02(c), to the extent
applicable in connection with any Deferred Asset Jurisdiction, all references to
the Closing or the Closing Date shall be deemed to be references to the
applicable Deferred Transfer Closing and the date thereof.

SECTION 2.09.    Closing Deliveries by Seller. At the Closing, Seller shall
deliver, or cause to be delivered, to the applicable Designated Purchaser:
(a)    executed counterparts of each Ancillary Agreement to which any Asset
Seller Entity is a party and such other instruments, in form and substance
reasonably satisfactory to Purchaser, as may be reasonably requested by
Purchaser or necessary under applicable Law to effect the transfer of the
Purchased Assets to the Designated Purchasers, in each case duly executed by the
Asset Seller Entities, as applicable; and
(b)    the certificate required by Section 9.01(a).

SECTION 2.10.    Closing Deliveries by Purchaser. At the Closing, Purchaser
shall deliver, or cause to be delivered, to the applicable Asset Seller Entity:
(a)    the Initial Purchase Price in the manner specified by Section 2.05;
(b)    executed counterparts of each Ancillary Agreement to which any Designated
Purchaser is a party and such other instruments, in form and substance
reasonably satisfactory to Seller or Abbott, as may be reasonably requested by
Seller or Abbott or necessary under applicable Law to effect the assumption by
the applicable Designated Purchasers of the Assumed Liabilities; and
(c)    the certificate required by Section 9.02(a).

SECTION 2.11.    Transferred Inventory Determination and Adjustment.
(a)    As soon as practicable, but no later than sixty (60) days after the
Closing Date, Purchaser shall prepare and deliver to Seller a good faith
calculation of the aggregate value of the Transferred Inventory, calculated as
of immediately prior to the Closing in accordance with the Accounting
Methodologies and in a manner consistent with the preparation of the “Inventory,
net” item set forth in the Reference Balance Sheet (the “Transferred Inventory
Calculation”).
(b)    After receipt of the Transferred Inventory Calculation, Seller shall have
sixty (60) days to review the Transferred Inventory Calculation, together with
the work papers used in the preparation thereof and the other written
documentation supporting the basis of Purchaser’s determination of the
Transferred Inventory Calculation. During such sixty (60) day period, Purchaser
shall, and shall cause each of its Affiliates to, upon reasonable advance
notice, provide Seller and its Affiliates and their respective Representatives
with reasonable access during normal business hours and without unreasonable
interference with Purchaser and its


24

--------------------------------------------------------------------------------







Affiliates’ operations to the books, records and employees engaged in financial
accounting and related functions for the Triage Business as may be reasonably
necessary for Seller and its Affiliates and their respective Representatives to
evaluate the Transferred Inventory Calculation and, if applicable, prepare
written notice of any dispute regarding the Transferred Inventory Calculation (a
“Dispute Notice”). If Seller does not deliver a Dispute Notice to Purchaser
within sixty (60) days after receipt of the Transferred Inventory Calculation,
the Transferred Inventory Calculation shall be deemed the Final Transferred
Inventory for all purposes hereunder. Prior to the end of such sixty (60) day
period, Seller may accept the Transferred Inventory Calculation by delivering
written notice to that effect to Purchaser, in which case the Transferred
Inventory Calculation shall be deemed the Final Transferred Inventory for all
purposes hereunder when such notice is given. If Seller delivers a Dispute
Notice to Purchaser within such sixty (60) day period, Seller and Purchaser
shall use reasonable best efforts to resolve such dispute during the thirty (30)
day period commencing on the date Purchaser receives the Dispute Notice from
Seller. Any Dispute Notice delivered pursuant to this Section 2.11(b) shall
specify in reasonable detail the nature and amount of any disagreements. If
Seller and Purchaser do not agree upon a final resolution with respect to any
items included in the Dispute Notice within such thirty (30) day period, then
the remaining items in dispute shall be submitted immediately to an
internationally or nationally recognized independent accounting firm reasonably
acceptable to Seller and Purchaser (the “Consultant”). Within thirty (30) days
after the Consultant’s selection, the Consultant shall make a final
determination in accordance with the Accounting Methodologies and the terms and
definitions of this Agreement and based solely on the written submissions of the
Parties of the appropriate amount of each of the matters that remain in dispute,
which determination shall be final and binding on the Parties, absent manifest
error; provided that the Consultant shall under no circumstances be permitted to
resolve any disputes (i) with respect to any matter other than the matters
indicated in the Dispute Notice that remain in dispute or (ii) regarding the
scope of the disputes to be resolved by the Consultant pursuant to this
Section 2.11, which such disputes shall in all cases be resolved in accordance
with, and subject to the limitations of, Section 12.06 and Section 12.08.
Purchaser and Seller shall make their respective financial records, to the
extent related to the calculation of the aggregate value of the Transferred
Inventory, reasonably available to the Consultant in connection with such
determination. With respect to each disputed matter, the determination by the
Consultant pursuant to this Section 2.11, if not in accordance with the position
of either Seller or Purchaser, shall not be in excess of the higher, or less
than the lower, of the amounts advocated by Seller in the Dispute Notice or by
Purchaser in the Transferred Inventory Calculation with respect to such disputed
matter. The dispute resolution under this Section 2.11 shall constitute an
expert determination under New York CPLR Article 76. Any fees payable to the
Consultant shall be borne equally by Seller on the one hand, and Purchaser on
the other hand. Except as provided in the immediately preceding sentence, all
other costs and expenses incurred by the Parties in connection with resolving
any dispute hereunder before the Consultant shall be borne by the Party
incurring such cost or expense. Seller and Purchaser shall revise the
Transferred Inventory Calculation to reflect the resolution of any disputes with
respect thereto pursuant to this Section 2.11 and, as so revised, such
Transferred Inventory Calculation shall be deemed to set forth the final
aggregate value of the Transferred Inventory (the “Final Transferred Inventory”)
for all purposes hereunder.
(c)    If the Final Transferred Inventory is less than $28,000,000, then Seller
shall pay to Purchaser within ten (10) Business Days after the determination of
the Final Transferred Inventory pursuant to Section 2.11(b) an amount equal to
the absolute value of such deficit by wire transfer of immediately available
funds in Dollars to an account designated in writing by Purchaser. If the Final
Transferred Inventory is greater than $31,000,000, Purchaser shall pay to Seller
within ten (10) Business Days after the determination of the Final Transferred
Inventory pursuant to Section 2.11(b) the amount of such excess by wire transfer
of immediately available funds in Dollars to an account designated in writing by
Seller.


25

--------------------------------------------------------------------------------








ARTICLE III    

REPRESENTATIONS AND WARRANTIES
OF ABBOTT
Abbott represents and warrants to Purchaser that:

SECTION 3.01.    Organization; Standing. Abbott is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Illinois.

SECTION 3.02.    Corporate Authorization; Noncontravention.
(a)    Abbott has all necessary corporate power and corporate authority to
execute and deliver this Agreement and to perform its obligations hereunder and,
subject to the Consents required for the Merger Transaction and the other
transactions contemplated by the Merger Agreement, to consummate the
Transactions to the extent applicable to Abbott. The execution, delivery and
performance by Abbott of this Agreement, and the consummation by it of the
Transactions to the extent applicable to Abbott, have been duly authorized by
all necessary corporate action on the part of Abbott. This Agreement has been
duly executed and delivered by Abbott and, assuming due authorization, execution
and delivery hereof by the Parties, constitutes a legal, valid and binding
obligation of Abbott, enforceable against Abbott in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).
(b)    Neither the execution and delivery of this Agreement by Abbott, nor the
consummation by it of the Transactions to the extent applicable to Abbott, nor
performance or compliance by Abbott with any of the terms or provisions hereof
applicable to Abbott, will, subject to the receipt of the Consents required to
consummate the Merger Transaction as set forth in the Merger Agreement,
(i) conflict with or violate any provision of the organizational documents of
Abbott, or (ii) assuming the Consents and other filings referred to in
Section 4.03 are made or obtained (including the termination or expiration prior
to the Closing of any applicable waiting periods), violate any Law or Judgment
applicable to Abbott.

SECTION 3.03.    Litigation. As of the date of this Agreement, there is no
Action pending or, to the Knowledge of Abbott, threatened seeking to prevent,
hinder, modify, delay or challenge the Transactions.

SECTION 3.04.    Brokers and Other Advisors. Except for Evercore Partners Inc.,
the fees and expenses of which will be paid by Abbott, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of Abbott or any of its Subsidiaries.

SECTION 3.05.    No Other Representations or Warranties. Except for the
representations and warranties made by Abbott in this Article III, Abbott makes
no other express or implied representation or warranty with respect to Abbott or
its Affiliates. None of Abbott, its Affiliates or its or their respective
Representatives makes or has made any express or implied representation or
warranty with respect to any Asset Seller Entity, the Purchased Assets or the
Triage Business (including operations, properties, assets, Liabilities,
conditions (financial or otherwise) or prospects), or any estimates,
projections, forecasts and other forward-looking


26

--------------------------------------------------------------------------------







information or business and strategic plan information regarding the Triage
Business, notwithstanding any delivery or disclosure to Purchaser or any of its
Representatives of any documentation, forecasts or other information with
respect to any one or more of the foregoing, and Purchaser acknowledges the
foregoing. In particular, and without limiting the generality of the foregoing,
none of Abbott, its Affiliates or its or their respective Representatives makes
or has made any express or implied representation or warranty to Purchaser or
any of its Representatives with respect to (a) any financial projection,
forecast, estimate, budget or other information relating to the Triage Business
or (b) any oral or written information presented to Purchaser or any of its
Representatives in the course of their due diligence investigation of the Triage
Business, the negotiation of this Agreement or the course of the Transactions.

ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
OF SELLER
Seller represents and warrants to Purchaser that, except as (A) set forth in the
Seller Disclosure Letter (it being understood that any information, item or
matter set forth on one section or subsection of the Seller Disclosure Letter
shall be deemed disclosure with respect to, and shall be deemed to apply to and
qualify, the section or subsection of this Article IV to which it corresponds in
number and each other section or subsection of this Article IV to the extent
that it is reasonably apparent on the face of such disclosure that such
information, item or matter is relevant to such other section or subsection) or
(B) disclosed in any report, schedule, form, statement or other document
(including exhibits) filed with, or furnished to, the SEC by Seller after
January 1, 2016 and publicly available prior to the date hereof (the “Filed SEC
Documents”), to the extent that it is reasonably apparent on the face of such
disclosure that it is relevant to the Triage Business, and other than any risk
factor disclosures (other than statements of historical fact) in any such Filed
SEC Document contained in the “Risk Factors” section thereof or other similarly
cautionary, forward-looking or predictive statements in such Filed SEC
Documents:

SECTION 4.01.    Organization; Standing.
(a)    Seller is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate the Purchased Assets owned by
Seller and to carry on the Triage Business as currently conducted by Seller.
Seller is duly qualified or licensed as a foreign corporation to do business,
and is in good standing (where such concept is recognized under applicable Law),
in each jurisdiction where the ownership of the Purchased Assets owned by Seller
or the conduct of the Triage Business as currently conducted by Seller makes
such qualification or licensing necessary, except for any such failures to be so
qualified or licensed and in good standing that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(b)    Each Asset Seller Entity (other than Seller) is an entity duly organized,
validly existing and in good standing (where such concept is recognized under
applicable Law) under the Laws of the jurisdiction of its organization, except
to the extent that the failure to be in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Each Asset Seller Entity (other than Seller) has all requisite corporate or
limited liability company power to own, lease and operate the Purchased Assets
owned by such Asset Seller Entity and to carry on the Triage Business as
currently conducted by such Asset Seller Entity. Each Asset Seller Entity (other
than Seller) is duly qualified or licensed as a foreign entity to do business,
and is in good standing (where such concept is recognized under applicable Law),
in each jurisdiction where the ownership of the Purchased Assets owned by


27

--------------------------------------------------------------------------------







such Asset Seller Entity or the conduct of the Triage Business as currently
conducted by such Asset Seller Entity makes such qualification or licensing
necessary, except for any such failures to be so qualified or licensed and in
good standing that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

SECTION 4.02.    Corporate Authorization; Noncontravention.
(a)    Seller has all necessary corporate power and corporate authority to
execute and deliver this Agreement and to perform its obligations hereunder and,
subject to the Consents required for the Merger Transaction and the other
transactions contemplated by the Merger Agreement, to consummate the
Transactions. The execution, delivery and performance by Seller of this
Agreement, and the consummation by it of the Transactions, have been duly
authorized by all necessary corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller and, assuming due
authorization, execution and delivery hereof by Purchaser and Abbott,
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except that such enforceability may be
limited by and is subject to the Bankruptcy and Equity Exception.
(b)    Each Asset Seller Entity has all necessary corporate or limited liability
company power and authority to execute and deliver each of the Ancillary
Agreements to which it will be a party and to perform its obligations thereunder
and, subject to the Consents required for the Merger Transaction and the other
transactions contemplated by the Merger Agreement, to consummate the
transactions contemplated thereby. The execution, delivery and performance by
each Asset Seller Entity of each Ancillary Agreement to which it will be a
party, and the consummation by each such entity of the transactions contemplated
thereby, have been duly authorized by all necessary corporate or limited
liability company action on the part of each Asset Seller Entity. Each Ancillary
Agreement, assuming due authorization, execution and delivery thereof by the
other parties thereto (other than any other Asset Seller Entity), will
constitute a legal, valid and binding obligation of each Asset Seller Entity (to
the extent a party thereto) enforceable against each Asset Seller Entity (to the
extent a party thereto) in accordance with its terms, except that such
enforceability may be limited by and is subject to the Bankruptcy and Equity
Exception.
(c)    The execution and delivery of this Agreement by Seller, the execution and
delivery of each of the Ancillary Agreements by each Asset Seller Entity that
will be a party thereto, the consummation by the Asset Seller Entities of the
Transactions, the performance and compliance by Seller with any of the terms or
provisions hereof, and the performance and compliance by each Asset Seller
Entity with any of the terms or provisions of each Ancillary Agreement to which
it will be a party, will not, subject to the receipt of the Consents required to
consummate the Merger Transaction as set forth in the Merger Agreement, (i)
conflict with or violate any provision of (A) the Seller Charter Documents or
(B) the equivalent organizational documents of any other Asset Seller Entity,
(ii) assuming the Consents and other filings referred to in Section 4.03 are
made or obtained (including the termination or expiration prior to the Closing
of any applicable waiting periods), violate any Law or Judgment applicable to
any Asset Seller Entity (to the extent related to the Triage Business or the
Transactions), the Triage Business or any of the Purchased Assets, or by which
any Asset Seller Entity (to the extent related to the Triage Business or the
Transactions), the Triage Business or any of the Purchased Assets may be bound
or affected, (iii) violate or constitute a breach of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
modification, or cancelation of any obligation or to the loss of any benefit
under any of the terms or provisions of, any Contract to which any Asset Seller
Entity is a party to the extent related to the Triage Business, the Transactions
or any of the Purchased Assets, or accelerate any Asset Seller Entity’s
obligations under any such Contract to the extent applicable to the Triage
Business or the Transactions or (iv) result in the creation of any Lien (other
than Permitted Liens) on any of the Purchased Assets, except, in the case of
clause (iii), as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and, in the case of clauses (ii) or
(iv), as would not, individually or in the aggregate, reasonably be expected to
be material to the Triage Business.

SECTION 4.03.    Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Securities Act of 1933 (the “Securities Act”) and
the Securities Exchange Act of 1934 (the “Exchange Act”), (b) compliance with
the rules and regulations of the New York Stock Exchange, (c) the Consents and
other filings required in connection with the Merger Transaction or the Other
Transactions, (d) Consents and other filings required under, and compliance with
other applicable requirements of Competition Laws, including the Merger
Clearances, and (e) compliance with any applicable state securities or blue sky
laws, no Consent of any Governmental Authority is necessary for the execution
and delivery of this Agreement by Seller and the Ancillary Agreements by the
Asset Seller Entities that will be parties thereto, the performance by Seller of
its obligations hereunder and by the Asset Seller Entities of their obligations
thereunder, and the consummation by the Asset Seller Entities of the
Transactions, other than such other Consents and other filings that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

SECTION 4.04.    Financial Statements; Undisclosed Liabilities.
(a)    Attached as Section 4.04(a) of the Seller Disclosure Letter are (i) the
unaudited special purpose statement of net assets of the Triage Business as of
December 31, 2016 (the “Reference Balance Sheet”), (ii) the related special
purpose statement of revenues and expenses of the Triage Business for the fiscal
year then ended, (iii) the unaudited special purpose statement of net assets of
the Triage Business as of March 31, 2016 and 2017 (the later of which is the
“Interim Balance Sheet”), (iv) the related special purpose statement of revenues
and expenses of the Triage Business for the fiscal quarters then ended and (v)
the unaudited net revenue, gross profit, R&D, SG&A, Operating Earnings,
Depreciation and EBITDA for the Triage Business for the fiscal year ended
December 31, 2016 (the “2016 P&L Information”)


28

--------------------------------------------------------------------------------







(items (i) through (v), collectively, the “Financial Statements”). The Financial
Statements have been prepared from the books of account and other financial
records of the Triage Business in accordance with the Accounting Methodologies
applied on a consistent basis. The special purpose statements of revenues and
expenses and the 2016 P&L Information included in the Financial Statements
present fairly in all material respects the revenues and expenses, and profit
and loss information, of the Triage Business for the periods covered thereby,
and the Reference Balance Sheet, the March 31, 2016 statement of net assets and
the Interim Balance Sheet each present fairly in all material respects the
accounts of the Triage Business set forth thereon as of its date, in each case
in accordance with the Accounting Methodologies applied on a consistent basis;
provided, that the Financial Statements and the foregoing representations and
warranties are qualified by the fact that the Triage Business has not operated
as a separate standalone entity and therefore the Financial Statements do not
include all of the costs necessary for the Triage Business to operate as a
separate standalone entity.
(b)    The financial statements to be delivered under Section 6.14 (the “SEC
Financial Statements”), at the time of delivery, (i) will have been prepared
from the books of account and other financial records of the Triage Business in
accordance with GAAP applied on a consistent basis, (ii) the statements of
revenues and direct expenses included in the SEC Financial Statements will
present fairly in all material respects the revenues and direct expenses of the
Triage Business for the period covered thereby, and the statement of assets
acquired and Liabilities assumed contained therein shall each present fairly in
all material respects the accounts of the Triage Business set forth thereon as
of its date, in each case in accordance with GAAP applied on a consistent basis.
(c)    The Triage Business does not have any Liabilities of any nature (whether
accrued, absolute, contingent or otherwise) that would be required to be
reflected or reserved against in the Financial Statements prepared in accordance
with the Accounting Methodologies except Liabilities (i) constituting, or that
would constitute, Excluded Liabilities, (ii) reflected or reserved against in
the Reference Balance Sheet (or the notes thereto) or Interim Balance Sheet,
(iii) incurred after the date of the Reference Balance Sheet or Interim Balance
Sheet in the ordinary course of business consistent with past practice that are
not, individually or in the aggregate, material to the Triage Business, (iv) as
contemplated by this Agreement or otherwise incurred in connection with the
Transactions or (v) as would not, individually or in the aggregate, reasonably
be expected to be material to the Triage Business.

SECTION 4.05.    Absence of Certain Changes. Since the date of the Interim
Balance Sheet, except for the performance of the Merger Agreement, execution and
performance of this Agreement and the discussions, negotiations and transactions
related thereto and to any transaction of the type contemplated by the Merger
Agreement or this Agreement, (a) through the date of this Agreement, the Triage
Business has been carried on and conducted in all material respects in the
ordinary course of business consistent with past practice, (b) there has not
been any Material Adverse Effect or any event, change or occurrence that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (c) there has not been any act or omission that, if such act
or omission occurred following the execution of this Agreement, would have
resulted in a breach of Section 6.01.

SECTION 4.06.    Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to be material to the Triage Business, as of
the date of this Agreement there is, and since January 1, 2016 there has been,
no (a) pending or, to the Knowledge of Seller, threatened legal or
administrative proceeding, suit, claim, audit, investigation, arbitration,
mediation or action (an “Action”) against Seller or any other Asset Seller
Entity, in each case, with respect to or relating to the Triage Business, or (b)
outstanding or, to the Knowledge of Seller, threatened order, judgment,
injunction, ruling, writ or decree of any Governmental Authority (a “Judgment”)
imposed upon Seller or any Asset Seller Entity, in


29

--------------------------------------------------------------------------------







each case, with respect to or relating to the Triage Business. Except as would
not, individually or in the aggregate, reasonably be expected to materially and
adversely affect the ability of Seller to carry out its obligations under this
Agreement and to consummate the Transactions, as of the date of this Agreement,
there is no Action pending or, to the Knowledge of Seller, threatened seeking to
prevent, hinder, modify, delay or challenge the Transactions.

SECTION 4.07.    Compliance with Laws; Governmental Authorizations. Solely with
respect to the Triage Business, Seller and each other Asset Seller Entity are,
and have been since January 1, 2015, in compliance with all state, federal,
local, national, foreign or multinational laws, statutes, ordinances, codes,
rules or regulations (“Laws”) or Judgments applicable to the Asset Seller
Entities, except for such failures to comply as would not, individually or in
the aggregate, reasonably be expected to be material to the Triage Business.
Seller and each other Asset Seller Entity hold all Governmental Authorizations
necessary for the lawful conduct of the Triage Business as presently conducted,
and Seller and each other Asset Seller Entity are, and have been since January
1, 2015, in compliance with all such Governmental Authorizations, except where
the failure to hold the same or be in compliance would not, individually or in
the aggregate, reasonably be expected to be material to the Triage Business.
Without limiting the generality of the foregoing, except as would not,
individually or in the aggregate, reasonably be expected to be material to the
Triage Business, Seller, each other Asset Seller Entity and each of its and
their directors, officers and employees and, to the Knowledge of Seller, each of
its and their other agents acting on its or their behalf, is and has been since
January 1, 2015 in compliance with (a) the Foreign Corrupt Practices Act of 1977
and (b) any rules and regulations promulgated thereunder with respect to the
Triage Business. This Section 4.07 does not relate to compliance with Laws or
Governmental Authorizations to the extent relating to Tax matters, which are the
subject of Section 4.08, employee benefits, which are the subject of Section
4.09, labor matters, which are the subject of Section 4.10, environmental
matters, which are the subject of Section 4.11, Intellectual Property matters,
which are the subject of Section 4.12, or compliance with (i) the rules or
regulations of the FDA or any comparable Healthcare Regulatory Authority having
jurisdiction over the Asset Seller Entities or (ii) matters the subject of Food
and Drug Laws and Health Care Laws, which are the subject of Section 4.15.

SECTION 4.08.    Tax Matters.
(a)    All material Tax Returns required by applicable Law to have been filed
with any Governmental Authority in connection with the Triage Business, have
been filed in a timely manner (taking into account any valid extension) in
accordance with all applicable Laws, and all such Tax Returns are true and
complete in all material respects.
(b)    All material Taxes in respect of the Triage Business (whether or not
shown to be due on any Tax Return) have been timely paid.
(c)    There are no Liens for Taxes on the Purchased Assets other than Permitted
Liens.

SECTION 4.09.    Employees and Employee Benefits.
(a)    Seller has made available to Purchaser a true and complete list setting
forth, as of two (2) Business Days before the date of this Agreement, (i) for
each Triage Business Employee, such employee’s name, title, hire date, location,
whether full- or part-time, whether active or on leave (and, if on leave, the
nature of the leave and expected return date), whether exempt from the Fair
Labor Standards Act, annual salary or wage rate, most recent annual bonus
received and current annual bonus opportunity (the “Triage Business Employee
List”), and (ii) for each independent contractor that is an individual primarily
engaged to provide services to the


30

--------------------------------------------------------------------------------







Triage Business, such contractor’s name, duties, date of retention and rate of
compensation (the “Triage Independent Contractor List”).
(b)    Section 4.09(b) of the Seller Disclosure Letter sets forth a true and
complete list, as of the date of this Agreement, of each material Seller Plan.
With respect to each material Seller Plan, Seller has made available to
Purchaser true and complete copies (to the extent applicable) of (i) the plan
document or a written description thereof (or, if appropriate, a form thereof),
including any amendments thereto, other than any document that Seller or any of
its Subsidiaries is prohibited from making available to Purchaser as the result
of applicable Law relating to the safeguarding of data privacy, (ii) the most
recent annual report on Form 5500 filed with the IRS or similar report required
to be filed with any Governmental Authority and the most recent actuarial
valuation or similar report, (iii) the most recent IRS determination or opinion
letter received by Seller, (iv) the most recent summary plan description, and
(v) each insurance or group annuity contract or other funding vehicle.
(c)    Each Seller Plan intended to be “qualified” within the meaning of Section
401(a) of the Code has received a favorable determination letter from the IRS or
is entitled to rely upon a favorable opinion issued by the IRS, and there are no
existing circumstances or any events that have occurred that could reasonably be
expected to cause the loss of any such qualification status of any such Seller
Plan, except where such loss of qualification status would not reasonably be
expected to be material to the Triage Business.
(d)    No Seller Plan is subject to Section 302 or Title IV of ERISA or Section
412 of the Code. No Seller Plan provides benefits or coverage in the nature of
health, life or disability insurance or similar benefits following retirement or
other termination of employment, other than coverage or benefits (i) required to
be provided under Part 6 of Title I of ERISA or Section 4980(B)(f) of the Code,
or any other applicable Law, or (ii) the full cost of which is borne by the
employee or former employee (or any of their beneficiaries).
(e)    Neither the execution of this Agreement nor the consummation of the
Transactions will, either alone or in combination with another event, (i)
accelerate the time of payment or vesting, or materially increase the amount of
compensation due to any Triage Business Employee under any Seller Plan, (ii)
cause Seller or any of its Subsidiaries to transfer or set aside any assets to
fund any benefits for any Triage Business Employee, (iii) result in any Triage
Business Employee who is a “disqualified individual” receiving any “excess
parachute payment” (each such term as defined in Section 280G of the Code) or
(iv) limit or restrict the right to amend, terminate or transfer the assets of
any Seller Plan on or following the Closing. No Seller Plan provides for the
gross-up or reimbursement of Taxes for any Triage Business Employee under
Sections 4999 or 409A of the Code, or otherwise.

SECTION 4.10.    Labor Matters.
(a)    No Asset Seller Entity is a party to, or is bound by, any collective
bargaining agreement or other Contract or arrangement with a labor organization
or labor union covering any Triage Business Employee (each, a “Labor
Agreement”). Except as would not, individually or in the aggregate, reasonably
be expected to be material to the Triage Business, as of the date of this
Agreement and since January 1, 2016, (i) there is and has been no unfair labor
practice, labor dispute (other than routine individual grievances) or labor
arbitration proceeding pending, or to the Knowledge of Seller, threatened
against any Asset Seller Entity relating to any Triage Business Employee, (ii)
there are and have been no activities or proceedings of any labor organization
to organize any Triage Business Employee and no demand for recognition as the
exclusive bargaining representative of any Triage Business Employees has been
made by or on behalf of any labor or similar organization, and (iii) there is
and has been no pending or, to the Knowledge of Seller, threatened strike,
lockout, slowdown, or work stoppage by or with respect


31

--------------------------------------------------------------------------------







to the Triage Business Employees and during the last three (3) years there has
not been any such action contemplated by the foregoing.
(b)    Except as would not reasonably be expected to be material to the Triage
Business, with respect to the Triage Business Employees, Seller and each other
Asset Seller Entity are, and have been since January 1, 2015, in compliance with
all applicable Laws respecting employment and employment practices, including
Laws concerning terms and conditions of employment, wages and hours,
classification and occupational safety and health.

SECTION 4.11.    Environmental Matters.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, each Asset Seller Entity is in
compliance with all applicable Laws and Judgments relating to pollution or the
protection of the environment or natural resources (“Environmental Laws”)
relating to the Triage Business, and neither Seller nor any other Asset Seller
Entity or any Affiliate thereof has received any written notice since January 1,
2015 alleging that it is in violation of, or has Liability under, any
Environmental Law relating to the Triage Business.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, the Asset Seller Entities
conducting the Triage Business possess and are in compliance with all
Governmental Authorizations required under Environmental Laws for the operation
of the Triage Business (“Environmental Permits”).
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, (i) there is no Action under or
pursuant to any Environmental Law or any Environmental Permit that is pending
or, to the Knowledge of Seller, threatened in writing against any Asset Seller
Entity relating to the Triage Business, and (ii) neither Seller nor any other
Asset Seller Entity has become subject to any Judgment imposed by any
Governmental Authority relating to the Triage Business under which there are
uncompleted, outstanding or unresolved obligations on the part of Seller or such
Asset Seller Entity, as applicable, arising under Environmental Laws.
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
representations and warranties contained in this Section 4.11 and in Section
4.04 and Section 4.05 shall be the sole and exclusive representations and
warranties made by Seller with respect to Environmental Laws or other
environmental matters.

SECTION 4.12.    Intellectual Property.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, the Asset Seller Entities own
all of the Transferred Intellectual Property that is Registered free and clear
of all Liens (other than Permitted Liens).


32

--------------------------------------------------------------------------------







(b)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, all of the Transferred
Intellectual Property that is Registered is subsisting and valid and
enforceable. Except as would not, individually or in the aggregate, reasonably
be expected to be material to the Triage Business, (i) the Asset Seller Entities
own or have sufficient rights to use all Transferred Intellectual Property free
and clear of all Liens (other than Permitted Liens), and (ii) the Asset Seller
Entities have taken commercially reasonable steps in accordance with normal
industry practice to maintain the confidentiality of non-public information
relating to Transferred Intellectual Property material to the Triage Business;
provided; however, that nothing in this Section 4.12(b) shall be interpreted or
construed as a representation or warranty with respect to whether there is any
infringement of any Intellectual Property, which is the subject of
Section 4.12(d).
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, no claims or other Actions are
pending or, to the Knowledge of Seller, threatened in writing, and since January
1, 2015, no Asset Seller Entity has received any written notice or claim (i)
challenging the ownership, validity or use by any Asset Seller Entity of any
Transferred Intellectual Property, or (ii) alleging that any Asset Seller Entity
is infringing, misappropriating or otherwise violating the Intellectual Property
of any Person in the operation of the Triage Business.
(d)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, since January 1, 2015, (i) to
the Knowledge of Seller, no Person has infringed, misappropriated, or otherwise
violated the rights of any Asset Seller Entity in any Transferred Intellectual
Property, and no Asset Seller Entity has sent any written notice to or written
threat against any Person alleging such infringement, misappropriation or
violation and (ii) the operation of the Triage Business has not violated,
misappropriated or infringed the Intellectual Property of any other Person.

SECTION 4.13.    Assets; Real and Personal Property; Inventory.
(a)    The Asset Seller Entities own and have good and marketable title to, or
have a valid leasehold interest in, all of the tangible assets included within
the Purchased Assets, free and clear of all Liens, except for Permitted
Encumbrances.
(b)    Alere San Diego, Inc. is the sole and exclusive owner of and has good and
marketable title in fee simple to the Transferred Real Property, free and clear
of all Liens (other than Permitted Encumbrances).
(c)    With respect to the Transferred Real Property:
(i)    there are no subleases, licenses, concessions, occupancy agreements or
other Contracts granting to any other Person the right of use or occupancy
thereof, and there is no Person (other than the Asset Seller Entities) in
possession thereof; and
(ii)    there is no pending or, to the Knowledge of Seller, threatened
appropriation, condemnation or similar action affecting the Transferred Real
Property and there has been no material destruction, damage or casualty with
respect to the Transferred Real Property.
(d)    Assuming all required Consents of Third Parties have been obtained and
except for (i) any employees providing services to the Triage Business other
than the Transferred Employees, (ii) cash and Cash Equivalents, (iii) the
properties and assets to be used by Seller and its Affiliates in fulfillment of
their obligations under the Ancillary Agreements, and (iv) any


33

--------------------------------------------------------------------------------







services made available to Purchaser and its Affiliates pursuant to any
Ancillary Agreement, the Purchased Assets constitute, in all material respects,
the assets, properties and rights used in the conduct of the Triage Business as
presently conducted or used as of the date of this Agreement in the Development
Projects set forth on Schedule 2.01(a)(x).
(e)    Except as would not reasonably be expected to be material to the Triage
Business, all of the items of tangible personal property included within the
Purchased Assets have been maintained in accordance with past practice of the
Triage Business.

SECTION 4.14.    Material Contracts.
(a)    Section 4.14(a) of the Seller Disclosure Letter sets forth all Material
Contracts as of the date of this Agreement. For purposes of this Agreement,
“Material Contract” means any of the following Contracts (regardless of whether
such Contract is a Shared Contract or an Exclusive Contract) included within the
Purchased Assets (assuming receipt of all Consents under Section 2.04) or under
which there exist Assumed Liabilities or by which the Triage Business or any
Purchased Asset is bound:
(i)    any Contract with respect to a joint venture, partnership or other
similar arrangement involving the Triage Business or that relates to the
formation, creation, governance, economics or control of any such joint venture,
partnership or other similar arrangement;
(ii)    any Contract pursuant to which an Asset Seller Entity is the lessee or
lessor of or holds (A) any real property or (B) any tangible personal property
and, in the case of clause (B), that involved aggregate payments in connection
with the conduct of the Triage Business in excess of $250,000 during the fiscal
year ended December 31, 2016;
(iii)    any Contract that relates to the acquisition or disposition of any
assets or properties used primarily in the Triage Business (whether by merger,
sale of stock, sale of assets or otherwise) pursuant to which (A) payment
obligations by or to any Asset Seller Entity of more than $500,000 remain
outstanding as of the date hereof, or (B) any earn-out, indemnification,
deferred or contingent payment obligations remain outstanding that would
reasonably be expected to involve payments by or to any Asset Seller Entity of
more than $500,000 after the date hereof (in each case, excluding acquisitions
or dispositions of supplies, inventory, merchandise or products in the ordinary
course of business or of supplies, inventory, merchandise, products, properties
or other assets that are obsolete, worn out, surplus or no longer used or useful
in the conduct of the Triage Business);
(iv)    any Contract for the purchase of materials, supplies, goods, services,
equipment or other assets which provided for aggregate payments by any Asset
Seller Entity for the Triage Business of more than $250,000 during the fiscal
year ended December 31, 2016;
(v)    any Contract with a customer of the Triage Business, including
distributors, which provided for aggregate payments to the Asset Seller Entities
related to the Triage Business of more than $500,000 during the fiscal year
ended December 31, 2016; and
(vi)    any license, royalty or similar Contract with respect to Transferred
Intellectual Property (other than generally commercially available,
“off-the-shelf” software programs or non-exclusive licenses granted by an Asset
Seller Entity in the


34

--------------------------------------------------------------------------------







ordinary course of business which do not contain any material restriction or
condition on the use or exploitation of any Intellectual Property by the Triage
Business) which (A) involved payments by or to the Asset Seller Entities in
connection with the conduct of the Triage Business of more than $250,000 during
the fiscal year ended December 31, 2016 or (B) provides an exclusive license of
any Transferred Intellectual Property that cannot be cancelled by the applicable
Asset Seller Entity (1) without penalty or further payment and (2) without more
than ninety (90) days’ notice.
(b)    Seller has made available to Purchaser a complete and accurate copy of
each Material Contract, subject in each case to the redaction by Seller of any
information not related to the Triage Business. Subject to Section 2.04 and
except as would not reasonably be expected to be material to the Triage
Business: (i) each Material Contract is valid and binding on the Asset Seller
Entities to the extent such Person is a party thereto, as applicable, and, to
the Knowledge of Seller, each other party thereto, (ii) each Material Contract
is in full force and effect, (iii) each of the Asset Seller Entities, and, to
the Knowledge of Seller, any other party thereto, has performed in all material
respects all obligations required to be performed by it under each Material
Contract, (iv) no Asset Seller Entity has received written notice of the
existence of any material breach or default on the part of such Asset Seller
Entity under any Material Contract, (v) there are no events or conditions which
constitute, or, after notice or lapse of time or both, will constitute a
material default on the part of any Asset Seller Entity, or to the Knowledge of
Seller, any counterparty under such Material Contract, and (vi) Seller has not
received any notice in writing from any Person that such Person intends to
terminate, amend in a manner adverse to the Triage Business, or not renew, any
Material Contract.

SECTION 4.15.    Regulatory Compliance.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, the Asset Seller Entities are
and have been, since January 1, 2015, in compliance with the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. § 301 et seq.), Section 402(j) of the Public Health
Service Act (42 U.S.C. § 282(j)), the rules and regulations enforced by the
United States Food and Drug Administration (the “FDA”) or comparable
Governmental Authorities of any other jurisdiction in which the Triage Business
is conducted, and any other similar Law that governs the development, testing,
manufacture, marketing, sale or distribution of the Products in any jurisdiction
in which the Triage Business is or was conducted during such period (the “Food
and Drug Laws”) and with the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn), the False Claims Act (31
U.S.C. § 3729 et seq.), the Physician Payment Sunshine Act (42 U.S.C.
§ 1320a-7h) and the Health Insurance Portability and Accountability Act of 1996
(42 U.S.C. § 1320d et seq.) as amended by the Health Information Technology for
Economic and Clinical Health Act of 2009, and any other similar Law that governs
interactions with and among healthcare professionals, claims for payment by any
Governmental Authority, applications for premarket approval of any product by
the FDA or 510(k) premarket submissions to the FDA, transparency of payments
made to healthcare professionals and privacy of patient and consumer personal
and health information in any jurisdiction in which the Triage Business is or
was conducted during such period (the “Health Care Laws”) to the extent they
are, in each case, applicable to the Triage Business.
(b)    No Asset Seller Entity is, with respect to the Triage Business, subject
to any obligation arising under any consent decree, warning letter or FDA Form
483 or any similar obligation issued or imposed by the FDA or any comparable
Governmental Authority having jurisdiction over the Asset Seller Entities,
except for any such obligation that would not, individually or in the aggregate,
reasonably be expected to be material to the Triage Business.


35

--------------------------------------------------------------------------------







(c)    Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Triage Business, each Product in current
commercial distribution, or sold or distributed since January 1, 2015, that is
subject to any Food and Drug Law and was or has been developed, manufactured,
tested, packaged, labeled, stored, distributed or marketed by or on behalf of
any Asset Seller Entity in connection with the Triage Business, is currently
being and since January 1, 2015 has been, developed, manufactured, tested,
packaged, labeled, stored, promoted, distributed and sold in compliance with all
Governmental Authorizations from the FDA, applicable state licensing
authorities, or any comparable Governmental Authority having jurisdiction over
such Product.
(d)    Notwithstanding any other provision of this Agreement, the
representations and warranties contained in Section 4.15(a) through Section
4.15(c) constitute the sole and exclusive representations and warranties of
Seller relating to (i) the rules or regulations of the FDA or any comparable
Healthcare Regulatory Authority having jurisdiction over the Asset Seller
Entities or (ii) matters the subject of Food and Drug Laws or Health Care Laws.

SECTION 4.16.    Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of Seller or its Subsidiaries.

SECTION 4.17.    No Other Representations or Warranties. Except for the
representations and warranties made by Seller in this Article IV or as may be
set forth in any Ancillary Agreement, no Asset Seller Entity or any other Person
makes any other express or implied representation or warranty with respect to
the Asset Seller Entities, the Purchased Assets, or the Triage Business
(including operations, properties, assets, Liabilities, conditions (financial or
otherwise) or prospects), or any estimates, projections, forecasts and other
forward-looking information or business and strategic plan information regarding
the Triage Business, notwithstanding the delivery or disclosure to Purchaser or
any of its Representatives of any documentation, forecasts or other information
with respect to any one or more of the foregoing, and Purchaser acknowledges the
foregoing. In particular, and without limiting the generality of the foregoing,
none of Seller, any Asset Seller Entity or any other Person makes or has made
any express or implied representation or warranty to Purchaser or any of its
Representatives with respect to (a) any financial projection, forecast,
estimate, budget or other information relating to the Triage Business or (b)
except for the representations and warranties made by Seller in this Article IV,
any oral or written information presented to Purchaser or any of its
Representatives in the course of their due diligence investigation of the Triage
Business, the negotiation of this Agreement or the course of the Transactions.

ARTICLE V    

REPRESENTATIONS AND WARRANTIES
OF PURCHASER
Purchaser hereby represents and warrants to Seller and Abbott as follows:

SECTION 5.01.    Organization; Standing.
(a)     Purchaser is a corporation, duly organized, validly existing and in good
standing under the Laws of the State of Delaware and has all requisite corporate
power and authority to operate its business as now conducted. Purchaser is duly
qualified or licensed as a foreign corporation to do business, and is in good
standing (where such concept is recognized


36

--------------------------------------------------------------------------------







under applicable Law), in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary, except to the
extent that the failure to be so licensed or qualified and in good standing
would not, individually or in the aggregate, reasonably be expected to
materially and adversely affect the ability of Purchaser to carry out its
obligations under this Agreement or the Ancillary Agreements and to consummate
the Transactions.
(b)    Each Designated Purchaser (other than Purchaser) is an entity duly
organized, validly existing and in good standing (where such concept is
recognized under applicable Law) under the Laws of the jurisdiction of its
organization, except to the extent that the failure to be in good standing
individually or in the aggregate would not reasonably be expected to materially
and adversely affect the ability of such Designated Purchaser to carry out its
obligations under this Agreement or the Ancillary Agreements and to consummate
the Transactions. Each Designated Purchaser (other than Purchaser) has all
requisite corporate or limited liability company power and corporate or limited
liability company authority necessary to carry on its business as now conducted.
Each Designated Purchaser (other than Purchaser) is duly licensed or qualified
as a foreign entity to do business, and is in good standing (where such concept
is recognized under applicable Law), in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except to the extent that the failure to be so organized, existing, qualified or
licensed and in good standing would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the ability of any
Designated Purchaser to carry out its obligations under this Agreement or the
Ancillary Agreements and to consummate the Transactions.

SECTION 5.02.    Corporate Authorization; Noncontravention.
(a)    Each of Purchaser and Purchaser Parent has all necessary corporate power
and corporate authority to execute and deliver this Agreement and to perform its
obligations hereunder and, in the case of Purchaser, to consummate the
Transactions. The execution, delivery and performance by each of Purchaser and
Purchaser Parent of this Agreement, and, in the case of Purchaser, the
consummation by Purchaser of the Transactions, have been duly authorized by all
necessary corporate action on the part of Purchaser and Purchaser Parent. This
Agreement has been duly executed and delivered by each of Purchaser and
Purchaser Parent and, assuming due authorization, execution and delivery hereof
by Seller and Abbott, constitutes a legal, valid and binding obligation of each
of Purchaser and Purchaser Parent, enforceable against each of Purchaser and
Purchaser Parent in accordance with its terms, except that such enforceability
may be limited by and is subject to the Bankruptcy and Equity Exception.
(b)    Each of the Designated Purchasers has all necessary corporate or limited
liability company power and authority to execute and deliver each of the
Ancillary Agreements to which it will be a party and to perform its obligations
thereunder and to consummate the transactions contemplated thereby. The
execution, delivery and performance by each of the Designated Purchasers of each
Ancillary Agreement to which it will be a party, and the consummation by each
such Person of the transactions contemplated thereby, have been duly authorized
by all necessary corporate or limited liability company action on the part of
each of Designated Purchaser. Each Ancillary Agreement, assuming due
authorization, execution and delivery thereof by the other parties thereto
(other than any other Designated Purchaser), will constitute a legal, valid and
binding obligation of each of the Designated Purchasers (to the extent a party
thereto) enforceable against each of the Designated Purchasers (to the extent a
party thereto) in accordance with its terms, except that such enforceability may
be limited by and is subject to the Bankruptcy and Equity Exception.


37

--------------------------------------------------------------------------------







(c)    The execution and delivery of this Agreement by each of Purchaser and
Purchaser Parent, the execution and delivery of each of the Ancillary Agreements
by each Designated Purchaser that will be a party thereto, the consummation by
each Designated Purchaser of the Transactions, the performance and compliance by
each of Purchaser and Purchaser Parent with any of the terms or provisions
hereof, and the performance and compliance by each Designated Purchaser with any
of the terms or provisions of each Ancillary Agreement to which it will be a
party, will not, (i) conflict with or violate any provision of the corporate
organizational documents of Purchaser or Purchaser Parent or similar
organizational documents of any Designated Purchaser, (ii) violate any Law or
Judgment applicable to any Designated Purchaser, or by which any Designated
Purchaser may be bound or affected, (iii) violate or constitute a breach of or
default (with or without notice or lapse of time, or both) under, require any
Consent under, or give rise to a right of termination, modification, or
cancelation of any obligation or to the loss of any benefit under any of the
terms or provisions of any material Contract to which any Designated Purchaser
is a party or accelerate any Designated Purchaser’s obligations under any such
material Contract, or (iv) result in the creation of any Lien (other than
Permitted Liens) on any asset of any Designated Purchaser, except, in the case
of clauses (ii), (iii) or (iv), as would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the ability of any
Designated Purchaser to carry out its obligations under this Agreement or the
Ancillary Agreements and to consummate the Transactions.

SECTION 5.03.    Governmental Approvals. Except for (a) compliance with the
applicable requirements of the Securities Act and the Exchange Act, (b)
compliance with the rules and regulations of NASDAQ and (c) the Consents and
other filings required under, and compliance with other applicable requirements
of, the Competition Laws set forth in Section 5.03(c) of the Purchaser
Disclosure Letter, no Consent of any Governmental Authority is necessary for the
execution and delivery of this Agreement by Purchaser and the Ancillary
Agreements by the Designated Purchasers that will be parties thereto, the
performance by Purchaser of its obligations hereunder and by the Designated
Purchasers of their obligations thereunder, and the consummation by each
Designated Purchaser of the Transactions, other than such other Consents that,
if not obtained, made or given, would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the performance by any
Designated Purchaser of its obligations under this Agreement or any Ancillary
Agreement.

SECTION 5.04.    Litigation. Except as would not, individually or in the
aggregate, reasonably be expected to materially and adversely affect the ability
of any Designated Purchaser to carry out its obligations under this Agreement or
the Ancillary Agreements and to consummate the Transactions, there is no (a)
pending or, to the Knowledge of Purchaser, threatened Action against any
Designated Purchaser, or (b) outstanding Judgment imposed upon any Designated
Purchaser.


38

--------------------------------------------------------------------------------








SECTION 5.05.    Financing.
(a)    Purchaser has received and accepted an executed commitment letter dated
July 15, 2017, a copy of which is attached hereto as Exhibit H (the “Commitment
Letter”), from the debt financing sources named therein (collectively, the
“Lenders”), pursuant to which the Lenders have committed to provide, subject to
the terms and conditions thereof, the full amount of the debt financing
described therein (the “Financing”). Purchaser also has delivered to Abbott an
accurate and complete copy of the fee letters related to the Commitment Letter
(collectively, the “Fee Letters”), subject to redaction of fee amounts and other
customary commercial terms (relating to the terms not affecting conditionality).
(b)    Except as expressly set forth in the Commitment Letter, there are no
conditions precedent to the obligations of the Lenders to provide the Financing
or any contingencies that would permit the Lenders to reduce the total amount of
the Financing. There are no side letters or other agreements, Contracts or
arrangements (except, in the case of the Financing, for the Fee Letters and
customary engagement letters in respect of securities offerings contemplated in
lieu of the Financing) relating to the funding or investing, as applicable, of
the full amount of the Financing.
(c)    The Financing, when funded in accordance with the Commitment Letter, will
provide Purchaser with cash proceeds on the Closing Date in an amount
sufficient, along with other sources provided by Purchaser, to consummate the
Transactions on the terms contemplated hereby, including the payment of the
Purchase Price, and to pay related fees and expenses. To the Knowledge of
Purchaser, there is no fact or occurrence as of the date of this Agreement that
would cause the conditions to funding of the Financing not to be satisfied at or
before the Closing, and Purchaser reasonably believes that it will be able to
satisfy on a timely basis any term or condition of the Closing to be satisfied
by it contained in the Commitment Letter.
(d)    The Commitment Letter is valid and binding on, and enforceable against,
Purchaser and, to the Knowledge of Purchaser, each other party thereto, in
accordance with its terms, is in full force and effect, and no event has
occurred that, with or without notice or the lapse of time or both, would
reasonably be expected to (i) make any of the assumptions or any of the
statements set forth in the Commitment Letter or Fee Letters inaccurate to the
extent that they are conditions to the Financing, (ii) result in any of the
terms or conditions in the Commitment Letter or Fee Letters that are conditions
to the funding of the Financing not being satisfied, (iii) cause the Commitment
Letter or Fee Letters to be ineffective or (iv) otherwise result in the
Financing not being available on a timely basis in order to consummate the
Transactions. The Commitment Letter has not been amended, restated or otherwise
modified or waived on or prior to the date of this Agreement and the respective
commitments contained in the Commitment Letter have not been withdrawn, modified
or rescinded on or prior to the date of this Agreement. Purchaser has paid in
full any and all commitment fees or other fees or expenses required to be paid
pursuant to the terms of the Commitment Letter on or before the date of this
Agreement.
(e)    In no event will the receipt or availability of any funds or financing by
Purchaser or any other financing or other transactions be a condition to any of
Purchaser’s obligations under this Agreement.

SECTION 5.06.    Solvency; Fraudulent Conveyance. Assuming the accuracy of the
representations and warranties of Seller set forth in Article IV, immediately
after giving effect to the Transactions, including receipt of the Financing,
Purchaser and each of its Subsidiaries (including each other Designated
Purchaser) will be able to pay their respective debts as they become due and
will own property that has a fair saleable value greater than the amounts
required to pay their respective debts when due (including all contingent
Liabilities).


39

--------------------------------------------------------------------------------







Immediately after giving effect to the Transactions, including receipt of the
Financing, Purchaser and the other Designated Purchasers will have adequate
capital to carry on their respective businesses. No transfer of property is
being made and no obligation is being incurred in connection with the
Transactions with the intent to hinder, delay or defraud either present or
future creditors of Purchaser or its Subsidiaries (including any other
Designated Purchaser).

SECTION 5.07.    Brokers and Other Advisors. Except for Perella Weinberg
Partners, the fees and expenses of which will be paid by Purchaser Parent, no
broker, investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission, or
the reimbursement of expenses in connection therewith, in connection with the
Transactions based upon arrangements made by or on behalf of any Designated
Purchaser or any of their respective Subsidiaries.

SECTION 5.08.    Investigation. Purchaser acknowledges and agrees that it (a)
has made its own inquiry and investigation into, and, based thereon, has formed
an independent judgment concerning the Purchased Assets, the Assumed Liabilities
and the Triage Business and (b) has been furnished with or given access to such
information about the Purchased Assets, Assumed Liabilities and the Triage
Business as it has requested. Purchaser further acknowledges and agrees that (i)
the only representations, warranties, covenants and agreements made by Abbott or
any of its Affiliates or Representatives are the representations, warranties,
covenants and agreements made in this Agreement and, except as set forth in
Article III, none of Abbott or any of its Affiliates or Representatives makes
any other representation or warranty of any kind or nature whatsoever, oral or
written, express or implied, with respect to any Asset Seller Entities, the
Purchased Assets, the Assumed Liabilities, the Triage Business, this Agreement
or the Ancillary Agreements (or the Transactions), including representations,
warranties, covenants and agreements relating to the financial condition,
results of operations, assets or Liabilities of any of the foregoing entities,
(ii) the only representations, warranties, covenants and agreements made by
Seller or any of its Affiliates or Representatives are the representations,
warranties, covenants and agreements made in this Agreement or as may be set
forth in the Ancillary Agreements and, except as set forth in Article IV or as
may be set forth in the Ancillary Agreements, none of Seller or any of its
Affiliates or Representatives makes any other representation or warranty of any
kind or nature whatsoever, oral or written, express or implied, with respect to
any Asset Seller Entities, the Purchased Assets, the Assumed Liabilities, the
Triage Business, this Agreement or the Ancillary Agreements (or the
Transactions), including representations, warranties, covenants and agreements
relating to the financial condition, results of operations, assets or
Liabilities of any of the foregoing entities and (iii) none of the Asset Seller
Entities, Abbott or any of their respective Affiliates or Representatives makes
any representation or warranty as to (A) the operation of the Triage Business by
Purchaser after the Closing in any manner or (B) the probable success or
profitability of the Triage Business after the Closing. Except for the
representations and warranties of Abbott contained in Article III and the
representations and warranties of Seller in Article IV or as may be set forth in
the Ancillary Agreements, neither Purchaser nor any of its Affiliates have
relied upon any other representations or warranties or any other information
made or supplied by or on behalf of any Asset Seller Entity, Abbott or any of
their respective Affiliates or Representatives, and Purchaser acknowledges and
agrees that none of the Asset Seller Entities, Abbott or any of their respective
Affiliates or Representatives has any Liability or responsibility for any other
representation, warranty, opinion, projection, forecast, advice, statement or
information made, communicated or furnished (orally or in writing) to Purchaser,
its Affiliates or their respective Representatives (including any opinion,
projection, forecast, advice, statement or information that may have been or may
be provided to Purchaser by any Affiliate or Representative of Purchaser).
Purchaser acknowledges that, should the Closing occur, Purchaser shall acquire
the Purchased Assets and the Triage Business without any representation or
warranty as to merchantability or fitness thereof for any particular purpose, in
an “as is”


40

--------------------------------------------------------------------------------







condition and on a “where is” basis, except as otherwise expressly set forth in
this Agreement. Purchaser hereby waives any and all rights under Section 1542 of
the California Civil Code.

ARTICLE VI    

COVENANTS AND AGREEMENTS

SECTION 6.01.    Conduct of the Triage Business.
(a)    Except as required by applicable Law, Judgment or a Governmental
Authority, as expressly contemplated, required or permitted by this Agreement or
the Merger Agreement or otherwise undertaken to implement this Agreement, any
Ancillary Agreement or the Merger Agreement, or as set forth in Schedule 6.01,
during the period from the date of this Agreement until the Closing (or such
earlier date on which this Agreement is terminated pursuant to Section 10.01),
unless Purchaser otherwise consents in writing (such consent not to be
unreasonably withheld, delayed or conditioned), (i) Seller shall, and shall
cause the other Asset Seller Entities to, use its and their commercially
reasonable efforts to carry on the Triage Business in all material respects in
the ordinary course consistent with past practice, and (ii) to the extent
consistent with the foregoing, Seller shall, and shall cause the other Asset
Seller Entities to, use its and their commercially reasonable efforts to (A)
preserve the business organizations (including the service of key employees) of
the Triage Business substantially intact, (B) preserve the Purchased Assets
intact, and (C) preserve existing relations with key customers and suppliers of
the Triage Business and with other Persons with whom Seller and the other Asset
Seller Entities have significant business relationships with respect to the
Triage Business, in each case, consistent with past practice.
(b)    Without limiting the generality of the foregoing, except as required by
applicable Law, Judgment or a Governmental Authority, as expressly contemplated,
required or permitted by this Agreement or the Merger Agreement, or as set forth
in Schedule 6.01, during the period from the date of this Agreement until the
Closing (or such earlier date on which this Agreement is terminated pursuant to
Section 10.01), unless Purchaser otherwise consents in writing (such consent not
to be unreasonably withheld, delayed or conditioned), Seller shall not, and
shall not permit any other Asset Seller Entity to, in each case solely to the
extent relating to the Triage Business:
(i)    incur any Indebtedness that creates or results in a Lien (other than a
Permitted Encumbrance) upon any of the Purchased Assets, except for Indebtedness
incurred in the ordinary course of business consistent with past practice that
(A) constitutes an Excluded Liability, (B) does not result in a Lien (other than
a Permitted Encumbrance) on the Purchased Assets that will survive the Closing,
or (C) constitutes a letter of credit, bank guarantee, security or performance
bond or similar credit support instrument, overdraft facility or cash management
program;
(ii)    sell, lease, license or otherwise transfer, directly or indirectly, to
any Person, in a single transaction or series of related transactions, any of
the Purchased Assets (including any Transferred Intellectual Property), except
(A) ordinary course dispositions of inventory to customers and distributors
consistent with past practice, (B) dispositions consistent with past practice of
(1) obsolete, surplus or worn out assets or (2) assets that are no longer used
or useful in the Triage Business, or (C) transfers among the Asset Seller
Entities;
(iii)    make or authorize capital expenditures for the Triage Business that
exceed by more than 10% the amount set forth on Schedule 6.01(b)(iii);


41

--------------------------------------------------------------------------------







(iv)    except as permitted under Section 6.01(b)(iii), make any acquisition of,
or investment in, any properties, assets, Securities or business for the Triage
Business if the aggregate amount of consideration paid or transferred by Seller
and its Subsidiaries in connection with all such transactions would exceed
$5,000,000, except for the acquisitions of supplies, inventory, equipment,
merchandise or products in the ordinary course of business consistent with past
practice;
(v)    except as required by applicable Law or pursuant to the terms of any
Seller Plan in each case, in effect on the date of this Agreement, (A) grant to
any Triage Business Employee any increase in compensation, other than increases
and payouts of compensation to employees in the ordinary course of business, (B)
grant to any Triage Business Employee any increase in severance, retention or
termination pay, (C) establish, adopt, enter into, amend in any material respect
or terminate any Labor Agreement or material Seller Plan with respect to any
Triage Business Employee, (D) take any action to accelerate funding or any
rights or benefits under any material Seller Plan with respect to any Triage
Business Employee, (E) grant or amend any equity or other incentive awards to
Triage Business Employees, (F) hire (other than to fill a vacancy previously
indicated on the Triage Business Employee List or to replace an individual
identified on the Triage Business Employee List), appoint or terminate (except
for cause as determined by Seller) any Triage Business Employee whose base
salary and target bonus opportunity exceeds $250,000 per annum, (G) promote any
Triage Business Employee to a position with a base salary and target bonus
opportunity that exceeds $250,000 per annum, other than in the ordinary course,
consistent with past practice, or (H) change any actuarial or other assumptions
used to calculate funding obligations with respect to Triage Business Employees
under any Seller Plan or change the manner in which contributions to such plans
relating to such Persons are made or the basis on which such contributions are
determined, except as may be required by GAAP;
(vi)    grant any Lien (other than a Permitted Encumbrance) on any of the
Purchased Assets other than (A) to secure Indebtedness and other obligations
permitted under Section 6.01(b)(i), or (B) any such Lien that will not survive
the Closing and will not (1) require any Consent to be obtained in connection
with the Transactions or (2) delay in any material respect the consummation
thereof;
(vii)    (A) modify, amend or terminate, or waive, in each case in any material
respect, any rights or claims under, any Material Contract or any Restricted
Contract other than in the ordinary course of business consistent with past
practice or (B) enter into any new Contract that (1) would, in the twelve
(12)-month period immediately following the entry into such Contract, reasonably
be expected to meet the threshold monetary requirements set forth for such type
of a Contract in Sections 4.14(a)(ii), (iii), (iv) or (v) for the fiscal year
ended December 31, 2016, (2) is a Restricted Contract, or (3) contains a change
in control or similar provision in favor of the other party or parties thereto
that would require a material payment to or would give rise to any material
rights of such other party or parties in connection with the consummation of the
Transactions (including in combination with any other event or circumstance),
other than pursuant to a tender offer process for Contracts with a Governmental
Authority in the ordinary course consistent with past practice;
(viii)    (A) fail to diligently prosecute or maintain any material Transferred
Intellectual Property or fail to exercise a right of renewal or extension under
or with respect to any material Transferred Intellectual Property or (B) other
than in the ordinary course of business subject to customary confidentiality
requirements (as to which the rights to enforce are included in the Purchased
Assets), disclose any material trade secrets of Seller or any of its
Subsidiaries to the extent related to the Triage Business; or


42

--------------------------------------------------------------------------------







(ix)    authorize any of, or commit or agree, in writing or otherwise, to take
any of, the foregoing actions.
(c)    Nothing contained in this Agreement is intended to give Purchaser,
directly or indirectly, the right to control or direct the operations of the
Triage Business prior to the Closing, and nothing contained in this Agreement is
intended to give Purchaser at any time, directly or indirectly, the right to
control or direct any Excluded Businesses. Prior to the Closing, each of
Purchaser and Seller shall exercise, consistent with the terms and conditions of
this Agreement and with applicable Competition Laws, complete control and
supervision over its and its Subsidiaries’ respective operations.

SECTION 6.02.    Efforts; Regulatory and Other Authorizations.
(a)    Subject to Section 6.02(d), each of the Parties and Abbott shall
cooperate with the other parties hereto and use (and shall cause their
respective Subsidiaries to use) their reasonable best efforts (unless, with
respect to any action, another standard of performance is expressly provided for
herein) to promptly:
(i)    take, or cause to be taken, all actions and to do, or cause to be done,
and assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to cause the conditions to Closing to be satisfied as
promptly as reasonably practicable and to consummate and make effective, in the
most expeditious manner reasonably practicable, the Transactions, including
preparing and filing promptly and fully all documentation to effect all
necessary filings, notices, petitions, statements, registrations, submissions of
information and applications;
(ii)    obtain all Consents and other confirmations from any Governmental
Authority or Third Party necessary, proper or advisable to consummate the
Transactions;
(iii)    execute and deliver any additional instruments necessary to consummate
the Transactions on the terms and subject to the conditions hereof; and
(iv)     defend or contest in good faith any Action brought by a Third Party
that could otherwise prevent or impede, interfere with, hinder or delay in any
material respect the consummation of the Transactions;
in the case of each of clauses (i) through (iv), other than with respect to
Consents and other confirmations relating to Competition Laws, which are dealt
with in Sections 6.02(b) through (d) below. Without limiting the foregoing, the
Parties shall use their reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable, for the Designated Purchasers to acquire in connection with the
consummation of the Transactions the Registrations for Products included within
the Purchased Assets and to obtain the necessary Governmental Authorizations or
other Registrations required to do so, including using reasonable best efforts
in (A) preparing and filing as promptly as reasonably practicable with any
Governmental Authority or other Third Party all documentation to effect all
necessary, proper or advisable filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents, and
(B) obtaining and maintaining such Consents and other confirmations required to
be obtained by such Designated Purchasers from any Governmental Authority or
other Third Party therefor.
(b)    The Parties and Abbott agree (i) to make or cause to be made the
appropriate filings or notifications under applicable Competition Laws as
promptly as reasonably practicable with respect to the Transactions or the
approval by any applicable Governmental


43

--------------------------------------------------------------------------------







Authority of Purchaser as purchaser of the Purchased Assets or Assumed
Liabilities, (ii) to supply as promptly as reasonably practicable any additional
information and documentary material that may be requested pursuant to
applicable Competition Laws in connection with the Transactions or the Merger
Transaction (including, in the case of Purchaser, to promptly make available to
the United States Federal Trade Commission (“FTC”) and any other applicable
Governmental Authority information and appropriate personnel in response to any
queries made by them that are raised in connection with the Merger Clearances or
the Consents of Governmental Authorities under applicable Competition Laws in
connection with the Transactions, which may include information regarding this
Agreement, Purchaser’s capabilities as the potential purchaser of the Triage
Business, or other matters), and (iii) to promptly take any and all steps
necessary to avoid or eliminate each and every impediment and obtain all
Consents under any such Competition Laws that may be required by any foreign or
U.S. federal, state or local Governmental Authority, in each case with competent
jurisdiction, so as to enable the parties hereto to consummate the Transactions.
Without limiting the foregoing, Purchaser shall promptly take all actions
necessary to secure the expiration or termination of any applicable waiting
period under any applicable Competition Law and resolve any objections asserted
with respect to the Transactions under the Federal Trade Commission Act or any
other applicable Law raised by any Governmental Authority, in order to prevent
the entry of, any restraint that would prevent, prohibit, restrict or delay the
consummation of the Transactions. Purchaser shall respond to and seek to resolve
as promptly as reasonably practicable any objections asserted by any
Governmental Authority with respect to the Transactions and none of the Parties
or Abbott or any of their respective Affiliates shall take any action with the
intention to, or that could reasonably be expected to, hinder or delay the
expiration or termination of any waiting period or the obtaining of approval
under any applicable Competition Laws. Anything to contrary in this Section 6.02
notwithstanding, (A) neither Seller nor Abbott shall be required to expand in
any way the nature or scope of the Triage Business or Purchased Assets or to
include within the Triage Business any aspect of the Excluded Businesses or
otherwise include within the Purchased Assets any Excluded Assets, and (B) none
of Purchaser or its Affiliates shall be required (1) to commence or defend
through litigation any claim asserted in court or other administrative tribunal
by any Person (including any Governmental Authority) in order to avoid the entry
of, or to have vacated or terminated any Judgment that would prohibit, enjoin,
or make illegal the consummation of the Transactions, or (2) to enter into or
agree to enter into any consent decree or hold separate order or other
arrangement that would require the divestiture, exclusive license (including as
to Purchaser and its Affiliates) or discontinuation, before or after the Closing
Date, of any assets or current businesses of Purchaser or any of its Affiliates
or any portion of the Triage Business or the Purchased Assets.
(c)    Subject to the Confidentiality Agreement and applicable Law or Judgment,
Purchaser shall promptly disclose to Seller and Abbott, and provide copies to
Seller and Abbott of, all correspondence, filings or communications between
Purchaser or any of its Representatives, on the one hand, and any Governmental
Authority or members of its staff, on the other hand, relating to the matters
that are the subject of this Agreement and the Transactions. To the extent
permitted by such Governmental Authority, Purchaser shall permit Seller and
Abbott to review in advance any proposed correspondence, filings or
communication by Purchaser to any Governmental Authority relating to the matters
that are the subject of this Agreement; provided, however, that materials may be
redacted (i) to remove references concerning the valuation, projections,
strategy, business plans or prospects of Purchaser and its Affiliates, the
Purchased Assets or the Triage Business, (ii) as necessary to address reasonable
attorney-client or other privilege concerns; provided, that Purchaser shall use
its reasonable best efforts to enter into such joint defense agreements or other
arrangements with Seller and Abbott, as appropriate, so as to allow for such
disclosure in a manner that does not result in the loss of attorney-client or
other privilege, and (iii) as necessary to otherwise comply with contractual
arrangements or applicable Law; provided further, that, in the case of each of
the foregoing clauses (i), (ii), and (iii), if Purchaser provides redacted
materials to Seller or Abbott, it must also


44

--------------------------------------------------------------------------------







provide on an “outside counsel only” basis a copy of the same materials without
any redactions applied. Notwithstanding anything to the contrary herein and
subject to the provisions in the Merger Agreement, Abbott shall, on behalf of
the Parties, have control over and lead all communications and strategy relating
to obtaining all Consents and other confirmations from any Governmental
Authority or other Third Party necessary, proper or advisable to consummate the
Transactions or to conduct any litigation arising therefrom. Neither Seller nor
Purchaser shall agree to participate in any meeting with any Governmental
Authority in respect of any filings, investigation (including any settlement of
the investigation), litigation or other inquiry related to the Transactions
unless it, to the extent permitted by such Governmental Authority, gives Abbott
the opportunity to attend and participate at such meeting. Seller and Purchaser
shall consult with Abbott’s counsel with respect to, or give Abbott’s counsel
the opportunity to attend, that portion of any meeting with any Governmental
Authority in which the valuation, projections, business plans or prospects of
Purchaser or its Affiliates, the Purchased Assets or the Triage Business are
discussed. Subject to the Confidentiality Agreement, Abbott and each Party shall
coordinate and cooperate fully with each other in exchanging such information
and providing such assistance as Abbott or such other Party may reasonably
request in connection with the foregoing and in seeking Consents under the
applicable Competition Laws.
(d)    Purchaser acknowledges that the entry by Seller and Abbott into this
Agreement, the performance by Seller and Abbott of their respective obligations
hereunder and, if applicable, the consummation of the Transactions are being
undertaken by Seller and Abbott to obtain the Merger Clearances and to
consummate the Merger Transaction. Anything to the contrary in this Section 6.02
notwithstanding, (i) neither Seller nor Abbott shall be obligated to, and the
use of reasonable best efforts by each of Seller and Abbott shall in no event
require Seller, Abbott or any of their respective Affiliates to, take, or cause
to be taken, any actions or do, or cause to be done, or assist and cooperate in
the doing of, anything that Abbott, in its reasonable discretion, determines
would (A) contravene any covenant or agreement set forth in the Merger Agreement
or (B) result in the staff of the FTC, the European Commission, or any other
antitrust or competition Governmental Authority not recommending to such
applicable Governmental Authority the approval of, or such applicable
Governmental Authority not approving (1) the Merger Agreement, the Merger
Transaction or the Other Transactions or (2) this Agreement, the Transactions
and Purchaser as the purchaser of the Triage Business, the Purchased Assets and
the Assumed Liabilities for all Merger Clearances conditioned upon the
divestiture of the Triage Business and (ii) Seller and Abbott may, and may cause
their respective Affiliates to, take, or cause to be taken, any actions
contemplated by or otherwise taken in furtherance of or in connection with (A)
the Merger Transaction or (B) the entry into or performance under any Company
Acquisition Agreement (as defined in the Merger Agreement).

SECTION 6.03.    Public Announcements. Each of Purchaser, on the one hand, and
Seller and Abbott, on the other hand, shall consult with the other(s) before
issuing, and give the other(s) the opportunity to review and comment upon, any
press release or similar public statements with respect to the Transactions, and
shall not issue any such press release or make any such similar public statement
prior to such consultation, except as may be required by applicable Law,
Judgment, court process or the rules and regulations of any national securities
exchange or national securities quotation system. Notwithstanding the forgoing,
this Section 6.03 shall not apply to any press release or similar public
statement made by Seller, Purchaser or Abbott (a) which is consistent with any
press release or similar public statement mutually agreed by Purchaser, Seller
and Abbott, and the terms of this Agreement and does not contain any information
relating to Seller, Abbott, Purchaser Parent, Purchaser or the Transactions that
has not been previously announced or made public in accordance with the terms of
this Section 6.03 or (b) which is made in the ordinary course of business and
does not relate to this Agreement or the Transactions.

SECTION 6.04.    Access to Information; Confidentiality.
(a)    Subject to applicable Law, between the date of this Agreement and the
earlier of the Closing and the termination of this Agreement pursuant to Section
10.01, (1) upon reasonable notice, Seller shall afford to Purchaser and
Purchaser’s Representatives reasonable access during normal business hours to
each Asset Seller Entity’s officers, employees, agents, properties, books,
Contracts and records (in each case to the extent related to the Triage Business
and other than any of the foregoing that relate to the negotiation and execution
of this Agreement, the Merger Agreement, the Other Transactions or any other
transactions potentially competing with or alternative to the Transactions or
proposals from other parties relating to any competing or alternative
transactions) and (2) Seller shall furnish promptly to Purchaser and Purchaser’s
Representatives such information to the extent concerning the Triage Business
and its personnel, assets, Liabilities and properties as Purchaser may
reasonably request, including the information set forth on Schedule 6.04(a)(i);
provided that (i) Purchaser and its Representatives shall conduct any such
activities in such a manner as not to interfere unreasonably with the business
or operations of Seller or its Affiliates and (ii) Abbott shall be provided
copies of any information provided to Purchaser pursuant to this Section 6.04(a)
and afforded reasonable prior notice of, and the opportunity to accompany
Purchaser’s and Seller’s respective Representatives in connection with, any
access by Purchaser or its Representatives provided pursuant to this Section
6.04(a); provided further, however, that Seller shall not be obligated to
provide such access or information if Seller determines, in its reasonable
judgment, that doing so is reasonably likely to (A) violate applicable Law or an
applicable Judgment, (B) jeopardize the protection of an attorney-client
privilege, attorney work product protection or other legal privilege or (C)
expose Seller or its Affiliates to risk of Liability for disclosure of sensitive
or personal information. In any such event, Seller shall use its reasonable
efforts to communicate, to the extent feasible, the applicable information in a
way that would not violate the applicable Law, Contract or obligation or risk
waiver of such privilege or protection or risk such Liability, including
entering into a joint defense agreement, common interest agreement or other
similar arrangement. All requests for information made pursuant to this Section
6.04 shall be directed to the Person designated by Seller on Schedule
6.04(a)(ii) with a copy to the Person designated by Abbott thereon (or in each
case, any replacement thereto, as to which Purchaser receives written notice).
(b)    The terms of the letter agreement related to confidentiality, dated as of
November 15, 2016, among Seller, Purchaser Parent and Abbott, as amended on
February 16, 2017 (as so amended, the “Confidentiality Agreement”), shall
continue in full force and effect until the Closing, at which time such
Confidentiality Agreement and the obligations of Purchaser under this Section
6.04(b) shall terminate; provided, however, that, from and after the Closing,
except as would have been permitted under the terms of the Confidentiality
Agreement, Purchaser shall, and shall cause its Affiliates and their respective
Representatives to, treat and hold as confidential, and not disclose to any
Person, (i) information related to the discussions and negotiations among the
Parties and Abbott regarding this Agreement and the Transactions and (ii) all
confidential information relating to Seller, Abbott or their respective
Subsidiaries or Affiliates. If this Agreement is, for any reason, terminated
prior to the Closing, the Confidentiality Agreement shall continue in full force
and effect in accordance with its terms.
(c)    Nothing provided to Purchaser pursuant to Section 6.04(a) shall in any
way amend or diminish Purchaser’s obligations under the Confidentiality
Agreement. Purchaser


45

--------------------------------------------------------------------------------







acknowledges and agrees that any information provided to Purchaser or its
Affiliates or their respective Representatives pursuant to Section 6.04(a) or
otherwise by or on behalf of Seller, Abbott or their respective Affiliates or
any of their respective Representatives shall be subject to the terms and
conditions of the Confidentiality Agreement.
(d)    From and after the Closing:
(i)    (A) Each of Seller and Abbott agree to, and shall cause their respective
Affiliates to, not use any Triage Confidential Information for a period of (1)
ten (10) years (or such lesser period as the Trade Secret retains its status as
a trade secret under applicable Law) with respect to Trade Secrets included
within the Triage Confidential Information and (2) five (5) years with respect
to all other Triage Confidential Information, and (B) each of Seller and Abbott
agree to, and shall cause their respective Affiliates to, and shall use
reasonable best efforts to cause their respective Representatives to, for a
period of (1) ten (10) years (or such lesser period as the Trade Secret retains
its status as a trade secret under applicable Law) with respect to Trade Secrets
included within the Triage Confidential Information and (2) five (5) years with
respect to all other Triage Confidential Information, treat and hold as
confidential (and not (except as expressly permitted by this Agreement or any
Ancillary Agreement) disclose or provide access to any Person (other than the
respective Affiliates of Seller and Abbott and their respective Representatives)
to) any Triage Confidential Information, unless, in the case of each of
sub-clause (A) and (B), such information: (w) is or becomes generally available
to the public through no direct or indirect disclosure in violation hereof by
Seller, Abbott or their respective Affiliates or any of their respective
Representatives; (x) subject to subclause (ii) of this Section 6.04(d), is
required to be publicly disclosed by Law or the rules or regulations of any U.S.
or foreign securities exchange or similar organization; (y) is or has been (1)
at any time before the consummation of the Merger, independently developed by
Abbott or any of its Affiliates or (2) after the Closing, independently
developed by Seller, Abbott or any of their respective Affiliates, in either
case without the use of Triage Confidential Information, as evidenced by its
written records; or (z) becomes available to Seller, Abbott, their respective
Affiliates or any of their respective Representatives from and after the
Closing, from a Third Party source that is not known by Abbott to be under any
contractual, legal or fiduciary obligation of confidentiality in respect of such
information.
(ii)    In the event that any Asset Seller Entity, Abbott or any of their
respective Representatives becomes legally compelled as advised by its outside
counsel to disclose any Triage Confidential Information (including by Law, by
oral questions, interrogatories, requests for information or documents in legal
proceedings, subpoena, court order, civil investigative demand or similar
process, or by the rules or regulations of any stock exchange on which its
Securities or those of an Affiliate are traded), such Person shall provide
Purchaser (to the extent permitted by Law and reasonably practicable) with
prompt written notice of such requirement so that Purchaser may seek, at
Purchaser’s sole expense, a protective order or other remedy or waive compliance
with this Section 6.04(d), and in the event that such protective order or other
remedy is not obtained, or Purchaser waives compliance with this Section
6.04(d), furnish only that portion of such Triage Confidential Information which
is legally required to be provided.
Nothing in clause (i) or (ii) of this Section 6.04(d) shall prohibit Seller,
Abbott, their respective Affiliates or any of their respective Representatives
from using the Triage Confidential Information described in this Section 6.04(d)
for the purpose of complying with the terms of this Agreement or any of the
Ancillary Agreements, including any Contract that has not been assigned or
transferred pursuant to Section 2.01. Furthermore, the provisions of this
Section 6.04(d) will not prohibit any retention pursuant to Section 6.10 of
Archived Records or any other retention of copies of records or any disclosure
in connection with the preparation and filing of financial statements or Tax
Returns of Seller, Abbott or any of their respective Affiliates or any


46

--------------------------------------------------------------------------------







disclosure made in connection with the enforcement of any right or remedy
relating to this Agreement, the Ancillary Agreements or the Transactions.
(e)    Effective as of the Closing, Seller and Abbott hereby assign to Purchaser
their respective rights under any confidentiality agreements entered into by
Seller and Abbott (or their respective Affiliates or Representatives) in
connection with any transaction involving the acquisition or purchase of all or
any portion of the Triage Business or the Purchased Assets, in each case to the
extent relating to the Triage Business Records or Triage Confidential
Information that would be required to be kept confidential by Abbott or the
Asset Seller Entities pursuant to Section 6.04(d).

SECTION 6.05.    Non-Solicit.
(a)    Seller (i) intends for two (2) years following the Closing to refrain
from soliciting for employment any (A) employee of Purchaser Parent or any of
its Affiliates to whom Abbott or Seller or any of their respective Affiliates
were introduced or with whom they otherwise had contact in connection with their
evaluation of the Transactions or (B) Transferred Employee, and (ii) agrees
that, for two (2) years following the Closing, neither Seller nor any of its
Affiliates will, without the prior written consent of Purchaser, hire or
otherwise engage (whether as an officer, employee or consultant or other
independent contractor) any (A) employee of Purchaser Parent or any of its
Affiliates to whom Abbott or Seller or any of their respective Affiliates were
introduced or with whom they otherwise had contact in connection with their
evaluation of the Transactions or (B) Transferred Employee; provided, however,
that the restrictions of this Section 6.05(a)(ii) shall not apply to the hiring
of any such employee whose employment by or term in office with Purchaser Parent
or Purchaser or any of their respective Affiliates otherwise ceased more than
three (3) months prior to the date of such hiring.
(b)    Purchaser (i) intends for two (2) years following the Closing to refrain
from soliciting for employment any employee of Abbott or Seller or any of their
respective Affiliates to whom Purchaser or any of its Affiliates were introduced
or with whom they otherwise had contact in connection with their evaluation of
the Transactions (other than any Transferred Employee), and (ii) agrees that,
for two (2) years following the Closing, none of Purchaser or any of its
Affiliates will, without the prior written consent of Abbott, hire or otherwise
engage (whether as an officer, employee or consultant or other independent
contractor) any employee described in subclause (i) of this Section 6.05(b);
provided, however, that the restrictions of this Section 6.05(b)(ii) shall not
apply to the hiring of any such employee whose employment by or term in office
with Abbott or Seller or any of their respective Affiliates otherwise ceased
more than three (3) months prior to the date of such hiring.

SECTION 6.06.    Notification of Certain Matters. Each of Purchaser, Seller and
Abbott shall promptly notify the other parties in writing of any effect, change,
condition or occurrence or nonoccurrence of any event of which it is aware that
will or would reasonably be expected to result in the failure of the conditions
set forth in Section 9.01 or Section 9.02 to be satisfied; provided, however,
that the delivery of any notice pursuant to this Section 6.06 shall not limit or
otherwise affect the remedies available hereunder to the Person receiving such
notice, including not having any effect for purposes of (a) determining the
satisfaction or failure to satisfy any of the conditions set forth in Article IX
or (b) any rights to indemnification under Article XI.

SECTION 6.07.    Credit and Performance Support Obligations. Purchaser shall use
its reasonable best efforts to cause the Asset Seller Entities and their
respective Affiliates to be absolutely and unconditionally relieved at the
Closing of all Liabilities arising out of the letters of credit, performance
bonds, corporate guarantees and other similar items issued and outstanding in
connection with the Triage Business that constitute Assumed


47

--------------------------------------------------------------------------------







Liabilities (together the “Seller Guarantees”), and Purchaser shall, to the
extent in accordance with the procedures set forth in Article XI, indemnify the
Asset Seller Entities, Abbott and their respective Affiliates against any Losses
arising with respect to such Liabilities. Purchaser agrees to continue to use
its reasonable best efforts after the Closing to relieve the Asset Seller
Entities, Abbott and their respective Affiliates of all such Seller Guarantees.

SECTION 6.08.    Seller Names and Marks.
(a)    Solely with respect to the limited and specific uses and time periods,
and subject to the other terms and conditions, set forth in this Section 6.08:
(i)    for a period of two (2) years after the Closing Date, Seller, on its own
behalf and on behalf of its Affiliates, grants to the Designated Purchasers a
limited, non-exclusive, non-transferable, non-sublicenseable, royalty-free,
right and license to continue to use the Seller Transitional Marks in the
Territories (A) to manufacture, package and label the Products to the same
extent as such Products were manufactured, packaged and labeled in the Triage
Business immediately prior to the Closing and (B) on any existing advertising,
marketing and promotional materials of the Products (including on websites), in
each case for the sole purpose of selling the Products in the Territories; and
(ii)    for a period of sixty (60) days after the Closing Date (or such later
period set forth in the proviso hereto), Seller, on its own behalf and on behalf
of its Subsidiaries, grants to the Designated Purchasers a limited,
non-exclusive, non-transferable, non-sublicenseable, royalty-free, right and
license to continue to use the Seller Transitional Marks in the Territories on
any existing signs, billboards and telephone listings as used in the Triage
Business immediately prior to the Closing, for the sole purpose of selling the
Products in the Territories; provided that if, during the period of two (2)
years after the Closing Date, the management of Purchaser is not aware of any
such use of the Seller Transitional Marks in the Territories on any signs,
billboards or telephone listings, then the right and license set forth herein
shall extend for such use for a period of sixty (60) days after Purchaser or its
Affiliates becomes aware of such use; provided further that nothing in this
Section 6.08(a)(ii) shall be deemed to permit Purchaser to use any of the Seller
Transitional Marks in the Territories on any signs, billboards or telephone
listings after the two (2)-year anniversary of the Closing Date.
(b)    Effective as of the Closing, Purchaser shall, and shall cause its
Affiliates to, cease any and all uses of any (i) Trademarks of Seller and its
Affiliates other than (A) the Seller Transitional Marks or (B) any Trademarks
included in the Transferred Intellectual Property, (ii) Trademarks that
constitute, include or are derived from any of the Seller Transitional Marks and
(iii) other Trademarks confusingly similar to or that dilute the distinctiveness
of any Trademarks described in the foregoing items (i)(A) and (ii) (such
Trademarks described in items (i)(A), (ii) and (iii) collectively, the “Excluded
Seller Marks”). Purchaser acknowledges and agrees that it shall have no right to
use and shall receive no interest in any Trademark of Abbott pursuant to this
Agreement. Except as provided in Section 6.08(a)(i) and Section 6.08(a)(ii),
effective as of the Closing, Purchaser shall, and shall cause its Affiliates to,
as soon as reasonably practicable, cease any and all uses of the Seller
Transitional Marks, including by no later than ninety (90) days after the
Closing Date, (x) deleting all the Seller Transitional Marks from all public or
customer-facing materials, including, as applicable, all business cards,
schedules, stationery, packaging materials, displays, promotional materials,
forms, websites, email, computer software and systems and other materials, and
deleting or stickering over the Seller Transitional Marks in all manuals,
distributed in connection with the Triage Business, and (y) removing all the
Seller Transitional Marks from all signage at the real property occupied by the
Triage Business.


48

--------------------------------------------------------------------------------







(c)    Notwithstanding anything to the contrary herein, Purchaser and its
Affiliates shall have no rights to use any Excluded Seller Marks or any of the
Seller Transitional Marks other than as expressly provided in this Section 6.08,
and all right, title, and interest of Seller, Abbott or their respective
Affiliates in and to the Seller Transitional Marks and Excluded Seller Marks not
expressly granted to the Designated Purchasers under this Agreement shall remain
the exclusive property of Seller, Abbott and their respective Affiliates, as
applicable. Any use by the Designated Purchasers of any of the Seller
Transitional Marks as permitted in this Section 6.08 is subject to (i) the use
of such Seller Transitional Marks in a form and manner, and with standards of
quality, consistent with any written usage requirements in effect for the Seller
Transitional Marks as of the Closing Date and (ii) compliance by the Designated
Purchasers with applicable Law. The Designated Purchasers shall not use the
Seller Transitional Marks in a manner that could reasonably be expected to
reflect negatively on such name and marks or on Seller, Abbott or any of their
respective Affiliates. Purchaser shall not (and shall ensure its Affiliates do
not) contest, dispute, or challenge the right, title, and interest of Seller,
Abbott or their respective Affiliates in and to the Seller Transitional Marks or
Excluded Seller Marks. Purchaser shall not (and shall ensure its Affiliates do
not) file applications to register any Trademarks or apply for any domain names,
user names or hashtags in any jurisdiction worldwide that (A) are confusingly
similar to any of the Seller Transitional Marks or Excluded Seller Marks, (B)
consist of, in whole or part, any of the Seller Transitional Marks or Excluded
Seller Marks, or (C) dilute the distinctiveness of any of the Seller
Transitional Marks or Excluded Seller Marks. Purchaser shall indemnify and hold
harmless Seller, Abbott and any of their respective Affiliates for any Losses
arising from any Third Party Claims relating to the use of any of the Seller
Transitional Marks pursuant to this Section 6.08 or any violation hereof. All
use of the Seller Transitional Marks under this Section 6.08, including all
goodwill arising from any Designated Purchaser’s use of the Seller Transitional
Marks, shall inure to the benefit of Seller, Abbott and their respective
Affiliates.
(d)    Purchaser acknowledges and agrees that the remedy at Law for any breach
of the requirements of this Section 6.08 would be inadequate, and agrees and
consents that without intending to limit any additional remedies that may be
available, each of Seller and Abbott shall be entitled to a temporary or
permanent injunction, without proof of actual damage or inadequacy of legal
remedy, and without posting any bond or other undertaking, in any Action which
may be brought to enforce any of the provisions of this Section 6.08.
(e)    NONE OF SELLER, ABBOTT, THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR AND
THEIR AFFILIATES’ RESPECTIVE REPRESENTATIVES MAKE OR HAVE MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF ANY OF THE SELLER TRANSITIONAL MARKS, AND ANY SUCH REPRESENTATION OR WARRANTY
IS HEREBY EXPRESSLY DISCLAIMED, AND SELLER AND THEIR AFFILIATES, AS APPLICABLE,
ARE LICENSING THE SELLER TRANSITIONAL MARKS TO THE DESIGNATED PURCHASERS UNDER
THIS SECTION 6.08 ON AN “AS IS” BASIS.

SECTION 6.09.    Triage Business Names and Marks.
(a)    Effective as of the Closing, for a period of two (2) years after the
Closing Date, Purchaser, on its own behalf and on behalf of its Affiliates,
grants to Seller and its Affiliates a limited, non-exclusive, non-transferable,
non-sublicenseable, royalty-free, right and license to use the Triage
Transitional Marks (i) to manufacture, package and label the products of any
Excluded Triage Product Business listed on Schedule 1.01(c) to the same extent
as such product was manufactured, packaged and labeled in such Excluded Triage
Product Business as of the date hereof, and (ii) on any existing advertising,
marketing and promotional materials of any product of any Excluded Triage
Product Business (including on websites), in each case for the sole purpose of
selling such product.


49

--------------------------------------------------------------------------------







(b)    Notwithstanding anything to the contrary herein, effective as of the
Closing, Seller and its Affiliates shall have no rights to use any Trademarks
included in the Purchased Assets under Section 2.01(a)(viii) (the “Transferred
Trademarks”), including any Triage Transitional Marks, other than as expressly
provided in this Section 6.09. Effective as of the Closing, any use by Seller or
any of its Affiliates of any of the Triage Transitional Marks as permitted in
this Section 6.09 is subject to (i) the use of the Triage Transitional Marks in
a form and manner, and with standards of quality, consistent with any written
usage requirements in effect for the Triage Transitional Marks as of the Closing
Date and (ii) compliance by Seller and its Affiliates with applicable Law. From
and after the Closing, Seller and its Affiliates shall not use the Triage
Transitional Marks in a manner that could reasonably be expected to reflect
negatively on such name and marks or on Purchaser or any of its Affiliates.
Seller shall not (and shall ensure its Affiliates do not) contest, dispute, or
challenge the right, title, and interest of Purchaser or its Affiliates in and
to the Triage Transitional Marks or other Transferred Trademarks. Seller shall
not (and shall ensure its Affiliates do not) file applications to register any
Trademarks or apply for any domain names, user names or hashtags in any
jurisdiction worldwide that (A) are confusingly similar to any of the Triage
Transitional Marks or other Transferred Trademarks, (B) consist of, in whole or
in part, any of the Triage Transitional Marks or other Transferred Trademarks,
or (C) dilute the distinctiveness of any of the Triage Transitional Marks or
other Transferred Trademarks. Seller shall indemnify and hold harmless Purchaser
and any of its Affiliates for any Losses arising from any Third Party Claims
relating to the use of any of the Triage Transitional Marks pursuant to this
Section 6.09 or any violation hereof. All use of the Triage Transitional Marks
under this Section 6.09, including all goodwill arising from the use of the
Triage Transitional Marks by Seller or any of its Affiliates, shall inure to the
benefit of Purchaser and its Affiliates.
(c)    Seller acknowledges and agrees that the remedy at Law for any breach of
the requirements of this Section 6.09 would be inadequate, and agrees and
consents that without intending to limit any additional remedies that may be
available, Purchaser shall be entitled to a temporary or permanent injunction,
without proof of actual damage or inadequacy of legal remedy, and without
posting any bond or other undertaking, in any Action which may be brought to
enforce any of the provisions of this Section 6.09.
(d)    NONE OF PURCHASER, ITS AFFILIATES OR ANY OF THEIR AND THEIR AFFILIATES’
RESPECTIVE REPRESENTATIVES MAKE OR HAVE MADE ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ANY OF THE TRIAGE
TRANSITIONAL MARKS, AND ANY SUCH REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY
DISCLAIMED, AND PURCHASER AND ITS AFFILIATES, AS APPLICABLE, ARE LICENSING THE
TRIAGE TRANSITIONAL MARKS TO SELLER UNDER THIS SECTION 6.09 ON AN “AS IS” BASIS.

SECTION 6.10.    Records Access and Transfer.
(a)    Paper copies or tangible embodiments of the Triage Business Records
stored in any facilities of Seller or its Affiliates or any Third Party records
storage facility (“Archived Records”) shall, subject to the Archived Records
Agreement, remain in such facility, or a successor thereto, until the earlier of
the transfer or destruction of such Archived Records in accordance with the
processes and procedures set forth in the Archived Records Agreement.
(b)    Purchaser shall receive possession and control of paper copies or
tangible embodiments of the Triage Business Records stored as of the Closing at
the Purchaser Occupied Real Property. Purchaser agrees to retain and maintain
any Books, Records and Files received by Purchaser or its Affiliates in
connection with the Transactions and any other Books, Records and Files that
relate to any Excluded Liability for a period of at least seven (7) years after
Closing or


50

--------------------------------------------------------------------------------







such longer minimum period as is required by applicable Law (plus, in each case,
any additional time during which Purchaser has been advised by Seller that (i)
there is an ongoing Tax audit with respect to periods prior to the Closing or
(ii) any such period is otherwise open to assessment). During any such period,
Purchaser agrees to give Seller and its Affiliates and their respective
Representatives reasonable cooperation, access (including copies, at Seller’s
expense) and staff assistance (at Seller’s expense), as needed, during normal
business hours and upon reasonable notice, with respect to such Books, Records
and Files as may be necessary for general business purposes, including the
defense of litigation, the preparation of Tax Returns and financial statements
and the management and handling of Tax audits.

SECTION 6.11.    Further Assurances; Post-Closing Cooperation.
(a)    Subject to the terms and conditions of this Agreement, at any time or
from time to time after the Closing, each of the Parties shall, and shall cause
their respective Affiliates to, execute and deliver such other documents and
instruments, provide such materials and information and take such other actions
as may reasonably be necessary, proper or advisable, to the extent permitted by
Law, to fulfill its obligations under this Agreement and to cause the
Transactions to occur.
(b)    Without limiting the obligations of the Parties and Abbott under Section
6.10(b) or Section 11.05(a), from and after the Closing, the Parties and Abbott
shall reasonably cooperate with each other in the investigation, prosecution or
defense of any Action (other than Actions with respect to Taxes, which are
governed by Article VIII or any Action in which the Parties or Abbott, as
applicable, are adverse to each other) from or related to the conduct of the
Triage Business, the operation or use of the Purchased Assets, the Assumed
Liabilities, the Excluded Assets or the Excluded Liabilities and, in each case,
involving one or more Third Parties. Such cooperation shall include, upon
reasonable advance notice, (i) providing, and causing their respective
Affiliates to provide, documentary or other evidence, (ii) implementing, and
causing their respective Affiliates to implement, record retention, litigation
hold or other documentary or evidence policies or (iii) making, and causing
their respective Affiliates to make, available directors, officers and employees
to give depositions or testimony, all as reasonably related to such Action and
reasonably requested by the requesting Party or Abbott from time to time. Except
as otherwise provided in Article XI, the Person requesting such cooperation
shall pay the reasonable out-of-pocket expenses incurred in providing such
cooperation (including reasonable legal fees and disbursements) by the Person
party hereto (or Affiliate thereof, as the case may be) providing such
cooperation and by its officers, directors, employees and agents, but not
including reimbursing such Person (or Affiliate thereof, as the case may be) or
its officers, directors, employees and agents for their time spent in such
cooperation.
(c)    If, following the Closing:
(i)    any right, property or asset not forming part of the Purchased Assets or
otherwise constituting an Excluded Asset is found to have been transferred to
Purchaser in error, either directly or indirectly, or received by Purchaser,
Purchaser shall transfer, or shall cause its Affiliates to transfer, at no cost
to Seller, Abbott or their Affiliates, such right, property or asset (and any
related Liability) as soon as reasonably practicable to Seller, Abbott or their
Affiliate as directed in writing by Seller;
(ii)    any right, property or asset forming part of the Purchased Assets is
found to have been retained by any Asset Seller Entity in error, either directly
or indirectly, or received by any Asset Seller Entity, Seller shall, or shall
cause the other applicable Asset Seller Entity to transfer, at no cost to
Purchaser, such right, property or asset (and any related Liability, to the
extent an Assumed Liability) as soon as reasonably practicable to the applicable
Designated Purchaser; and


51

--------------------------------------------------------------------------------







(iii)    any right, property or asset that, if held by an Asset Seller Entity
would have formed part of the Purchased Assets pursuant to Section 2.01(a), is
found to have been held as of the Closing by an Affiliate of Seller that is not
an Asset Seller Entity, Seller shall cause such Affiliate to transfer, at no
cost to Purchaser, such right, property or asset (and any related Liability, to
the extent an Assumed Liability) as soon as reasonably practicable to the
applicable Designated Purchaser.

SECTION 6.12.    Patent Licenses.
(a)    Effective as of the Closing and subject to the terms of the Existing
Licenses, Seller, on behalf of itself and its Affiliates, hereby grants to
Purchaser and its Affiliates an exclusive (except pursuant to, and in accordance
with, the Existing Licenses), perpetual, irrevocable, fully paid and
royalty-free sublicenseable right and license to Exploit the patents and patent
applications listed on Schedule 6.12(a) (including all reissues, divisions,
continuations, continuations-in-part and extensions thereof) solely in the
Triage Field.
(b)    Effective as of the Closing, Purchaser, on behalf of itself and its
Affiliates, hereby grants to Seller, Abbott and their respective Affiliates an
exclusive, perpetual, irrevocable, fully paid and royalty-free sublicenseable
right and license to Exploit the Specified Patents solely in the Retained Field.

SECTION 6.13.    Financing.
(a)    Purchaser and Purchaser Parent each shall use its reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to obtain and to consummate the Financing
(or any Alternative Financing) on the terms and conditions described in the
Commitment Letter (including the flex provisions related thereto), subject to
any amendments or modifications thereto permitted by Section 6.13(b), including
using its reasonable best efforts to (i) maintain in effect the Commitment
Letter, (ii) negotiate and enter into definitive agreements with respect to the
Financing on the terms and conditions (including the flex provisions) contained
in the Commitment Letter, subject to any amendments or modifications thereto
permitted by Section 6.13(b), (iii) satisfy on a timely basis all conditions
applicable to Purchaser or its Affiliates contained in the Commitment Letter,
including the payment of any commitment, engagement or placement fees required
as a condition to the Financing and due and payable by Purchaser or its
Affiliates, (iv) upon the satisfaction or waiver of such conditions, consummate
the Financing on or prior to the Closing Date, including by drawing on any
interim or bridge financing facilities contemplated thereby, (v) obtain such
third-party consents as may be reasonably required in connection with the
Financing, and (vi) comply with its obligations under the Commitment Letter. If
Purchaser or Purchaser Parent becomes aware of any event or circumstance that
makes procurement of any portion of the Financing reasonably unlikely to occur
in the manner or from the sources contemplated in the Commitment Letter,
Purchaser shall promptly (and in any event within two (2) Business Days) notify
Abbott and Seller and shall use its reasonable best efforts to arrange as
promptly as practicable any such portion from alternative sources on terms and
conditions not materially less favorable in the aggregate to Purchaser and its
Affiliates than the terms and conditions set forth in the Commitment Letter and
that would not have any of the effects prohibited pursuant to amendment by
Section 6.13(b) (such financing, the “Alternative Financing”). Purchaser shall
(A) give Abbott and Seller prompt oral and written notice of (1) any breach or
default by Purchaser or its Affiliates of the Commitment Letter, Alternative
Financing or definitive financing agreements related thereto, (2) any known
breach or default by any party (other than Purchaser or its Affiliates) of the
Commitment Letter, Alternative Financing or definitive financing agreements
related thereto, (3) any purported termination or repudiation by any party of
the Commitment Letter, Alternative Financing or definitive financing agreements
related thereto or (4) the receipt of notice of any material dispute or
disagreement between or


52

--------------------------------------------------------------------------------







among the parties to the Commitment Letter, Alternative Financing or definitive
financing agreements related thereto, and (B) upon request, otherwise keep
Abbott and Seller reasonably informed of the status of Purchaser’s and its
Affiliates’ efforts to arrange the Financing or Alternative Financing.
(b)    Notwithstanding anything to the contrary in this Agreement, Purchaser and
Purchaser Parent shall not, without the prior written consent of Abbott,
(i) permit any termination, amendment or modification to, or any waiver of any
provision or remedy under, the Commitment Letter or Fee Letters if such
termination, amendment, modification, waiver or remedy (A) adds new conditions
to the Financing, (B) modifies any existing conditions to the Financing in a
manner that affects the consummation of all or any portion of the Financing to
below a level that would impair Purchaser’s ability to consummate the
Transactions, (B) reduces the committed amount of the Financing, (C) adversely
affects in any material respect the ability of Purchaser to enforce its rights
against other parties to the Commitment Letter or the definitive agreements in
respect thereof, or (D) could otherwise reasonably be expected to prevent,
impede or delay in any material respect the consummation of the Closing or the
Transactions, or (ii) undertake any merger, acquisition, joint venture,
disposition, lease, Contract or debt or equity financing that could reasonably
be expected to materially impair, delay or prevent consummation of the Financing
contemplated by the Commitment Letter or any Alternative Financing contemplated
by any new debt commitment letter.
(c)    Prior to the Closing, Seller and Abbott shall, at Purchaser’s cost and
expense, use reasonable best efforts to, and to cause its Representatives to,
provide to Purchaser such cooperation as is reasonably requested by Purchaser in
connection with the Financing (provided that such requested cooperation does not
unreasonably interfere with the ongoing operations of Seller, Abbott and their
respective Affiliates). Such assistance shall include the following: (i)
assisting in preparation for and participation in customary marketing efforts
related to the Financing or the Alternative Financing, as applicable with
prospective lenders, investors and ratings agencies, (ii) assisting Purchaser
and the Financing Sources in the preparation of (A) a customary offering
document, private placement memorandum and/or bank information memorandum and
similar marketing documents for the Financing or the Alternative Financing, as
applicable, and (B) materials for rating agency presentations, (iii) furnishing
Purchaser and the Financing Sources the Required Information; and (iv)
facilitating Purchaser’s preparation of documentation with respect to the
pledging of collateral, if applicable. In addition, Seller will use its
reasonable best efforts to provide to Purchaser and the Financing Sources the
Required Information in a manner that, taken as a whole, does not contain any
untrue statement of a material fact regarding the Purchased Assets or the Triage
Business or omit to state a material fact necessary to make the statements
contained therein regarding the Purchased Assets or the Triage Business not
materially misleading in the light of the circumstances under which such
statements are made.
(d)    Notwithstanding the foregoing, (i) none of Abbott, Seller or any of their
respective Affiliates or other Representatives shall be required to pay any
commitment or other similar fee, provide any security, execute any document,
make any representations, provide any indemnification or incur any other expense
or Liability in connection with the Financing or the cooperation contemplated by
this Section 6.13(d), (ii) none of Abbott, Seller or any of their respective
Affiliates or other Representatives shall be required to provide any solvency
opinion or legal opinion or other opinion of counsel, or any information that
would, in the reasonable opinion of Abbott or Seller, result in a violation of
Law or loss of attorney-client privilege, (iii) Purchaser shall promptly, upon
request by Abbott or Seller, reimburse Abbott, Seller and their respective
Affiliates for all out-of-pocket fees, costs and expenses incurred by any of
them (including reasonable attorneys’ fees and other fees and expenses as
incurred) in connection with the cooperation contemplated by this Section
6.13(d) and shall indemnify and hold harmless Abbott, Seller and their
respective Affiliates from and against any and all Liabilities incurred by


53

--------------------------------------------------------------------------------







any of them in connection with the Financing or the cooperation contemplated by
this Section 6.13(d) and (iv) none of Abbott, Seller or their respective
Affiliates, or any Persons who are directors of any of the foregoing, shall be
required to pass resolutions or consents to approve or authorize the execution
of the Financing or execute or deliver any certificate, document, instrument or
agreement that is effective prior to the Closing or agree to any change or
modification of any existing certificate, document, instrument or agreement that
is effective prior to the Closing. Any information provided to Purchaser or its
Affiliates pursuant to this Section 6.13(d) shall be subject to the
Confidentiality Agreement and Section 6.04.
(e)    In no event shall the receipt or availability of the Financing,
Alternative Financing or any other funds or financing by Purchaser or any of its
Affiliates be a condition to any of Purchaser’s or Purchaser Parent’s
obligations under this Agreement.

SECTION 6.14.    Audited Financial Statements.
(a)    Seller and Abbott shall:  
(i)    use their reasonable best efforts to prepare and deliver to Purchaser no
later than forty five (45) days after the Closing Date abbreviated financial
statements, which shall consist of: (A)(1) audited statements of assets acquired
and Liabilities assumed for the Triage Business as of December 31, 2015 and
December 31, 2016 and (2) the audited combined statements of revenues and direct
expenses for the Triage Business for the years ended December 31, 2014, December
31, 2015 and December 31, 2016, in each case together with footnotes thereto, as
audited by PricewaterhouseCoopers LLP (“Auditor”) and accompanied by the
unqualified report thereon by Auditor to the effect that such statements fairly
present in all material respects the financial position of the Business at each
of the statement of assets acquired and Liabilities assumed dates and for each
of the periods covered by the statement of revenues and direct expenses (the
“Audited Financial Statements”), and (B) unaudited statement of assets acquired
and Liabilities assumed of the Triage Business as of June 30, 2017 and as of the
corresponding quarter from the previous fiscal year, and the related statements
of revenues and direct expenses for the six (6) month periods ended June 30,
2016 and June 30, 2017, together with footnotes thereto, as reviewed by Auditor
(the “Initial Interim Financial Statements”); and
(ii)    with respect to any fiscal quarter beginning with the fiscal quarter
ended June 30, 2017 and ending on or before the Closing Date, as soon as
practicable, but in no event later than forty-five (45) days after the end of
such fiscal quarter, prepare and deliver to Purchaser unaudited statements of
assets acquired and Liabilities assumed of the Triage Business as of the end of
each such fiscal quarter and for the corresponding quarter from the previous
fiscal year, and the related statements of revenues and direct expenses of the
Triage Business for the interim periods then ended and the corresponding interim
period from the previous fiscal year together with footnotes thereto, as
reviewed by Auditor (together with the Initial Interim Financial Statements, the
“Interim Financial Statements”).
(b)    The Audited Financial Statements and the Interim Financial Statements
shall be prepared in accordance with the SEC regulations for Regulation S-X,
Rule 3-05 financial statements.

ARTICLE VII    

EMPLOYEE MATTERS


54

--------------------------------------------------------------------------------








SECTION 7.01.    Transferred Employees.
(a)    (i)     “Triage Business Employees” means those employees of Seller or
its Affiliates whose name and title (or indication of vacancy where the position
is vacant as of the date of this Agreement) is set forth on Schedule 7.01(a).
(ii)    “Transferred Employee” means each individual who (A) (1) is on the
Triage Business Employee List or (2) is an Offer Employee and (B) is employed by
Purchaser or any of its Affiliates immediately following the Closing.
(b)    Not less than fifteen (15) days prior to the Closing, Seller shall
provide Purchaser with an update of the information set forth in (i) the Triage
Business Employee List, which Triage Business Employee List shall reflect (A)
any termination of the employment relationship between a Triage Business
Employee and the applicable Asset Seller Entity since the date of the list
provided under Section 4.09(a), and (B) the addition of any individual hired
since the date of the list provided under Section 4.09(a) by any Asset Seller
Entity to replace any individual previously included (or fill a vacant position
previously indicated) on the Triage Business Employee List; provided that any
individual added to or removed from the Triage Business Employee List in
connection with the transfer of such individual’s employment relationship
between the Triage Business and the Excluded Businesses shall occur only (1) in
the ordinary course of business consistent with past practice and, to the extent
applicable, in compliance with Section 6.01(b)(v), and in each case in
accordance with the applicable commitments made by Abbott or Seller to
Governmental Authorities in connection with obtaining the Merger Clearances or
(2) with the consent of Purchaser, and (ii) the Triage Independent Contractor
List to reflect the addition or removal of any independent contractor in the
ordinary course of business consistent with past practice. Seller shall provide
Purchaser a final Triage Business Employee List and final Triage Independent
Contractor List at least one (1) Business Day prior to the Closing.
(c)    Prior to the Closing, Purchaser shall, or shall cause another applicable
Designated Purchaser to, offer employment to each Triage Business Employee on
the Triage Business Employee List (with such employment to be conditioned upon
the consummation of the Transactions), in accordance with this Agreement and
applicable Law.
(d)    Seller shall in accordance with Schedule 7.01(d), identify certain
employees of the Asset Seller Entities who perform services for the Triage
Business and to whom a Designated Purchaser may make an offer of employment
(each employee to whom a Designated Purchaser makes an offer pursuant to
Schedule 7.01(d), an “Offer Employee”). Employment for each Offer Employee who
accepts an offer shall be conditioned upon the consummation of the Transactions
and shall be extended in accordance with this Agreement and applicable Law.

SECTION 7.02.    Compensation and Employee Benefits.
(a)    Until the first anniversary of the Effective Time (as defined in the
Merger Agreement, and such period, the “Continuation Period”), Purchaser shall
provide, or shall cause to be provided, to each Transferred Employee (i) base
salary and annual cash bonus opportunities that are no less favorable, in each
case, than those in effect immediately prior to the Closing, (ii) severance
benefits that are no less favorable than the severance benefits that would have
been provided to such Transferred Employee under the applicable severance
benefit plans, programs, policies, agreements and arrangements as in effect on
the date hereof, and (iii) employee benefit plans and arrangements (other than
base salary, annual bonus and long-term incentive opportunities, severance
benefits and employee stock purchase plan benefits) that are substantially
comparable in the aggregate to those provided to the Transferred Employees


55

--------------------------------------------------------------------------------







immediately prior to the Closing, in the case of clauses (i) and (iii), except
to the extent such Transferred Employee’s employment with Purchaser or its
Affiliates is terminated prior to the end of the Continuation Period. In
addition, (A) Purchaser shall provide, or shall cause to be provided, a 2018
long-term incentive award to each Transferred Employee employed by Purchaser or
its Affiliates at the time annual long-term incentive awards are made generally
that is no less favorable than the long-term incentive award made to similarly
situated employees of Abbott generally, and (B) Seller shall provide to
Purchaser reasonably promptly following the determination thereof such
information regarding the 2018 long-term incentive awards described in clause
(A) as is reasonably required by Purchaser for purposes of fulfilling its
obligations under this Agreement with respect to such awards. Purchaser shall
not assume sponsorship of or any Liability under any Seller Plan, all Liability
for which shall remain the responsibility of Seller or its applicable Affiliate.
(b)    With respect to all employee benefit plans of Purchaser and its
Affiliates, including any “employee benefit plan” (as defined in Section 3(3) of
ERISA) (including any vacation, paid time-off and severance plans), for all
purposes (except as set forth below), including determining eligibility to
participate, level of benefits, vesting and benefit accruals, each Transferred
Employee’s service with Seller and its Subsidiaries (as well as service with any
predecessor employer of Seller or any such Subsidiary, to the extent service
with the predecessor employer was recognized by Seller or such Subsidiary) shall
be treated as service with Purchaser and its Affiliates (or in the case of a
transfer of all or substantially all of the assets and business of the Triage
Business, its successors and assigns); provided, however, that such service need
not be recognized (i) to the extent that such recognition would result in any
duplication of benefits for the same period of service, (ii) for any purpose
under any defined benefit retirement plan, retiree welfare plan, equity-based
incentive plan or long-term incentive plan, (iii) to the extent not recognized
by Seller for similar purposes, or (iv) for purposes of any plan, program or
arrangement (A) under which similarly situated employees of Purchaser and its
Affiliates do not receive credit for prior service or (B) that is grandfathered
or frozen, either with respect to level of benefits or participation.
(c)    Purchaser or one of its Affiliates shall be responsible for all welfare
benefit claims incurred by Transferred Employees and their eligible dependents
at or after the Closing. Seller or one of its Affiliates shall be responsible
for all welfare benefit claims incurred under any Seller Plan by Transferred
Employees and their eligible dependents prior to the Closing. Without limiting
the generality of Section 7.02(a), with respect to any “employee welfare benefit
plan” maintained by Purchaser or any of its Affiliates in which Transferred
Employees (and their eligible dependents) will be eligible to participate from
and after the Closing, Purchaser shall, and shall cause its Affiliates to, use
commercially reasonable efforts to waive, or cause to be waived, any
pre-existing condition limitations, exclusions, actively-at-work requirements
and waiting periods, except to the extent that such pre-existing condition
limitations, exclusions, actively-at-work requirements and waiting periods would
not have been satisfied or waived under the comparable benefit plan, program,
policy, agreement or other arrangement of Seller or its applicable Subsidiaries
immediately prior to the Closing. Purchaser shall, or shall cause its Affiliates
to, use commercially reasonable efforts to recognize the dollar amount of all
co-payments, deductibles and similar expenses incurred by each Transferred
Employee (and his or her eligible dependents) during the calendar year in which
the Closing occurs for purposes of satisfying such year’s deductible and
co-payment limitations under the relevant welfare benefit plans in which they
will be eligible to participate from and after the Closing.
(d)    Without limiting the generality of Sections 12.05 and 12.13, the
provisions of this Section 7.02 are solely for the benefit of the Parties, and
no provision of this Section 7.02 (i) is intended to, or shall, constitute the
establishment or adoption of or an amendment to any employee benefit plan for
purposes of ERISA or otherwise, (ii) obligates Purchaser or any of its


56

--------------------------------------------------------------------------------







Affiliates to retain the employment of any particular Transferred Employee
following the Closing or (iii) results in any current or former director,
employee, consultant or any other individual associated therewith being regarded
for any purposes as a Third Party beneficiary of this Agreement or have the
right to enforce the provisions hereof.

SECTION 7.03.    Severance Liabilities. Seller and its Affiliates shall be
solely responsible for any severance, redundancy or similar termination payments
or benefits (a) that may become payable to any Triage Business Employee arising
out of or in connection with the Transactions and any amounts paid or payable to
any Triage Business Employee who does not become a Transferred Employee because
such Triage Business Employee does not accept an offer to transfer employment,
provided the offer of employment made by the applicable Designated Purchaser to
such Triage Business Employee is made pursuant to and in accordance with the
requirements of Sections 7.01(c), 7.02(a), (b) and (c) and 7.05, or (b) to the
extent set forth on Schedule 7.03. Purchaser and its Affiliates shall be
responsible for all claims for severance, redundancy or similar termination
payments or benefits incurred by Transferred Employees after the Closing except
as set forth on Schedule 7.03.

SECTION 7.04.    Equity Incentives and Bonus Payments. Seller and its Affiliates
shall be solely responsible for any payments due to the Transferred Employees in
connection with their equity incentive, bonus and other awards that are
outstanding as of immediately prior to the Closing under any Seller Plan, if
any, including awards under any Transition Award Agreement and any Retention
Bonus Agreement (each as identified in Section 4.09(b) of the Seller Disclosure
Letter) or long-term incentive awards for the 2017 performance cycle, and
Purchaser shall have no obligations under any such Seller Plans or agreements.

SECTION 7.05.    401(k) Plan. Purchaser shall cause its, or its applicable
Affiliates’, qualified defined contribution plan to accept rollover
contributions of all or any portion of the Transferred Employees’ vested account
balances under any qualified defined contribution plan of Seller or any of its
Affiliates (including any promissory notes held as an asset of such account).

ARTICLE VIII    

TAXES

SECTION 8.01.    Periodic Taxes. All personal property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a Straddle
Period (“Periodic Taxes”) shall be apportioned to the Pre-Closing Tax Period of
such Straddle Period by multiplying the amount of such Taxes for the entire
Straddle Period by a fraction the numerator of which is the number of days in
the portion of such Straddle Period ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period. The
excess of such Periodic Taxes for such Straddle Period over the amount
apportioned to the Pre-Closing Tax Period shall be apportioned to the
Post-Closing Tax Period. Seller shall be liable for the amount of such Periodic
Taxes attributable to the Pre-Closing Tax Period except to the extent payment
therefor had been made prior to Closing. Purchaser shall be liable for the
amount of such Periodic Taxes attributable to the Post-Closing Tax Period and
shall reimburse Seller for any portion of the Periodic Taxes attributable to the
Post-Closing Tax Period paid by Seller within ten (10) days of being notified by
Seller of the amount so due. Purchaser shall be responsible for preparing and
filing all Tax Returns for Periodic Taxes required to be filed after the
Closing; provided, however, such Tax Returns shall be subject to the approval of
Seller, which approval shall not be unreasonably withheld, conditioned or
delayed.


57

--------------------------------------------------------------------------------








SECTION 8.02.    Refunds and Credits. Seller and its Affiliates shall be
entitled to retain or, to the extent actually received by or otherwise available
to Purchaser or its Affiliates, receive immediate payment from Purchaser or its
Affiliates of, any refund or credit with respect to Taxes (including without
limitation refunds arising by reason of amended Tax Returns filed after the
Closing Date or otherwise) with respect to any Pre-Closing Tax Period relating
to the Triage Business or the Purchased Assets. Purchaser shall be entitled to
retain or, to the extent actually received by Seller or its Affiliates, receive
immediate payment from Seller or its Affiliates of, any refund or credit with
respect to Taxes (including without limitation refunds arising by reason of
amended Tax Returns filed after the Closing or otherwise) with respect to any
Post-Closing Tax Period relating to the Triage Business or the Purchased Assets.
Any refunds or credits of Taxes with respect to Straddle Periods shall be
apportioned pursuant to the principles set forth in Section 8.01.

SECTION 8.03.    Resolution of Tax Controversies. If, following the Closing, a
claim shall be made by any Governmental Authority that might result in an
indemnity payment to a Purchaser Indemnitee pursuant to Section 11.02, Purchaser
shall promptly notify Seller of such claim. If, following the Closing, a claim
shall be made by any Governmental Authority that might result in an indemnity
payment to a Seller Indemnitee pursuant to Section 11.03, Seller shall promptly
notify Purchaser of such claim. In the event that a Governmental Authority
determines a deficiency in any Tax, the Party ultimately, following the Closing,
responsible for such Tax under this Agreement, whether by indemnity or
otherwise, shall have authority to determine whether to dispute such deficiency
determination and to control the prosecution or settlement of such dispute;
provided that with respect to Straddle Periods, the Party with the greater
potential Tax burden shall control the dispute. The Party that is not ultimately
responsible for such Tax under this Agreement shall, following the Closing, have
the right to participate at its own expense in the conduct of any such
proceeding involving a Tax claim that would adversely affect such Party.

SECTION 8.04.    Tax Cooperation. From and after the Closing, each of Seller and
Purchaser shall provide the other Party with such information and records and
make such of its officers, directors, employees and agents available as may
reasonably be requested by such other Party in connection with the preparation
of any Tax Return or any audit or other proceeding that relates to the Triage
Business or the Purchased Assets.

SECTION 8.05.    Conveyance Taxes. Notwithstanding any other provisions of this
Agreement to the contrary, all transfer, documentary, recording, registration,
stamp and other similar Taxes (including all applicable real estate transfer
Taxes, but excluding any Taxes based on or attributable to income or capital
gains) together with any notarial and registry fees and recording costs imposed
by any Governmental Authority in connection with the transfer of the Purchased
Assets to the Designated Purchasers (“Conveyance Taxes”) will be shared equally
by Purchaser and its Affiliates, on the one hand, and Seller and its Affiliates,
on the other hand, regardless of which Person is obligated to pay such
Conveyance Taxes under applicable Law; provided, however, that Purchaser and its
Affiliates shall pay and be solely responsible for all value added, goods and
services, sales or other similar Taxes. To the extent that one Party claims any
exemptions from any Conveyance Taxes, such Party shall provide to the other
Party the appropriate exemption certificates. Seller, Purchaser and their
respective Affiliates will cooperate in timely making and filing all Tax Returns
that may be required to comply with Law relating to Conveyance Taxes.

SECTION 8.06.    VAT. The Purchase Price shall be exclusive of value added,
goods and services and any other similar Taxes, and if such Taxes are properly
charged or chargeable upon Seller or any of its Affiliates, Purchaser and its
Affiliates shall pay Seller (in addition to the Purchase Price) the amount of
such Taxes within five (5) Business Days of receipt


58

--------------------------------------------------------------------------------







by Purchaser of notice thereof from Seller and a copy of a Tax invoice in
compliance with local Laws.

SECTION 8.07.    Survival of Obligations. Notwithstanding anything herein to the
contrary, the obligations contained in this Article VIII shall survive the
Closing until thirty (30) days after expiration of the applicable statute of
limitations, as extended to the maximum extent permitted by Law. In no event
shall an Indemnified Party be indemnified for the same Taxes more than once
(even if such Indemnified Party is entitled to indemnification for such Taxes
pursuant to more than one provision contained in this Agreement).

ARTICLE IX    

CONDITIONS TO CLOSING

SECTION 9.01.    Conditions to Obligation of Purchaser. The obligation of
Purchaser to consummate the Transactions shall be subject to the fulfillment or
written waiver by Purchaser, at or prior to the Closing, of each of the
following conditions:
(a)    Each of the representations and warranties of Seller contained in this
Agreement shall be true and correct (without regard to any qualification as to
materiality or Material Adverse Effect (other than with respect to the
representation contained in Section 4.05(b))) as of the Closing (other than such
representations and warranties as are made as of another date, which shall be
true and correct as of such date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. The covenants and agreements contained in this Agreement to be complied
with or performed by Seller on or before the Closing shall have been complied
with or performed in all material respects. Purchaser and Abbott shall have
received a certificate signed on behalf of Seller by an officer of Seller to the
effect that the conditions set forth in this Section 9.01(a) have been
satisfied.
(b)    Each of the representations and warranties of Abbott contained in this
Agreement shall be true and correct (without regard to any qualification as to
materiality) as of the Closing (other than such representations and warranties
as are made as of another date, which shall be true and correct as of such
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, reasonably be
expected to materially delay or prevent the consummation of the Transactions
contemplated hereby in accordance with the terms hereof. The covenants and
agreements contained in this Agreement to be complied with or performed by
Abbott on or before the Closing shall have been complied with or performed in
all material respects. Purchaser and Seller shall have received a certificate
signed on behalf of Abbott by an officer of Abbott to the effect that the
conditions set forth in this Section 9.01(b) have been satisfied.
(c)    Any Consents of Governmental Authorities under applicable Competition
Laws for the Transactions for the jurisdictions set forth on Schedule 9.01(c)
shall have been received.


59

--------------------------------------------------------------------------------







(d)    No Law or Judgment (whether temporary, preliminary or permanent) shall
have been promulgated, entered, enforced, enacted or issued by any Governmental
Authority that remains in effect and that prohibits, enjoins, or makes illegal
the consummation of the Transactions.
(e)    Purchaser shall have received an executed copy of each of the documents
required to be delivered to it pursuant to Section 2.09(a).
(f)    With respect to each Asset Seller Entity listed on Schedule 9.01(f), an
affidavit that such Asset Seller Entity is not an “foreign person” within the
meaning of the Foreign Investment in Real Property Tax Act of 1980,
substantially in the form of Exhibit I hereto.
(g)    The transactions contemplated by the Purchase Agreement dated as of the
date hereof by and among Seller, Purchaser, for purposes of Section 11.15,
Purchaser Parent and for the limited purposes set forth therein, Abbott (the
“BNP Purchase Agreement”), shall be simultaneously consummated.

SECTION 9.02.    Conditions to Obligation of Seller. The obligation of Seller to
consummate the Transactions shall be subject to the fulfillment or written
waiver by both of Seller and Abbott, at or prior to the Closing, of each of the
following conditions:
(a)    Each of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct (without regard to any qualification as to
materiality) as of the Closing (other than such representations and warranties
as are made as of another date, which shall be true and correct as of such
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, reasonably be
expected to materially delay or prevent the consummation of the Transactions
contemplated hereby in accordance with the terms hereof. The covenants and
agreements contained in this Agreement to be complied with or performed by
Purchaser on or before the Closing shall have been complied with or performed in
all material respects. Seller and Abbott shall have received a certificate
signed on behalf of Purchaser by an officer of Purchaser to the effect that the
conditions set forth in this Section 9.02(a) have been satisfied.
(b)    (i) The FTC shall have accepted for public comment an Agreement
Containing Consent Order that includes a proposed Decision and Order in
connection with the Merger Transaction that, if issued as a final order, would
require Seller and Abbott to divest the Triage Business to Purchaser, as an
FTC-approved acquirer; (ii) the European Commission shall have issued a decision
approving the Merger Transaction pursuant to Article 6(1)(b) in conjunction with
Article 6(2) of Council Regulation (EC) 139/2004 and Purchaser shall have been
approved by the European Commission as the purchaser of the Purchased Assets and
Assumed Liabilities in accordance therewith; (iii) all other Merger Clearances
shall have been received; (iv) approval of this Agreement, the Transactions and
Purchaser as the purchaser of the Purchased Assets and Assumed Liabilities shall
have been received by Governmental Authorities for all Merger Clearances
conditioned upon the divestiture of the Triage Business; and (v) any Consents of
Governmental Authorities under applicable Competition Laws for the Transactions
for the jurisdictions set forth on Schedule 9.02(b) shall have been received.
(c)    No Law or Judgment (whether temporary, preliminary or permanent) shall
have been promulgated, entered, enforced, enacted or issued by any Governmental
Authority that remains in effect and that prohibits, enjoins, or makes illegal
the consummation of the Transactions.


60

--------------------------------------------------------------------------------







(d)    The Merger Transaction shall have been consummated in accordance with the
Merger Agreement or shall be consummated simultaneously with the satisfaction
(other than those conditions that, by their nature, cannot be satisfied until
the Closing, but would be satisfied if the Closing were to occur) or waiver of
the other conditions set forth in this Article IX.
(e)    Seller shall have received an executed copy of each of the documents
required to be delivered to it pursuant to Section 2.10(b).
(f)    The transactions contemplated by the BNP Purchase Agreement shall be
simultaneously consummated.

ARTICLE X    

TERMINATION

SECTION 10.01.    Termination. This Agreement may be terminated, or in the case
of clause (d) below shall terminate, at any time prior to the Closing in the
following circumstances:
(a)    by the mutual written consent of Purchaser and Abbott;
(b)    upon written notice, by Abbott to Purchaser (with a copy to Seller) in
the event that Abbott determines, in its sole discretion to be exercised in good
faith, that the staff of the FTC, the European Commission, or any other
antitrust or competition Governmental Authority is not likely to recommend the
approval of, or such applicable Governmental Authority is not likely to approve,
this Agreement, the Transactions or Purchaser as the purchaser of the Triage
Business, the Purchased Assets or Assumed Liabilities for all Merger Clearances
conditioned upon the divestiture of the Triage Business;
(c)    by either Purchaser or Abbott, upon written notice to the non-terminating
Person (with a copy to Seller), if any Governmental Authority of competent
jurisdiction shall have issued a Judgment permanently restraining, enjoining or
otherwise prohibiting the Transactions and such Judgment shall have become final
and non-appealable, provided, however, that the right to terminate this
Agreement under this Section 10.01(c) shall not be available to either Purchaser
or Abbott if such Judgment was due to the failure of such Person (or in the case
of termination by Abbott, Seller) to perform any of its obligations under this
Agreement or due to the breach by such Person (or in the case of termination by
Abbott, Seller) of its representations and warranties set forth in this
Agreement;
(d)    immediately, without any action by any Party or Abbott, if the Merger
Agreement is terminated;
(e)    by Purchaser, if Seller shall have materially breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform (i) would give rise
to the failure of a condition set forth in Section 9.01(a) and (ii) is incapable
of being cured within ninety (90) calendar days after the consummation of the
Merger Transaction (the “End Date”) or, if capable of being cured by the End
Date, Seller shall not have commenced good-faith efforts to cure the breach or
failure to perform within thirty (30) calendar days following (or the breach or
failure to perform is not cured within sixty (60) calendar days following)
receipt by Seller of written notice from Purchaser of the breach or failure to
perform; provided, that Purchaser shall not have the right to terminate this
Agreement pursuant to this Section 10.01(e) if Purchaser is then in material
breach of any of its representations, warranties, covenants or agreements under
this Agreement, which breach would give rise to the failure of a condition set
forth in Section 9.02(a);


61

--------------------------------------------------------------------------------







(f)    by Abbott, if Purchaser shall have materially breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform (i) would give rise
to the failure of a condition set forth in Section 9.02(a) and (ii) is incapable
of being cured by the End Date or, if capable of being cured by the End Date,
Purchaser shall not have commenced good-faith efforts to cure the breach or
failure to perform within thirty (30) calendar days following (or the breach or
failure to perform is not cured within sixty (60) calendar days following)
receipt by Purchaser of written notice from Abbott (with a copy to Seller) of
the breach or failure to perform; provided, that Abbott shall not have the right
to terminate this Agreement pursuant to this Section 10.01(f) if Abbott or
Seller is then in material breach of any of its representations, warranties,
covenants or agreements under this Agreement, which breach would give rise to
the failure of a condition set forth in Section 9.01(a) or Section 9.01(b); or
(g)    by Purchaser or Abbott, if the Closing shall not have occurred prior to
the End Date, provided that the right to terminate this Agreement under this
Section 10.01(g) shall not be available to (i) Abbott if the failure of the
Closing to have occurred by the End Date was due to the failure of Seller or
Abbott to perform any of their respective obligations under this Agreement or
due to the breach of the representations and warranties of Seller or Abbott set
forth in this Agreement or (ii) Purchaser if the failure of the Closing to have
occurred by the End Date was due to the failure of Purchaser to perform any of
its obligations under this Agreement or due to the breach of the representations
and warranties of Purchaser set forth in this Agreement.

SECTION 10.02.    Effect of Termination. In the event of the termination of this
Agreement in compliance with Section 10.01, this Agreement shall be terminated
and this Agreement shall forthwith become void and have no effect, without any
Liability or obligation on the part of any Party, Purchaser Parent or Abbott (or
any shareholder or Representative of such Party, Purchaser Parent or Abbott),
other than Section 1.03 (Interpretation), Section 6.03 (Public Announcements),
this Section 10.02 and Article XII (including the definitions used in each such
Section; but excluding Section 12.07), all of which shall survive such
termination; provided, that nothing in this Section 10.02 shall relieve any
Party or Abbott from Liability for any Fraud or knowing, material and
intentional breach of this Agreement.

ARTICLE XI    

INDEMNIFICATION

SECTION 11.01.    Survival of Representations and Warranties. The
representations and warranties of Abbott, Seller and Purchaser contained in this
Agreement shall survive the Closing for a period of twelve (12) months following
the Closing Date; provided, however that (a) the representations and warranties
of Seller contained in Section 4.12 (Intellectual Property) shall survive the
Closing for a period of twenty-four (24) months following the Closing Date, and
(b) (i) the representations and warranties of Abbott contained in Section 3.01
(Organization; Standing), Section 3.02 (Corporate Authorization;
Noncontravention) and Section 3.04 (Brokers and Other Advisors), (ii) the
Fundamental Representations, and (iii) the representations and warranties of
Purchaser contained in Section 5.01 (Organization; Standing), Sections 5.02(a)
and (b) (Corporate Authorization) and Section 5.07 (Brokers and Other Advisors)
shall survive the Closing until thirty (30) days after the expiration of the
applicable statute of limitations (including any extensions thereof, whether
automatic or permissive). All covenants contained in this Agreement which are to
be performed prior to the Closing shall terminate on the Closing Date. The
covenants contained in this Agreement which are to be performed at or after the
Closing shall terminate thirty (30) days after the expiration of the applicable
statute of limitations (including any extensions thereof, whether automatic or
permissive). Notwithstanding the foregoing, each representation, warranty,


62

--------------------------------------------------------------------------------







covenant and agreement contained in this Agreement shall survive the time at
which it would otherwise expire pursuant to this Section 11.01 if, prior to such
time, a Third Party Claim Notice or Direct Claim Notice with respect to the
breach shall have been timely delivered to the Party against whom such indemnity
may be sought in accordance with Section 11.05. Any claim not asserted in
accordance with this Article XI on or prior to the expiration of the applicable
survival period set forth in this Section 11.01 will be irrevocably and
unconditionally released and waived.

SECTION 11.02.    Indemnification by Seller. Subject to the provisions of this
Article XI, from and after the Closing, Seller shall indemnify Purchaser and its
Affiliates and its and their respective officers, directors, agents, successors
and assigns (collectively, the “Purchaser Indemnitees”) from and against the
items described on Schedule 11.02 and all Losses actually suffered or incurred
by them to the extent arising out of or related to: (a) any breach of any
representation or warranty of Seller in this Agreement, (b) nonfulfillment of or
failure to perform any covenant or agreement on the part of Seller contained in
this Agreement, or (c) any Excluded Liability.

SECTION 11.03.    Indemnification by Purchaser. Subject to the provisions of
this Article XI, from and after the Closing, Purchaser shall indemnify Seller
and its Affiliates and each such entity’s respective officers, directors,
agents, successors and assigns (collectively, the “Seller Indemnitees”) from and
against all Losses actually suffered or incurred by them to the extent arising
out of or related to: (a) any breach of any representation or warranty of
Purchaser in this Agreement, (b) nonfulfillment of or failure to perform any
covenant or agreement on the part of Purchaser contained in this Agreement, or
(c) any Assumed Liabilities.

SECTION 11.04.    Limitations on Indemnifiable Losses.
(a)    Notwithstanding anything to the contrary contained in this Agreement:
(i)    no indemnification payments will be made by or on behalf of Seller
pursuant to Section 11.02(a) in respect of any individual claim or series of
claims having the same nature or origin where the aggregate Losses relating to
such claims or series of claims are less than $150,000, and such claims or
series of claims with Losses relating thereto of less than $150,000 will not be
aggregated or counted for purposes of calculating the Deductible in clause (ii)
below;
(ii)    no indemnification payments will be made by or on behalf of Seller
pursuant to Section 11.02(a) until the aggregate amount of Losses for which
Seller would (but for this clause (ii)) be liable thereunder exceeds one percent
(1%) of the Initial Purchase Price (such amount being, the “Deductible”), and
then only to the extent of such excess over the Deductible; provided, that the
Deductible shall not apply to Losses arising out of or relating to the breach of
any Fundamental Representation;
(iii)    the aggregate total amount in respect of which Seller will be liable to
indemnify and hold harmless the Purchaser Indemnitees pursuant to Section
11.02(a) and Schedule 11.02 will not exceed eight percent (8%) of the Initial
Purchase Price (such amount being the “Cap”); provided, that the Cap shall not
apply to Losses arising out of or relating to the breach of any Fundamental
Representation; and
(iv)    subject to Section 11.04(a)(iii), the aggregate total amount in respect
of which Seller will be liable to indemnify the Purchaser Indemnitees pursuant
to Section 11.02(a) and (b) and Schedule 11.02 shall not exceed the Initial
Purchase Price.


63

--------------------------------------------------------------------------------







For clarity, the Cap and the limitation in Section 11.04(a)(iv) do not apply to
Losses actually suffered or incurred to the extent arising out of or related to
any Excluded Liability.
(b)    For all purposes of this Article XI, “Losses” shall be net of any
insurance proceeds, indemnification payments, contribution payments or
reimbursements actually received by or paid to an Indemnified Party with respect
to such Losses or any of the circumstances giving rise thereto.
(c)    In the event a Person seeks indemnification under this Article XI for any
Losses, Purchaser (if such Person is a Purchaser Indemnitee) or Seller (if such
Person is a Seller Indemnitee) shall use its commercially reasonable efforts to
take all actions as may be reasonably required or necessary to mitigate, to the
extent practicable, such Losses (including, to the extent commercially
reasonable, pursuing in good faith available insurance coverage, indemnification
payments, contribution payments or reimbursements).
(d)    Any indemnity provided hereunder by Seller shall be so applied as to
avoid any double counting and no Indemnified Party shall be entitled to obtain
indemnification more than once for the same Losses pursuant to this Agreement,
any Ancillary Agreement, the BNP Purchase Agreement or any other Contract
entered between the Parties or their respective Affiliates in connection with
the transactions contemplated by the BNP Purchase Agreement.
(e)    For purposes of this Article XI, the representations and warranties of
Seller shall not be deemed qualified by any reference to “materiality” or
“Material Adverse Effect” (other than the Specified Qualifications).

SECTION 11.05.    Indemnity Procedures. Claims for indemnification under this
Agreement shall be asserted and resolved as follows:
(a)    Third Party Claims.
(i)    Any Purchaser Indemnitee or Seller Indemnitee seeking indemnification
under this Agreement (an “Indemnified Party”) with respect to any claim asserted
or threatened against the Indemnified Party by a Third Party (a “Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 11.02 or Section 11.03, as applicable, shall promptly deliver to the
other Party (the “Indemnifying Party”) a written notice (a “Third Party Claim
Notice”) setting forth a description in reasonable detail of the nature of the
Third Party Claim or, in the alternative, include a copy of all papers served
with respect to such Third Party Claim (if any); provided, however, that the
failure to so transmit a Third Party Claim Notice shall not affect the
Indemnifying Party’s obligations under this Article XI, except to the extent
that the Indemnifying Party is materially prejudiced as a result of such
failure.
(ii)    If a Third Party Claim is asserted against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if the Indemnifying Party delivers a written notice to the Indemnified Party
within thirty (30) days after receipt of a Third Party Claim Notice (or sooner,
if the nature of the Third Party Claim so requires) stating that the
Indemnifying Party shall assume and control the defense of such Third Party
Claim and specifying any reservations to its defense (except that the failure to
so specify any reservation to its defense in a timely delivered written notice
shall not affect the validity of such written notice unless the Indemnified
Party is materially prejudiced as a result of such failure), the Indemnifying
Party may assume and control the defense thereof with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party and
settle such Third Party Claim at the discretion of the Indemnifying Party;
provided, that the Indemnifying Party shall not, except with the written consent
of the Indemnified Party (such consent not to be unreasonably withheld,
conditioned or delayed), enter into any settlement or consent to entry of


64

--------------------------------------------------------------------------------







any Judgment that (A) does not include the provision by the Person(s) asserting
such claim to all Indemnified Parties of a full, unconditional and irrevocable
release from all Liability with respect to such Third Party Claim, (B) includes
an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party, (C) includes injunctive or other nonmonetary relief affecting
any Indemnified Party other than nonmonetary relief incidental to the monetary
damages that does not restrict the operation of the business of the Indemnified
Party, or (D) if the Indemnifying Party is Seller, includes monetary amounts in
respect of, or that would be, Assumed Liabilities. If the Indemnifying Party
elects to assume the defense of a Third Party Claim, the Indemnifying Party
shall not be liable to the Indemnified Party for legal fees or expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof; provided, that the Indemnified Party shall have the right to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party (it being
understood that the Indemnifying Party shall control such defense); provided
further, that if, based on the reasonable opinion of legal counsel to the
Indemnified Party reasonably acceptable to the Indemnifying Party, a conflict or
potential conflict of interest exists between the Indemnifying Party and the
Indemnified Party which makes representation of both parties inappropriate under
applicable standards of professional conduct, the reasonable fees and expenses
of such separate counsel shall constitute indemnifiable Losses pursuant to this
Article XI; provided further that the Indemnifying Party shall not be required
to pay for more than one such counsel (plus any appropriate local counsel) for
all Indemnified Parties in connection with any Third Party Claim. The
Indemnified Party may retain or take over the control of the defense or
settlement of any Third Party Claim the defense of which the Indemnifying Party
has elected to control if the Indemnified Party irrevocably waives its right to
indemnity under this Article XI and fully releases the Indemnifying Party with
respect to such Third Party Claim. If an Indemnifying Party elects not to assume
and control the defense of any Third Party Claim or fails to notify the
Indemnified Party of its election within thirty (30) days after receipt of a
Third Party Claim Notice, then such Indemnified Party shall be entitled to
continue to conduct and control the defense of such Third Party Claim and the
reasonable fees and expenses of counsel for the Indemnified Party in connection
with the defense of such Third Party Claim shall constitute indemnifiable Losses
pursuant to this Article XI.
(iii)    The Parties shall reasonably cooperate with each other in the
investigation, prosecution or defense of any Third Party Claim.  Such
cooperation shall, upon reasonable notice to the Party providing such
cooperation, include (A) providing, and causing their respective Affiliates to
provide, documentary or other evidence in its possession or control that is
reasonably related to the Third Party Claim, (B) implementing, and causing their
respective Affiliates to implement, reasonable record retention or litigation
hold policies and (C) making available, and causing their respective Affiliates
to make available, directors, officers and employees to give depositions or
testimony.  Except as otherwise provided in Section 11.05(a)(ii), the Party
requesting such cooperation shall pay the reasonable out-of-pocket expenses
incurred in providing such cooperation (including reasonable legal fees and
disbursements) by the Party (or Affiliate thereof, as the case may be) providing
such cooperation and by its officers, directors, employees and agents, but not
including reimbursing such Party (or Affiliate thereof, as the case may be) or
its officers, directors, employees and agents for their time spent in such
cooperation.
(b)    Direct Claims. If any Indemnified Party has a claim against any
Indemnifying Party under this Article XI that does not involve a Third Party
Claim being asserted or threatened against such Indemnified Party (a “Direct
Claim”), such Indemnified Party shall promptly deliver to the Indemnifying Party
a written notice (a “Direct Claim Notice”) setting forth a description in
reasonable detail of the nature of the Direct Claim; provided, that the failure
to so transmit a Direct Claim Notice shall not affect the Indemnifying Party’s
obligations under this Article XI, except to the extent that the Indemnifying
Party is materially prejudiced as a result of such failure.


65

--------------------------------------------------------------------------------








SECTION 11.06.    Tax Treatment of Indemnity Payments. For all Tax purposes, the
Parties and Abbott agree to treat all payments made under any indemnity
provisions contained in this Agreement as adjustments to the Purchase Price,
except to the extent applicable Law requires otherwise.

SECTION 11.07.    Exclusivity. Except in cases of Fraud, from and after the
Closing, recovery pursuant to this Article XI shall constitute Abbott’s and the
Parties’ sole and exclusive remedy for any and all claims relating to or arising
from this Agreement or the Transactions, and each Party and Abbott hereby
expressly waives and releases, to the fullest extent permitted by applicable
Law, any and all other rights, remedies, claims and causes of action (including
rights of contributions, if any), whether in contract, tort or otherwise, known
or unknown, foreseen or unforeseen, which exist or may arise in the future,
arising under or based upon any federal, state or local Law, that any Party or
Abbott may have against the other Persons party hereto relating to or arising
from this Agreement or the Transactions; provided, however, that the foregoing
shall not be deemed to deny (a) any Party equitable remedies (including
injunctive relief or specific performance) when any such remedy is otherwise
available under this Agreement or applicable Law, or (b) any Party or any of
their respective Affiliates any remedies under any Ancillary Agreement, and the
foregoing shall not interfere with or impede the resolution of disputes relating
to (i) the determination of the Final Allocation by the Allocation Firm pursuant
to Section 2.06 or (ii) the determination of Final Transferred Inventory by the
Consultant pursuant to Section 2.11. Notwithstanding anything herein to the
contrary, the obligations of Seller and Abbott under this Agreement are several
and not joint.

ARTICLE XII    

GENERAL PROVISIONS

SECTION 12.01.    Amendment. This Agreement may not be amended or supplemented
except by an instrument in writing signed on behalf of each of the Parties and
Abbott. Notwithstanding the foregoing, any amendment or supplement of this last
sentence of Section 12.01, Section 12.03, the last sentence of Section 12.05,
Section 12.06, Section 12.07, Section 12.08 and Section 12.13(b) to the extent
such amendment would directly impact and is adverse to the interests of a Lender
under such Sections, shall also be approved by written consent of the adversely
affected Lender.

SECTION 12.02.    Extension of Time; Waiver, Etc. Any agreement on the part of
any of Purchaser, Seller or Abbott to extend the time for the performance of any
of the obligations or other acts of the other Persons party to this Agreement or
to waive any inaccuracies in the representations and warranties contained in
this Agreement or in any document delivered pursuant to this Agreement shall be
valid only if set forth in an instrument in writing signed on behalf of such
Person; provided further, that any such agreement on the part of Purchaser or
Seller shall only be valid if such instrument is also signed on behalf of
Abbott. The failure or delay of any of Purchaser, Seller or Abbott to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
such rights, nor shall any single or partial exercise by any of Purchaser,
Seller or Abbott of any of its rights under this Agreement preclude any other or
further exercise of such rights or any other rights under this Agreement.

SECTION 12.03.    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any Party or Abbott without the prior written
consent of each Party and Abbott, except that, (i) without the prior written
agreement of Seller, Purchaser may assign as collateral security its respective
rights hereunder to any of its Financing Sources and (ii)


66

--------------------------------------------------------------------------------







following the Closing, no consent shall be required in connection with a merger,
consolidation or similar change-in-control transaction of Abbott, Purchaser
Parent or any successor thereto. No assignment by any Party or Abbott shall
relieve such Person of any of its obligations hereunder. Subject to the
immediately preceding two (2) sentences, this Agreement shall be binding upon,
inure to the benefit of, and be enforceable by, the Parties, Abbott and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 12.03 shall be null and void.

SECTION 12.04.    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the Parties and Abbott and delivered to each of the
other Persons party hereto.

SECTION 12.05.    Entire Agreement; No Third Party Beneficiaries. This
Agreement, including the Seller Disclosure Letter, together with the Ancillary
Agreements, the BNP Purchase Agreement, and the Confidentiality Agreement,
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the Parties, Abbott and their
Affiliates, or any of them, with respect to the subject matter hereof and
thereof; provided, however, that (a) as between Seller and Abbott, nothing
herein shall (or be deemed or in any way interpreted to) supersede, modify,
waive, amend, interpret, or constitute an admission regarding, the terms and
provisions of the Merger Agreement or of that certain Confidentiality Agreement,
dated January 5, 2016, by and between Seller and Abbott and (b) nothing herein
shall (or be deemed or in any way interpreted to) supersede, modify, waive,
amend, interpret, or constitute an admission regarding, the terms of the BNP
Purchase Agreement. This Agreement is not intended to and does not confer upon
any Person other than the Parties and Abbott any rights or remedies hereunder,
except for (i) Purchaser Parent to the extent expressly set forth herein,
including Section 10.02, (ii) Article XI, which are intended to be enforceable
by the Persons specified therein and (iii) the last sentence of Section 12.01,
Section 12.03, the last sentence of Section 12.05, Section 12.06, Section 12.07,
Section 12.08 and Section 12.13(b), which are intended to be for the benefit of
the Financing Sources, who shall be express third party beneficiaries to the
extent such Sections relate to the Financing Sources.

SECTION 12.06.    Governing Law; Jurisdiction.
(a)    This Agreement and all claims arising in whole or in part out of, related
to, based upon, or in connection herewith or the subject matter hereof,
including, without limitation, the Commitment Letter, the Financing and the
transactions contemplated thereby and any claims arising in whole or in part out
of, related to, based upon, or connection with the Commitment Letter, the
Financing or the transactions contemplated thereby, shall be governed and
construed in accordance with the Laws of the State of New York without giving
effect to the principles of conflicts of law thereof or of any other
jurisdiction that would result in the application of the Laws of any other
jurisdiction.
(b)    All Actions arising out of or relating to this Agreement, including any
Action against any Financing Source arising out of this Agreement, the
Commitment Letter, the Financing or the transactions contemplated thereby, shall
be heard and determined in the United States District Court for the Southern
District of New York located in the City of New York, New York (or, if the
United States District Court for the Southern District of New York located in
the City of New York, New York declines to accept jurisdiction over any Action,
in the New York State Court located in the City of New York, Borough of
Manhattan, New York) and the Parties and Abbott hereby irrevocably submit to the
exclusive jurisdiction and venue of such courts in any such Action and
irrevocably waive the defense of an inconvenient forum, improper venue or


67

--------------------------------------------------------------------------------







lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 12.06(b) shall not constitute
general consents to service of process in the State of New York and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the Parties and Abbott. Each
Party and Abbott agrees that service of process upon such Person, as applicable,
in any Action arising out of or relating to this Agreement shall be effective if
notice is given by overnight courier at the address set forth in Section 12.09.
The Parties and Abbott agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law; provided, however, that nothing
in the foregoing shall restrict any Party’s or Abbott’s rights to seek any
post-judgment relief regarding, or any appeal from, a trial court judgment.

SECTION 12.07.    Specific Enforcement. The Parties and Abbott agree that
irreparable damage for which monetary relief, even if available, would not be an
adequate remedy, would occur in the event that any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise breached,
including if the Parties and Abbott fail to take any action required of them
hereunder to consummate this Agreement. Subject to the following sentence, the
Parties and Abbott acknowledge and agree that (a) each of the Parties and Abbott
shall be entitled to an injunction or injunctions, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts described in Section
12.06(b) without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of the Transactions and without that
right none of Seller, Purchaser or Abbott would have entered into this
Agreement. The Parties and Abbott acknowledge and agree that any Person party
hereto seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in accordance with this Section 12.07 shall not be required to provide any bond
or other security in connection with any such order or injunction.
Notwithstanding anything to the contrary contained in this Agreement, including,
without limitation, this Section 12.07, Seller, Abbott, their respective
Subsidiaries and Affiliates and their respective Representatives shall not be
entitled to seek specific performance of any rights of Purchaser, Purchaser
Parent, their respective Subsidiaries and Affiliates and their respective
Representatives to cause the Financing to be funded.

SECTION 12.08.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES AND ABBOTT HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY LEGAL ACTION ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE TRANSACTIONS, INCLUDING ANY PROCEEDING AGAINST ANY FINANCING SOURCE
ARISING OUT OF THIS AGREEMENT, THE COMMITMENT LETTER, THE FINANCING OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

SECTION 12.09.    Notices. All notices, requests and other communications to any
Party or Abbott hereunder shall be in writing and shall be deemed given if
delivered personally, by facsimile (which is confirmed), or sent by overnight
courier (providing proof of delivery) to the Persons at the following addresses:
if to Purchaser, to:
Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attn: Chief Financial Officer
Facsimile: (858) 646-8028


68

--------------------------------------------------------------------------------







with a copy (which shall not constitute notice) to:
Quidel Corporation
12544 High Bluff Drive, Suite 200
San Diego, CA 92130
Attn: General Counsel
Facsimile: (858) 646-8028
and
Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Suite 1200
Irvine, CA 92612
Attn: Michelle Hodges
Facsimile: (949) 475-4703
if to Abbott (and, following the Closing, Abbott or Seller), to:
Abbott Laboratories
100 Abbott Park Road
Building AP6C, Dept. 5MDB
Abbott Park, Illinois 60064-6112
Attn: Vice President, Licensing and Acquisitions
Fax: 224-668-2800
with a copy (which shall not constitute notice) to Seller and to:
Abbott Laboratories
100 Abbott Park Road
Building AP6D, Dept. D-364
Abbott Park, Illinois 60064-3500
Attn: Executive Vice President, General Counsel and Secretary
Fax: 224-667-3966


and


Baker & McKenzie LLP
300 East Randolph Street, Suite 5000
Chicago, Illinois 60601
Attention:     Olivia Tyrrell
Andrew Warmus
Facsimile:
(312) 698-2429

if to Seller prior to the Closing, to:
Alere Inc.
51 Sawyer Road, Suite 200
Waltham, Massachusetts 02453
Attention:     General Counsel
Facsimile: (781) 647-3939


69

--------------------------------------------------------------------------------







with a copy (which shall not constitute notice) to Abbott and to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019        
Attention:     Scott A. Barshay, Esq.
Ross A. Fieldston, Esq.
Facsimile: (212) 757-3990


or such other address or facsimile number as such Person may hereafter specify
by like notice to the other Persons party hereto. All such notices, requests and
other communications shall be deemed received on the date of actual receipt by
the recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

SECTION 12.10.    Bulk Sales Laws. Each of the Parties and Abbott hereby waives
and will cause its Affiliates to waive compliance by the other Party and Abbott
and their respective Affiliates with any applicable bulk sale or bulk transfer
Laws of any jurisdiction in connection with the sale of the Purchased Assets to
the applicable Designated Purchaser.

SECTION 12.11.    Severability. If any term, condition or other provision of
this Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, provided that the Parties and Abbott shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties and Abbott as closely as possible to the fullest extent
permitted by applicable Law such that the economic and legal substance of the
Transactions are not affected in any manner materially adverse to any party.

SECTION 12.12.    Fees and Expenses. Whether or not the Transactions are
consummated, all fees and expenses incurred in connection with this Agreement
and the Transactions shall be paid by the party incurring or required to incur
such fees or expenses, except as otherwise expressly set forth in this
Agreement.

SECTION 12.13.    No Recourse; Waiver of Claims.
(a)    The obligations of Abbott under this Agreement may only be enforced
against Abbott, any claims or causes of action for breach of this Agreement by
Abbott may only be made against Abbott, and no other Person (including Seller or
any of its Affiliates) shall have any Liability for any Liabilities of Abbott
for or relating to any claim (whether in tort, contract or otherwise) for any
breach or alleged breach of this Agreement by Abbott. The obligations of Seller
under this Agreement may only be enforced against Seller, any claims or causes
of action for breach of this Agreement by Seller may only be made against
Seller, and no other Person (including Abbott or any of its Affiliates) shall
have any Liability for any Liabilities of Seller for or relating to any claim
(whether in tort, contract or otherwise) for any breach or alleged breach of
this Agreement by Seller.
(b)    Notwithstanding anything to the contrary contained herein, each of Seller
and Abbott, in each case on behalf of its Subsidiaries, Affiliates, partners,
managers, members, stockholders and Representatives, hereby irrevocably waives
any rights or claims against any


70

--------------------------------------------------------------------------------







Financing Source in connection with this Agreement, the Commitment Letter, the
Financing and the transactions contemplated thereby and each of Seller and
Abbott, in each case on behalf of its Subsidiaries, Affiliates, partners,
managers, members, stockholders and Representatives, agrees not to commence any
Action against any Financing Source in connection with this Agreement, the
Commitment Letter, the Financing or the transactions contemplated thereby and
agrees to cause any such Action asserted by Seller, Abbott or any of their
respective Subsidiaries, Affiliates, partners, managers, members, stockholders
and Representatives, in connection with this Agreement, the Commitment Letter,
the Financing or the transactions contemplated thereby to be dismissed or
otherwise terminated. In furtherance and not in limitation of the foregoing
waiver, it is acknowledged and agreed that no Financing Source shall have any
Liability for any claims or damages to Seller, Abbott or any of their respective
Subsidiaries, Affiliates, partners, managers, members, stockholders and
Representatives in connection with this Agreement, the Commitment Letter, the
Financing or the transactions contemplated thereby.

SECTION 12.14.    Rescission. In the event the FTC shall not have approved on or
prior to the Closing Date the final Decision and Order issued by it in
disposition of its proceeding relating to the Merger Transaction, and following
the Closing Date, the FTC shall have notified Abbott that, for purposes thereof,
Purchaser would not be an acceptable purchaser of the Triage Business and that
the Transactions are required to be rescinded, then Abbott shall give prompt
written notice thereof to the Parties, and the Parties and Abbott shall promptly
take all actions as may be necessary or desirable to rescind the consummation of
the Transactions and to restore to each Party and Abbott its rights, powers and
obligations as in existence immediately prior to the Closing, including (a)
Seller refunding to Purchaser all funds received by Seller from Purchaser as
payment of the Purchase Price, (b) execution by Purchaser of such assignments,
transfers and other documents and instruments as may be necessary or desirable
to convey, assign and transfer back to the applicable Asset Seller Entities all
of any Designated Purchaser’s right, title and interest in and to any Purchased
Assets and to terminate and cancel the Ancillary Agreements, and (c) execution
by the applicable Asset Seller Entities of such assumptions and other documents
and instruments as may be necessary or desirable to relieve each Designated
Purchaser of Liability for any Assumed Liabilities existing on the Closing Date
and to terminate and cancel the Ancillary Agreements.

SECTION 12.15.    Guarantee. Purchaser Parent (“Guarantor”) irrevocably
guarantees each and every covenant and obligation of Purchaser and the full and
timely performance of its obligations under the provisions of this Agreement
(including the performance of any of Purchaser’s indemnity obligations under
this Agreement), in each case, on the terms and subject to the conditions
hereof. This is a guarantee of payment and performance, and not of collection,
and Guarantor acknowledges and agrees that this guarantee is full and
unconditional, and no release or extinguishments of Purchaser’s Liabilities
(other than in accordance with the terms of this Agreement), whether by decree
in any bankruptcy proceeding or otherwise, will affect the continuing validity
and enforceability of this guarantee. Guarantor hereby waives, for the benefit
of Abbott and Seller, (a) any right to require Abbott or Seller as a condition
of payment or performance of Guarantor to proceed against Purchaser or pursue
any other remedies whatsoever and (b) to the fullest extent permitted by Law,
any defenses or benefits that may be derived from or afforded by Law that limit
the liability of or exonerate guarantors or sureties, except to the extent that
any such defense is available to Purchaser. Guarantor understands that Abbott
and Seller are relying on this guarantee in entering into this Agreement.
[Remainder of page intentionally left blank; signature page follows.]






71

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties, Abbott and Purchaser Parent have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
 
 
ALERE INC.
 
 
 
 
By:
/s/ Namal Nawana
 
Name:
Namal Nawana
 
Title:
President and Chief Executive Officer

 
 
QTB ACQUISITION CORP. 
 
 
 
 
By:
/s/ Douglas C. Bryant
 
Name:
Douglas C. Bryant
 
Title:
President and Chief Executive Officer

 
for purposes of Sections 6.13 and 12.15,
 
 
QUIDEL CORPORATION 
 
 
 
 
By:
/s/ Douglas C. Bryant
 
Name:
Douglas C. Bryant
 
Title:
President and Chief Executive Officer

 
for the limited purposes herein set forth,
 
 
ABBOTT LABORATORIES
 
 
 
 
By:
/s/ Brian B. Yoor
 
Name:
Brian B. Yoor
 
Title:
Executive Vice President, Finance and Chief Financial Officer





[Purchase Agreement Signature Page]